Exhibit 10.22 March 7, 2014 Via Electronic Mail (Justin.Cope@clr.com andJose.Bayardo@clr.com) Continental Resources, Inc. 20 N. Broadway OKC, OK 73102 Attn:Mr. Jose Bayardo Mr. Justin Cope Re: Amendatory Letter Agreement No. 2 Purchase and Sale Agreement, dated January 21, 2014 Niobrara Prospect Morgan and Weld Counties, Colorado Gentlemen: Reference is made to that certain Purchase and Sale Agreement (the “Purchase Agreement”), dated January 21, 2014, by and between Continental Resources, Inc. (“Seller”), and Red Hawk Petroleum, LLC (“Buyer”).Seller and Buyer are sometimes referred to herein collectively, as the “Parties” or individually, as a “Party.” This Amendatory Letter Agreement No. 2 (this “Amendment”) sets forth the terms and conditions of the second amendment to the Purchase Agreement.All capitalized terms used but not otherwise defined herein shall have the meanings set forth in the Purchase Agreement. In consideration of the mutual premises and covenants contained herein, and other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the Parties hereby agree as follows: 1.The attached Exhibit A shall amend, supersede and replace Exhibit A to the Purchase Agreement in its entirety. 2.As amended hereby, the Purchase Agreement, along with the Amendatory Letter Agreement No. 1 dated February 25, 2014, by and between the Parties, are in full force and effect and are valid and binding upon the Parties. In the event of a conflict between this Amendment and the Purchase Agreement, the terms and conditions of this Amendment shall control and govern the point in conflict. 3.Each Party hereby agrees that it shall execute, acknowledge and deliver, or cause to be executed, acknowledged and delivered, such instruments and take such other action as may be reasonably necessary or advisable to carry out such Party’s obligations under this Amendment. All of the exhibits referred to in this Amendment are hereby incorporated by reference as if set forth in their entirety herein. This Amendment shall be binding upon and inure to the benefit of the Parties, and their respective successors and assigns. This Amendment may not be altered, or amended, nor any rights hereunder waived, except by an instrument in writing executed by the Party or Parties to be charged with such amendment or waiver. This Amendment may be executed in counterparts, and each counterpart shall be deemed to be an original, but all of which shall be deemed to be one amendment. This Amendment may be executed by telefax or electronic signatures, and telefax and electronic signatures shall be valid and binding upon the Parties. [signature page follows] Please execute this letter in the space provided below indicating your agreement with the above amendments to the Purchase Agreement and return the executed letter to the undersigned by fax or email at your earliest convenience. If you have any questions, please do not hesitate to contact me. Thank you for your prompt attention to this matter. Sincerely, Red Hawk Petroleum, LLC By: /s/ Clark R. Moore Clark R. Moore EVP and General Counsel ACCEPTED AND AGREED this 7th day of March, 2014 Continental Resources, Inc. By:/s/ Jose A. Bayardo Jose A. Bayardo Senior VP of Business Development EXHIBIT A Lessor Lessee Effective Date Expiration Date Option Term Royalty County Book/Page /Desc Company Net Lease Status TWN RNG SEC Description JEAN B. ANDRE A/K/A JEAN ANDRE, A SINGLE WOMAN CAPITAL LAND SERVICES, INC. 05/13/2010 05/12/2015 N/A Weld Undeveloped 09N 64W 01 SE HELEN I. SIRIOS, INDIVIDUALLY, A SINGLE PERSON JACKFORK LAND, INC. 05/28/2010 05/27/2015 2Yr Weld Undeveloped 02N 64W 24 SW, NW INCLUDING LOT B OF RECORDED EXECPTION 1305-24-2-RE 1144, LESS & EXCEPT THE FOLLOWING PARCELS OF LAND: LOT A OF RECORDED EXEMPTION 1305-24-2-RE 3-24-2-RE 3278 HELEN I. SIRIOS, INDIVIDUALLY, A SINGLE PERSON JACKFORK LAND, INC. 05/28/2010 05/27/2015 2Yr Weld Undeveloped 02N 64W 24 ALL THAT PART OF THE SE/4 LYING NORTH OF THE BURLINGTON NORTHERN RAILROAD RIGHT OF WAY B.J. ANDRE DEAN A/K/A BILLY JO ANDRE DEAN, A SINGLE WOMAN CAPITAL LAND SERVICES, INC. 05/03/2010 05/02/2015 N/A Weld Undeveloped 09N 64W 01 SE PATRICIA M GEHRMAN, A MARRIED WOMAN DEALING IN HER SOLE AND SEPARATE PROPERTY JACKFORK LAND, INC. 06/09/2010 06/08/2015 2Yr Weld Undeveloped 03N 61W 26 W2 SE PATRICIA M GEHRMAN, A MARRIED WOMAN DEALING IN HER SOLE AND SEPARATE PROPERTY JACKFORK LAND, INC. 06/09/2010 06/08/2015 2Yr Weld Undeveloped 03N 61W 35 W2 NE,SE LAWRENCE D. GILL, AS TRUSTEE OF THE JAMES L. SIRIOS RESIDUARY TRUST JACKFORK LAND, INC. 05/28/2010 05/27/2015 Opt Exr. 2Yr Weld Undeveloped 02N 64W 24 ALL THAT PART OF THE SE/4 LYING NORTH OF THE BURLINGTONNORTHERN RAILROAD RIGHT OF WAY CHERYL JEAN CRABBE, A/K/A CHERYL CRABBE, A MARRIED WOMAN CAPITAL LAND SERVICES, INC. 05/03/2010 05/02/2015 N/A Weld Undeveloped 09N 64W 01 SE BONNIE STEVENS AND MIKE STEVENS, WIFE AND HUSBAND JACKFORK LAND, INC. 06/09/2010 06/08/2016 Opt. Exr. 2Yr Weld Undeveloped 02N 64W 24 SW TODD J. ANDRE A/K/A TODD JAMES ANDRE, A MARRIED MAN DEALING IN HIS SOLE & CAPITAL LAND SERVICES, INC. 05/03/2010 05/02/2015 N/A Weld Undeveloped 09N 64W 01 SE MARK A. WEISBROOK, A/K/A MARK WEISBROOK & SARAH D. WEISBROOK, A/K/A SARAH CAPITAL LAND SERVICES, INC. 05/03/2010 05/02/2015 N/A Weld Undeveloped 11N 58W 04 SW MCARTHUR MINERALS, LLC JACKFORK LAND, INC. 06/02/2010 06/01/2015 N/A Weld Undeveloped 03N 61W 13 ALL MCARTHUR MINERALS, LLC JACKFORK LAND, INC. 06/02/2010 06/01/2015 N/A Weld Undeveloped 03N 61W 14 S2 MCARTHUR MINERALS, LLC JACKFORK LAND, INC. 06/02/2010 06/01/2015 N/A Weld Undeveloped 03N 61W 23 NW,W2 E2 MCARTHUR MINERALS, LLC JACKFORK LAND, INC. 06/02/2010 06/01/2015 N/A Weld Undeveloped 03N 61W 24 NE,S2 MCARTHUR MINERALS, LLC JACKFORK LAND, INC. 06/02/2010 06/01/2015 N/A Weld Undeveloped 03N 61W 25 NE NW,N2 NE MCARTHUR MINERALS, LLC JACKFORK LAND, INC. 06/02/2010 06/01/2015 N/A Weld Undeveloped 03N 61W 04 S2 NE,SE, LOT 1, LOT 2 MCARTHUR MINERALS, LLC JACKFORK LAND, INC. 06/02/2010 06/01/2015 N/A Morgan Undeveloped 03N 60W 18 E2 SE MCARTHUR MINERALS, LLC JACKFORK LAND, INC. 06/02/2010 06/01/2015 N/A Morgan Undeveloped 03N 60W 19 E2 NE MCARTHUR MINERALS, LLC JACKFORK LAND, INC. 06/02/2010 06/01/2015 N/A Morgan Undeveloped 03N 60W 20 W2 W2 ROBERTA SHAKLEE AND ED HURRY, WIFE AND HUSBAND JACKFORK LAND, INC. 06/09/2010 06/08/2015 Opt. Exr. 2Yr Weld Undeveloped 02N 64W 24 SW LOUISE CARLSON HOKE, A MARRIED WOMAN DEALING IN HER SOLE AND SEPARATE PROPERTY JACKFORK LAND, INC. 06/09/2010 06/08/2015 2Yr Weld Undeveloped 02N 63W 26 W2 SE LOUISE CARLSON HOKE, A MARRIED WOMAN DEALING IN HER SOLE AND SEPARATE PROPERTY JACKFORK LAND, INC. 06/09/2010 06/08/2015 2Yr Weld Undeveloped 02N 63W 35 SE, W2 NE OMEGA R. POWERS, A SINGLE WOMAN JACKFORK LAND, INC. 06/23/2010 06/22/2015 N/A Weld Undeveloped 02N 63W 26 E2 SE MARTIN GOEDERT, A SINGLE PERSON JACKFORK LAND, INC. 06/11/2010 06/10/2015 5 Yr Weld Undeveloped 04N 61W 24 SW LEE BOYD COBB, JR. AND SANDRA COBB, HUSBAND AND WIFE JACKFORK LAND, INC. 06/11/2010 06/10/2015 5Yr Weld Undeveloped 02N 63W 27 W2 SW Page 1 of 59 Lessor Lessee Effective Date Expiration Date Option Term Royalty County Book/Page /Desc Company Net Lease Status TWN RNG SEC Description JOE HAWKINS AND GAIL HAWKINS, HUSBAND AND WIFE JACKFORK LAND, INC. 06/11/2010 06/10/2015 5 Yr Weld Undeveloped 04N 61W 24 NE MARILYN ANN ZICKEFOOSE AND ROBERT ZICKEFOOSE, WIFE AND HUSBAND JACKFORK LAND, INC. 06/09/2010 06/08/2015 Opt Exr 2Yr Weld Undeveloped 02N 64W 24 SW U.S. AGBANK, FCB F/K/A FARM CREDIT BANK OF WICHITA JACKFORK LAND, INC. 06/17/2010 06/17/2013 N/A Weld HBP - Westmoor 5 2-6-2 05N 66W 02 SW LAURA JEAN GORESLINE, A SINGLE WOMAN JACKFORK LAND, INC. 6/18/2010 06/18/2015 Opt Exr. 2Yr Weld Undeveloped 02N 63W 28 E2 W2, E2, LESS AN EXCEPT ALL OF SECTION 28 LYING 50 FEET ON EACH SIDE OF THE NORTH-SOUTH CENTER LINE OF SAID SECTION 28, AND LESS & EXCEPT A 5.95 ACRE TRACT OF LAND IN THE SE/4, MORE PARTICULARLY DESCRIBED AS FOLLOWS: BEGINNING AT A POING ON THE SOUTH LINE OF SAID SECTION 28, 50 FEET EAST OF THE SOUTH QUARTER OF SECTION 28, AND RUNNING THENCE NORTH, PARALLEL WITH THE NORTH & SOUTH CENTERLINE OF SAID SECTION 28, ; THENCE EAST 217.8 FEET TO A POINT; THENCE SOUTH ; THENCE WEST 217.8 FEET, MORE OR LESS, TO THE PLACE OF BEGINNING, CONTAINING 3.15 ACRES, MORE OR LESS. EXCEPTING THEREFROM, HOWEVER, THE FOLLOWING: THAT CERTAIN PARCEL OF LAND SITUATED IN THE SE/4 OF SECTION 28, MORE PARTICULARLY DESCRIBED AS FOLLOWS; BEGINNING AT A POINT /4 OF SECTION 28, WHICH SAID POINT IS /4 OF SECTION 28, THENCE NORTH, PARALLEL TO THE WEST LINE OF THE SE/4 OF SECTION 28, ; THENCE EAST 42.8 FEET TO A POINT, THENCE SOUTH /4; THENCE WEST ON THE SOUTH LINE OF SAID SE/4 OF SAID SECTION 28, 42.8 FEET TO THE POINT OF BEGINNING, CONTAINING .6 ACRES, MORE OR LESS; AND LESS & EXCEPT THAT CERTAIN PARCEL OF LAND SITUATED IN THE SOUTHEAST QUARTER OF SECTION 28; TOWNSHIP 2 NORTH; RAINGE 63 WEST OF THE SIXTH PRINCIPAL MERIDIAN, MORE PARTICULARLY DESCRIBED AS FOLLOWS: BEGINNING AT A POINT WHICH IS 50 FEET EAST AND /4 OF SAID SECTION 28, WHICH SAID POINT IS ALSO THE NORTHWEST CORNER OF THAT CERTAIN PARCEL OF LAND CONVEYED TO SAID PARTY OF THE SECOND PART BY DEED RECORDED IN BOOK 769, AT , OF THE RECORDS IN THE OFFICE OF THE CLERK & RECORDER OF SAID WELD COUNTY; THENCE NORTH PARALLEL TO AND 50 FEET DISTANT. MEASURED AT RIGHT ANGLES, FROM THE WEST LINE OF THE SE/4 OF SAID SECTION 28, 1; THENCE SOUTHEASTERLY 427.5 FEET MORE OR LESS, TO A POINT WHICH IS , WHEN MEASURED AT RIGHT ANGLES, TO THE WEST LINE OF THE SE/4 OF SAID SECTION 28; THENCE SOUTH PARALLEL TO THE WEST LINE OF THE SE/4 OF SAID SECTION 28, , AT , OF SAID WELD COUNTY RECORDS AS AFORESAID; , JOY M. VITGENOS, A SINGLE WOMAN JACKFORK LAND, INC. 06/23/2010 06/22/2015 N/A Weld Undeveloped 02N 63W 26 E2 SE NANCY L. GELVIN & EDMOND GELVIN, WIFE & HUSBAND JACKFORK LAND, INC. 06/11/2010 06/10/2015 5 Yr Weld Undeveloped 02N 63W 27 W2 SW MARK A. WEISBROOK, A/K/A MARK WEISBROOK AND SARAH D. WEISBROOK, A/K/A SARAH WEISBROOK, AS JOINT TENANTS CAPITAL LAND SERVICES, INC. 07/15/2010 07/14/2015 N/A Weld Undeveloped 11N 58W 19 ALL Page 2 of 59 Lessor Lessee Effective Date Expiration Date Option Term Royalty County Book/Page /Desc Company Net Lease Status TWN RNG SEC Description WENDY LYNNE FUCHS, A MARRIED WOMAN DEALING IN HER SOLE AND SEPARATE INTERESTS JACKFORK LAND, INC. 06/08/2010 06/08/2015 Opt Exr 2Yr Weld Undeveloped 02N 63W 28 E/2 W/2; E/2, LESS AND EXCEPT ALL OF SECTION 28 LYING 50 FEET ON EACH SIDE OF THE NORTH-SOUTH CENTER LINE OF SAID SECTION 28, AND LESS AND EXCEPT A TRACT OF LAND IN THE SE/4, MORE PARTICULARLY DESCRIBED AS FOLLOWS: BEGINNING AT A POINT ON THE SOUTH LINE OF SAID SECTION 28, 50 FEET EAST OF THE SOUTH QUARTER CORNER OF SECTION 28, AND RUNNING THENCE NORTH, PARALLEL WITH THE NORTH AND SOUTH CENTERLINE OF SAID SECTION 28, ; THENCE EAST 217.8 FEET TO A POINT; THENCE SOUTH ; THENCE WEST 217.8 FEET, MORE OR LESS, TO THE PLACE OF BEGINNING EXCEPTING THEREFROM, HOWEVER, THE FOLLOWING: THAT CERTAIN PARCEL OF LAND SITUATED IN THE SE/4 OF SECTION 28, MORE PARTICULARLY DESCRIBED AS FOLLOWS; BEGINNING AT A POINT /4 OF SECTION 28, WHICH SAID POINT IS /4 OF SECTION 28, THENCE NORTH, PARALLEL TO THE WEST LINE OF THE SE/4 OF SECTION 28, ; THENCE EAST 42.8 FEET TO A POINT; THENCE EAST 42.8 FEET TO A POINT, THENCE SOUTH /4; THENCE WEST ON THE SOUTH LINE FO SAID SE/4 OF SAID SECTION 28, 42.8 FEET TO THE POINT OF BEGINNING; AND LESS AND EXCEPT THAT CERTAIN PARCEL OF LAND SITUATED IN THE SOUTHEAST QUARTER (SE/4) OF SECTION 28, TOWNSHIP 2 NORTH, RANGE 63 WEST OF THE SIXTH PRINCIPAL. MERIDIAN, MORE PARTICULARLY DESCRIBED AS FOLLOWS: BEGINNING AT A POINT WHICH IS 50 FEET EAST AND /4 OF SAID SECTION 28, WHICH SAID POINT IS ALSO THE NORTHWEST CORNER OF THAT CERTAIN PARCEL OF LAND CONVEYED TO SAID PARTY OF THE SECOND PART BY DEED RECORDED IN BOOK 769, AT , OF THE RECORDS IN THE OFFICE OF THE CLERK AND RECORDED OF SAID WELD COUNTY; THENCE NORTH PARALLEL TO AND 50 FEET DISTANT, MEASURED AT RIGHT ANGLES, FROM THE WEST LINE OF THE SE/4 OF SAID SECTION 28, 1; THENCE SOUTHEASTERLY 427.5 FEET, MORE OR LESS, TO A POINT WHICH IS , WHEN MEASURED AT RIGHT ANGLES, TO THE WEST LINE OF SE/4 OF SAID SECTION 28; THENCE SOUTH PARALLEL TO THE WEST LINE OF THE SE/4 OF SAID SECTION 28, , AT , OF SAID WELD COUNTY RECORDS AS AFORESAID; , JULIA A. MILLS, A/K/A JULIE MILLS AND CHARLES MILLS, WIFE AND HUSBAND JACKFORK LAND, INC. 06/08/2010 06/08/2015 Opt Exr 2Yr Weld Undeveloped 02N 63W 28 E/2 W/2; E/2, LESS AND EXCEPT ALL OF SECTION 28 LYING 50 FEET ON EACH SIDE OF THE NORTH-SOUTH CENTER LINE OF SAID SECTION 28, AND LESS AND EXCEPT A TRACT OF LAND IN THE SE/4, MORE PARTICULARLY DESCRIBED AS FOLLOWS: BEGINNING AT A POINT ON THE SOUTH LINE OF SAID SECTION 28, 50 FEET EAST OF THE SOUTH QUARTER CORNER OF SECTION 28, AND RUNNING THENCE NORTH, PARALLEL WITH THE NORTH AND SOUTH CENTERLINE OF SAID SECTION 28, ; THENCE EAST 217.8 FEET TO A POINT; THENCE SOUTH ; THENCE WEST 217.8 FEET, MORE OR LESS, TO THE PLACE OF BEGINNING EXCEPTING THEREFROM, HOWEVER, THE FOLLOWING: THAT CERTAIN PARCEL OF LAND SITUATED IN THE SE/4 OF SECTION 28, MORE PARTICULARLY DESCRIBED AS FOLLOWS; BEGINNING AT A POINT /4 OF SECTION 28, WHICH SAID POINT IS /4 OF SECTION 28, THENCE NORTH, PARALLEL TO THE WEST LINE OF THE SE/4 OF SECTION 28, ; THENCE EAST 42.8 FEET TO A POINT; THENCE EAST 42.8 FEET TO A POINT, THENCE SOUTH /4; THENCE WEST ON THE SOUTH LINE FO SAID SE/4 OF SAID SECTION 28, 42.8 FEET TO THE POINT OF BEGINNING; AND LESS AND EXCEPT THAT CERTAIN PARCEL OF LAND SITUATED IN THE SOUTHEAST QUARTER (SE/4) OF SECTION 28, TOWNSHIP 2 NORTH, RANGE 63 WEST OF THE SIXTH PRINCIPAL. MERIDIAN, MORE PARTICULARLY DESCRIBED AS FOLLOWS: BEGINNING AT A POINT WHICH IS 50 FEET EAST AND /4 OF SAID SECTION 28, WHICH SAID POINT IS ALSO THE NORTHWEST CORNER OF THAT CERTAIN PARCEL OF LAND CONVEYED TO SAID PARTY OF THE SECOND PART BY DEED RECORDED IN BOOK 769, AT , OF THE RECORDS IN THE OFFICE OF THE CLERK AND RECORDED OF SAID WELD COUNTY; THENCE NORTH PARALLEL TO AND 50 FEET DISTANT, MEASURED AT RIGHT ANGLES, FROM THE WEST LINE OF THE SE/4 OF SAID SECTION 28, 1; THENCE SOUTHEASTERLY 427.5 FEET, MORE OR LESS, TO A POINT WHICH IS , WHEN MEASURED AT RIGHT ANGLES, TO THE WEST LINE OF SE/4 OF SAID SECTION 28; THENCE SOUTH PARALLEL TO THE WEST LINE OF THE SE/4 OF SAID SECTION 28, , AT , OF SAID WELD COUNTY RECORDS AS AFORESAID; , Page 3 of 59 Lessor Lessee Effective Date Expiration Date Option Term Royalty County Book/Page /Desc Company Net Lease Status TWN RNG SEC Description FRANK H. DAHLBERG AND GLORIA DAHLBERG, HUSBAND AND WIFE JACKFORK LAND, INC. 06/08/2010 06/08/2015 Opt Exr 2Yr Weld Undeveloped 02N 63W 28 E/2 W/2; E/2, LESS AND EXCEPT ALL OF SECTION 28 LYING 50 FEET ON EACH SIDE OF THE NORTH-SOUTH CENTER LINE OF SAID SECTION 28, AND LESS AND EXCEPT A TRACT OF LAND IN THE SE/4, MORE PARTICULARLY DESCRIBED AS FOLLOWS: BEGINNING AT A POINT ON THE SOUTH LINE OF SAID SECTION 28, 50 FEET EAST OF THE SOUTH QUARTER CORNER OF SECTION 28, AND RUNNING THENCE NORTH, PARALLEL WITH THE NORTH AND SOUTH CENTERLINE OF SAID SECTION 28, ; THENCE EAST 217.8 FEET TO A POINT; THENCE SOUTH ; THENCE WEST 217.8 FEET, MORE OR LESS, TO THE PLACE OF BEGINNING EXCEPTING THEREFROM, HOWEVER, THE FOLLOWING: THAT CERTAIN PARCEL OF LAND SITUATED IN THE SE/4 OF SECTION 28, MORE PARTICULARLY DESCRIBED AS FOLLOWS; BEGINNING AT A POINT /4 OF SECTION 28, WHICH SAID POINT IS /4 OF SECTION 28, THENCE NORTH, PARALLEL TO THE WEST LINE OF THE SE/4 OF SECTION 28, ; THENCE EAST 42.8 FEET TO A POINT; THENCE EAST 42.8 FEET TO A POINT, THENCE SOUTH /4; THENCE WEST ON THE SOUTH LINE FO SAID SE/4 OF SAID SECTION 28, 42.8 FEET TO THE POINT OF BEGINNING; AND LESS AND EXCEPT THAT CERTAIN PARCEL OF LAND SITUATED IN THE SOUTHEAST QUARTER (SE/4) OF SECTION 28, TOWNSHIP 2 NORTH, RANGE 63 WEST OF THE SIXTH PRINCIPAL. MERIDIAN, MORE PARTICULARLY DESCRIBED AS FOLLOWS: BEGINNING AT A POINT WHICH IS 50 FEET EAST AND /4 OF SAID SECTION 28, WHICH SAID POINT IS ALSO THE NORTHWEST CORNER OF THAT CERTAIN PARCEL OF LAND CONVEYED TO SAID PARTY OF THE SECOND PART BY DEED RECORDED IN BOOK 769, AT , OF THE RECORDS IN THE OFFICE OF THE CLERK AND RECORDED OF SAID WELD COUNTY; THENCE NORTH PARALLEL TO AND 50 FEET DISTANT, MEASURED AT RIGHT ANGLES, FROM THE WEST LINE OF THE SE/4 OF SAID SECTION 28, 1; THENCE SOUTHEASTERLY 427.5 FEET, MORE OR LESS, TO A POINT WHICH IS , WHEN MEASURED AT RIGHT ANGLES, TO THE WEST LINE OF SE/4 OF SAID SECTION 28; THENCE SOUTH PARALLEL TO THE WEST LINE OF THE SE/4 OF SAID SECTION 28, , AT , OF SAID WELD COUNTY RECORDS AS AFORESAID; , Page 4 of 59 Lessor Lessee Effective Date Expiration Date Option Term Royalty County Book/Page /Desc Company Net Lease Status TWN RNG SEC Description KENNETH A. DAHLBERG, A MARRIED MAN DEAING IN HIS SOLE AND SEPARATE INTERESTS JACKFORK LAND, INC. 06/08/2010 06/08/2015 Opt Exr 2Yr Weld Undeveloped 02N 63W 28 E/2 W/2; E/2, LESS AND EXCEPT ALL OF SECTION 28 LYING 50 FEET ON EACH SIDE OF THE NORTH-SOUTH CENTER LINE OF SAID SECTION 28, AND LESS AND EXCEPT A TRACT OF LAND IN THE SE/4, MORE PARTICULARLY DESCRIBED AS FOLLOWS: BEGINNING AT A POINT ON THE SOUTH LINE OF SAID SECTION 28, 50 FEET EAST OF THE SOUTH QUARTER CORNER OF SECTION 28, AND RUNNING THENCE NORTH, PARALLEL WITH THE NORTH AND SOUTH CENTERLINE OF SAID SECTION 28, ; THENCE EAST 217.8 FEET TO A POINT; THENCE SOUTH ; THENCE WEST 217.8 FEET, MORE OR LESS, TO THE PLACE OF BEGINNING EXCEPTING THEREFROM, HOWEVER, THE FOLLOWING: THAT CERTAIN PARCEL OF LAND SITUATED IN THE SE/4 OF SECTION 28, MORE PARTICULARLY DESCRIBED AS FOLLOWS; BEGINNING AT A POINT /4 OF SECTION 28, WHICH SAID POINT IS /4 OF SECTION 28, THENCE NORTH, PARALLEL TO THE WEST LINE OF THE SE/4 OF SECTION 28, ; THENCE EAST 42.8 FEET TO A POINT; THENCE EAST 42.8 FEET TO A POINT, THENCE SOUTH /4; THENCE WEST ON THE SOUTH LINE FO SAID SE/4 OF SAID SECTION 28, 42.8 FEET TO THE POINT OF BEGINNING; AND LESS AND EXCEPT THAT CERTAIN PARCEL OF LAND SITUATED IN THE SOUTHEAST QUARTER (SE/4) OF SECTION 28, TOWNSHIP 2 NORTH, RANGE 63 WEST OF THE SIXTH PRINCIPAL. MERIDIAN, MORE PARTICULARLY DESCRIBED AS FOLLOWS: BEGINNING AT A POINT WHICH IS 50 FEET EAST AND /4 OF SAID SECTION 28, WHICH SAID POINT IS ALSO THE NORTHWEST CORNER OF THAT CERTAIN PARCEL OF LAND CONVEYED TO SAID PARTY OF THE SECOND PART BY DEED RECORDED IN BOOK 769, AT , OF THE RECORDS IN THE OFFICE OF THE CLERK AND RECORDED OF SAID WELD COUNTY; THENCE NORTH PARALLEL TO AND 50 FEET DISTANT, MEASURED AT RIGHT ANGLES, FROM THE WEST LINE OF THE SE/4 OF SAID SECTION 28, 1; THENCE SOUTHEASTERLY 427.5 FEET, MORE OR LESS, TO A POINT WHICH IS , WHEN MEASURED AT RIGHT ANGLES, TO THE WEST LINE OF SE/4 OF SAID SECTION 28; THENCE SOUTH PARALLEL TO THE WEST LINE OF THE SE/4 OF SAID SECTION 28, , AT , OF SAID WELD COUNTY RECORDS AS AFORESAID; , Page 5 of 59 Lessor Lessee Effective Date Expiration Date Option Term Royalty County Book/Page /Desc Company Net Lease Status TWN RNG SEC Description GRACE D. GIBSON, LIFE TENANT, A SINGLE PERSON JACKFORK LAND, INC. 06/25/2010 06/24/2015 Opt Exr. 2Yr Weld Undeveloped 02N 63W 28 E/2 W/2; E/2, LESS AND EXCEPT ALL OF SECTION 28 LYING 50 FEET ON EACH SIDE OF THE NORTH-SOUTH CENTER LINE OF SAID SECTION 28, AND LESS AND EXCEPT A TRACT OF LAND IN THE SE/4, MORE PARTICULARLY DESCRIBED AS FOLLOWS: BEGINNING AT A POINT ON THE SOUTH LINE OF SAID SECTION 28, 50 FEET EAST OF THE SOUTH QUARTER CORNER OF SECTION 28, AND RUNNING THENCE NORTH, PARALLEL WITH THE NORTH AND SOUTH CENTERLINE OF SAID SECTION 28, ; THENCE EAST 217.8 FEET TO A POINT; THENCE SOUTH ; THENCE WEST 217.8 FEET, MORE OR LESS, TO THE PLACE OF BEGINNING EXCEPTING THEREFROM, HOWEVER, THE FOLLOWING: THAT CERTAIN PARCEL OF LAND SITUATED IN THE SE/4 OF SECTION 28, MORE PARTICULARLY DESCRIBED AS FOLLOWS; BEGINNING AT A POINT /4 OF SECTION 28, WHICH SAID POINT IS /4 OF SECTION 28, THENCE NORTH, PARALLEL TO THE WEST LINE OF THE SE/4 OF SECTION 28, ; THENCE EAST 42.8 FEET TO A POINT; THENCE EAST 42.8 FEET TO A POINT, THENCE SOUTH /4; THENCE WEST ON THE SOUTH LINE FO SAID SE/4 OF SAID SECTION 28, 42.8 FEET TO THE POINT OF BEGINNING; AND LESS AND EXCEPT THAT CERTAIN PARCEL OF LAND SITUATED IN THE SOUTHEAST QUARTER (SE/4) OF SECTION 28, TOWNSHIP 2 NORTH, RANGE 63 WEST OF THE SIXTH PRINCIPAL. MERIDIAN, MORE PARTICULARLY DESCRIBED AS FOLLOWS: BEGINNING AT A POINT WHICH IS 50 FEET EAST AND /4 OF SAID SECTION 28, WHICH SAID POINT IS ALSO THE NORTHWEST CORNER OF THAT CERTAIN PARCEL OF LAND CONVEYED TO SAID PARTY OF THE SECOND PART BY DEED RECORDED IN BOOK 769, AT , OF THE RECORDS IN THE OFFICE OF THE CLERK AND RECORDED OF SAID WELD COUNTY; THENCE NORTH PARALLEL TO AND 50 FEET DISTANT, MEASURED AT RIGHT ANGLES, FROM THE WEST LINE OF THE SE/4 OF SAID SECTION 28, 1; THENCE SOUTHEASTERLY 427.5 FEET, MORE OR LESS, TO A POINT WHICH IS , WHEN MEASURED AT RIGHT ANGLES, TO THE WEST LINE OF SE/4 OF SAID SECTION 28; THENCE SOUTH PARALLEL TO THE WEST LINE OF THE SE/4 OF SAID SECTION 28, , AT , OF SAID WELD COUNTY RECORDS AS AFORESAID; , CATHERINE D. WILLIAMS & LESLIE WILLIAMS, WIFE & HUSBAND JACKFORK LAND, INC. 06/09/2010 06/08/2015 5 Yr Weld Undeveloped 03N 61W 02 LOT 3, LOT 4 CATHERINE D. WILLIAMS & LESLIE WILLIAMS, WIFE & HUSBAND JACKFORK LAND, INC. 06/09/2010 06/08/2015 5 Yr Weld Undeveloped 04N 61W 25 N2,NE SE CATHERINE D. WILLIAMS & LESLIE WILLIAMS, WIFE & HUSBAND JACKFORK LAND, INC. 06/09/2010 06/08/2015 5 Yr Weld Undeveloped 04N 61W 27 E2 NE AND ALL THAT PART OF THE W/2 NE/4 LYING EAST OF WASTEWAY FROM THE BIJOY DITCH CATHERINE D. WILLIAMS & LESLIE WILLIAMS, WIFE & HUSBAND JACKFORK LAND, INC. 06/09/2010 06/08/2015 5 Yr Weld Undeveloped 04N 61W 28 SE CATHERINE D. WILLIAMS & LESLIE WILLIAMS, WIFE & HUSBAND JACKFORK LAND, INC. 06/09/2010 06/08/2015 5 Yr Weld Undeveloped 04N 61W 33 NE CATHERINE D. WILLIAMS & LESLIE WILLIAMS, WIFE & HUSBAND JACKFORK LAND, INC. 06/09/2010 06/08/2015 5 Yr Weld Undeveloped 04N 61W 34 S2, N2 NW,NORTH 50 ACRES OF NW/4 CATHERINE D. WILLIAMS & LESLIE WILLIAMS, WIFE & HUSBAND JACKFORK LAND, INC. 06/09/2010 06/08/2015 5 Yr Weld Undeveloped 04N 61W 35 SW SW JENNIFER GREGG ABEL & TIM ABEL, WIFE & HUSBAND JACKFORK LAND, INC. 06/09/2010 06/08/2015 5 Yr Weld Undeveloped 03N 61W 02 LOT 3, LOT 4 JENNIFER GREGG ABEL & TIM ABEL, WIFE & HUSBAND JACKFORK LAND, INC. 06/09/2010 06/08/2015 5 Yr Weld Undeveloped 04N 61W 25 N2,NE SE JENNIFER GREG ABEL & TIM ABEL, WIFE & HUSBAND JACKFORK LAND, INC. 06/09/2010 06/08/2015 5 Yr Weld Undeveloped 04N 61W 27 E2 NE, AND ALL THAT PART OF THE W/2 NE/4 LYING EAST OF THE WASTEWAY FROM THE BIJOY DITCH Page 6 of 59 Lessor Lessee Effective Date Expiration Date Option Term Royalty County Book/Page /Desc Company Net Lease Status TWN RNG SEC Description JENNIFER GREGG ABEL & TIM ABEL, WIFE & HUSBAND JACKFORK LAND, INC. 06/09/2010 06/08/2015 5 Yr Weld Undeveloped 04N 61W 28 SE JENNIFER GREGG ABEL & TIM ABEL, WIFE & HUSBAND JACKFORK LAND, INC. 06/09/2010 06/08/2015 5 Yr Weld Undeveloped 04N 61W 33 NE JENNIFER GREGG ABEL & TIM ABEL, WIFE & HUSBAND JACKFORK LAND, INC. 06/09/2010 06/08/2015 5 Yr Weld Undeveloped 04N 61W 34 S2,N2 NW, NORTH 50 ACRES OF NW/4 JENNIFER GREGG ABEL & TIM ABEL, WIFE & HUSBAND JACKFORK LAND, INC. 06/09/2010 06/08/2015 5 Yr Weld Undeveloped 04N 61W 35 SW SW DENNIS E. GREGG & JOYCE E. GREGG, HUSBAND & WIFE JACKFORK LAND, INC. 06/09/2010 06/08/2015 5 Yr Weld Undeveloped 03N 61W 02 LOT 3, LOT 4 DENNIS E. GREGG & JOYCE E. GREGG, HUSBAND & WIFE JACKFORK LAND, INC. 06/09/2010 06/08/2015 5 Yr Weld Undeveloped 04N 61W 25 N2,NE SE DENNIS E. GREGG & JOYCE E. GREGG, HUSBAND & WIFE JACKFORK LAND, INC. 06/06/2010 06/08/2015 5 Yr Weld Undeveloped 04N 61W 27 E2 NE,ALL THAT PART OF THE W/2 NE/4 LYING EAST OF WASTEWAY FROM THE BIJOU DITCH, DENNIS E. GREGG & JOYCE E. GREGG, HUSBAND & WIFE JACKFORK LAND, INC. 06/09/2010 06/08/2015 5 Yr Weld Undeveloped 04N 61W 28 SE DENNIS E. GREGG & JOYCE E. GREGG, HUSBAND & WIFE JACKFORK LAND, INC. 06/09/2010 06/08/2015 5 Yr Weld Undeveloped 04N 61W 33 NE DENNIS E. GREGG & JOYCE E. GREGG, HUSBAND & WIFE JACKFORK LAND, INC. 06/09/2010 06/08/2015 5 Yr Weld Undeveloped 04N 61W 34 S2,N2 NW, NORTH 50 ACRES OF NW/4 DENNIS E. GREGG & JOYCE E. GREGG, HUSBAND & WIFE JACKFORK LAND, INC. 06/09/2010 06/08/2015 5 Yr Weld Undeveloped 04N 61W 35 SW SW LORRAINE E. GREGG, A SINGLE PERSON JACKFORK LAND, INC. 06/09/2010 06/08/2015 5Yr Weld Undeveloped 03N 61W 02 LOT 3, LOT 4 LORRAINE E. GREGG, A SINGLE PERSON JACKFORK LAND, INC. 06/09/2010 06/08/2015 5Yr Weld Undeveloped 04N 61W 25 N2,NE SE LORRAINE E. GREGG, A SINGLE PERSON JACKFORK LAND, INC. 06/09/2010 06/08/2015 5Yr Weld Undeveloped 04N 61W 27 E2 NE,AND ALL THAT PART OF THE W/2 NE/4 LYING EAST OF THE WASTEWAY FROM THE BIJOU DITCH, LORRAINE E. GREGG, A SINGLE PERSON JACKFORK LAND, INC. 06/09/2010 06/08/2015 5Yr Weld Undeveloped 04N 61W 28 SE LORRAINE E. GREGG, A SINGLE PERSON JACKFORK LAND, INC. 06/09/2010 06/08/2015 5Yr Weld Undeveloped 04N 61W 33 NE LORRAINE E. GREGG, A SINGLE PERSON JACKFORK LAND, INC. 06/09/2010 06/08/2015 5Yr Weld Undeveloped 04N 61W 34 S2,N2 NW,NORTH 50 ACRES OF NW/4, LORRAINE E. GREGG, A SINGLE PERSON JACKFORK LAND, INC. 06/09/2010 06/08/2015 5Yr Weld Undeveloped 04N 61W 35 SW SW MELBA G. FIELDS, A/K/A MELBA G. FIELDS JOHNSTON AND DAVID JOHNSTON, WIFE AND HUSBAND JACKFORK LAND, INC. 06/23/2010 06/22/2015 N/A Weld Undeveloped 02N 63W 26 E2 SE JILL GREGG MACARI AND EMIR MACARI, WIFE AND HUSBAND JACKFORK LAND, INC. 06/09/2010 06/08/2015 5 Yr Weld Undeveloped 03N 61W 02 LOT3, LOT4 JILL GREGG MACARI AND EMIR MACARI, WIFE AND HUSBAND JACKFORK LAND, INC. 06/09/2010 06/08/2015 5 Yr Weld Undeveloped 04N 61W 25 N2 JILL GREGG MACARI AND EMIR MACARI, WIFE AND HUSBAND JACKFORK LAND, INC. 06/09/2010 06/08/2015 5 Yr Weld Undeveloped 04N 61W 27 E2 NE,W/2 NE/4 LYING EAST OF WASTEWAY FROM THE BIJOU DITCH, JILL GREGG MACARI AND EMIR MACARI, WIFE AND HUSBAND JACKFORK LAND, INC. 06/09/2010 06/08/2015 5 Yr Weld Undeveloped 04N 61W 28 SE JILL GREGG MACARI AND EMIR MACARI, WIFE AND HUSBAND JACKFORK LAND, INC. 06/09/2010 06/08/2015 5 Yr Weld Undeveloped 04N 61W 33 NE JILL GREGG MACARI AND EMIR MACARI, WIFE AND HUSBAND JACKFORK LAND, INC. 06/09/2010 06/08/2015 5 Yr Weld Undeveloped 04N 61W 34 NW,NORTH 50 ACRES OF THE NW/4, JILL GREGG MACARI AND EMIR MACARI, WIFE AND HUSBAND JACKFORK LAND, INC. 06/09/2010 06/08/2015 5 Yr Weld Undeveloped 04N 61W 35 SW SW PAUL GREGG & LEANN GREGG, HUSBAND & WIFE JACKFORK LAND, INC. 06/09/2010 06/08/2015 5Yr Weld Undeveloped 03N 61W 02 LOT3, LOT4 PAUL GREGG & LEANN GREGG, HUSBAND & WIFE JACKFORK LAND, INC. 06/09/2010 06/08/2015 5Yr Weld Undeveloped 04N 61W 25 N2,NE SE Page 7 of 59 Lessor Lessee Effective Date Expiration Date Option Term Royalty County Book/Page /Desc Company Net Lease Status TWN RNG SEC Description PAUL GREGG & LEANN GREGG, HUSBAND & WIFE JACKFORK LAND, INC. 06/09/2010 06/08/2015 5Yr Weld Undeveloped 04N 61W 27 E2 NE,ALL THAT PART OF THE W/2 NE/4 LYING EAST OF WASTEWAY FROM THE BIJOY DITCH, PAUL GREGG & LEANN GREGG, HUSBAND & WIFE JACKFORK LAND, INC. 06/09/2010 06/08/2015 5Yr Weld Undeveloped 04N 61W 28 SE PAUL GREGG & LEANN GREGG, HUSBAND & WIFE CONTINENTAL RESOURCES, INC. 06/09/2010 06/08/2015 5Yr Weld Undeveloped 04N 61W 33 NE PAUL GREGG & LEANN GREGG, HUSBAND & WIFE JACKFORK LAND, INC. 06/09/2010 06/08/2015 5Yr Weld Undeveloped 04N 61W 34 S2,THE NORTH 50 ACRES OF THE NW/4, PAUL GREGG & LEANN GREGG, HUSBAND & WIFE JACKFORK LAND, INC. 06/09/2010 06/08/2015 5Yr Weld Undeveloped 04N 61W 35 SW SW CLINTON NEIL BASHOR, A MARRIED MAN DIAMOND RESOURCES CO. 07/23/2010 07/22/2015 N/A Weld Undeveloped 09N 61W 05 S2 N2, LOT1, LOT2, LOT3, LOT4 CLINTON NEIL BASHOR, A MARRIED MAN DIAMOND RESOURCES CO. 07/23/2010 07/22/2015 N/A Weld Undeveloped 09N 61W 05 SE CLINTON NEIL BASHOR, A MARRIED MAN DIAMOND RESOURCES CO. 07/23/2010 07/22/2015 N/A Weld Undeveloped 09N 61W 05 SW CLINTON NEIL BASHOR, A MARRIED MAN DIAMOND RESOURCES CO. 07/23/2010 07/22/2015 N/A Weld Undeveloped 09N 61W 08 W2 DAVID LESLIE BASHOR & ELIZABETH M. BASHOR, HUSBAND & WIFE DIAMOND RESOURCES CO. 07/23/2010 07/22/2015 N/A Weld Undeveloped 09N 61W 05 ALL DAVID LESLIE BASHOR & ELIZABETH M. BASHOR, HUSBAND & WIFE DIAMOND RESOURCES CO. 07/23/2010 07/22/2015 N/A Weld Undeveloped 09N 61W 08 W2 WILLIAM CLYDE BASHOR, A SINGLE MAN DIAMOND RESOURCES CO. 07/23/2010 07/22/2015 N/A Weld Undeveloped 09N 61W 05 S2 N2, LOT1, LOT2, LOT3, LOT4 WILLIAM CLYDE BASHOR, A SINGLE MAN DIAMOND RESOURCES CO. 07/23/2010 07/22/2015 N/A Weld Undeveloped 09N 61W 05 SE WILLIAM CLYDE BASHOR, A SINGLE MAN DIAMOND RESOURCES CO. 07/23/2010 07/22/2015 N/A Weld Undeveloped 09N 61W 05 SW WILLIAM CLYDE BASHOR, A SINGLE MAN DIAMOND RESOURCES CO. 07/23/2010 07/22/2015 N/A Weld Undeveloped 09N 61W 08 W2 LEONARD D. WEISS, ATTORNEY IN FACT FOR HARRY WEISS DIAMOND RESOURCES CO. 07/29/2010 07/28/2015 2Yr Weld Undeveloped 04N 62W 22 SE SE LEONARD D. WEISS, ATTORNEY IN FACT FOR HARRY WEISS DIAMOND RESOURCES CO. 07/29/2010 07/28/2015 2Yr Weld Undeveloped 04N 62W 23 S2 NE,SE NW,E2 SW,SW SW LEONARD D. WEISS, ATTORNEY IN FACT FOR HARRY WEISS DIAMOND RESOURCES CO. 07/29/2010 07/28/2015 2Yr Weld Undeveloped 04N 62W 24 N2,SE,E2 SW LEONARD D. WEISS, ATTORNEY IN FACT FOR HARRY WEISS DIAMOND RESOURCES CO. 07/29/2010 07/28/2015 2Yr Weld Undeveloped 04N 62W 27 E2 NE LEONARD D. WEISS, ATTORNEY IN FACT FOR HARRY WEISS DIAMOND RESOURCES CO. 07/29/2010 07/28/2015 2Yr Weld Undeveloped 04N 62W 22 W2 SE LEONARD D. WEISS, ATTORNEY IN FACT FOR HARRY WEISS DIAMOND RESOURCES CO. 07/29/2010 07/28/2015 2Yr Weld Undeveloped 04N 62W 27 W2 NE WILLIAM CLYDE BASHOR, A SINGLE MAN DIAMOND RESOURCES CO. 07/15/2010 07/14/2015 N/A Weld Undeveloped 10N 61W 32 SE ELDON K. WEISS, A MARRIED MAN DIAMOND RESOURCES CO. 08/13/2010 08/12/2015 2Yr Weld Undeveloped 04N 62W 22 SE SE ELDON K. WEISS, A MARRIED MAN DIAMOND RESOURCES CO. 08/13/2010 08/12/2015 2Yr Weld Undeveloped 04N 62W 23 S2 NE,SE NW,E2 SW,SW SW ELDON K. WEISS, A MARRIED MAN DIAMOND RESOURCES CO. 08/13/2010 08/12/2015 2Yr Weld Undeveloped 04N 62W 24 N2,SE,E2 SW ELDON K. WEISS, A MARRIED MAN DIAMOND RESOURCES CO. 08/13/2010 08/12/2015 2Yr Weld Undeveloped 04N 62W 27 E2 NE ELDON K. WEISS, A MARRIED MAN DIAMOND RESOURCES CO. 08/13/2010 08/12/2015 2Yr Weld Undeveloped 04N 62W 22 W2 SE ELDON K. WEISS, A MARRIED MAN DIAMOND RESOURCES CO. 08/13/2010 08/12/2015 2Yr Weld Undeveloped 04N 62W 27 W2 NE Page 8 of 59 Lessor Lessee Effective Date Expiration Date Option Term Royalty County Book/Page /Desc Company Net Lease Status TWN RNG SEC Description CHERYL LYNN FIELDS, FKA CHERYL LYNN HOFFERBER DIAMOND RESOURCES CO. 07/27/2010 07/26/2015 N/A Weld Undeveloped 02N 63W 26 SW/4 LESS 4 ACRES IN NE CORNER, CHERYL LYNN FIELDS, FKA CHERYL LYNN HOFFERBER DIAMOND RESOURCES CO. 07/27/2010 07/26/2015 N/A Weld Undeveloped 02N 63W 27 W2 SE ALVIN W. WEISS, A MARRIED MAN DIAMOND RESOURCES CO. 07/30/2010 07/29/2015 2Yr Weld Undeveloped 04N 62W 22 SE SE ALVIN W. WEISS, A MARRIED MAN DIAMOND RESOURCES CO. 07/30/2010 07/29/2015 2Yr Weld Undeveloped 04N 62W 23 S2 NE,SE NW,E2 SW,SW SW ALVIN W. WEISS, A MARRIED MAN DIAMOND RESOURCES CO. 07/30/2010 07/29/2015 2Yr Weld Undeveloped 04N 62W 24 N2,SE,E2 SW ALVIN W. WEISS, A MARRIED MAN DIAMOND RESOURCES CO. 07/30/2010 07/29/2015 2Yr Weld Undeveloped 04N 62W 27 E2 NE ALVIN W. WEISS, A MARRIED MAN DIAMOND RESOURCES CO. 07/30/2010 07/29/2015 2Yr Weld Undeveloped 04N 62W 22 W2 SE ALVIN W. WEISS, A MARRIED MAN DIAMOND RESOURCES CO. 07/30/2010 07/29/2015 2Yr Weld Undeveloped 04N 62W 27 W2 NE BARRY CLAY BEDINGER, A MARRIED MAN DIAMOND RESOURCES CO. 07/16/2010 07/15/2015 3Yr Weld Undeveloped 04N 62W 22 ALL DONNA ROSE BEYER, A MARRIED WOMAN DIAMOND RESOURCES CO. 07/29/2010 07/28/2015 2Yr Weld Undeveloped 04N 62W 22 SE SE DONNA ROSE BEYER, A MARRIED WOMAN DIAMOND RESOURCES CO. 07/29/2010 07/28/2015 2Yr Weld Undeveloped 04N 62W 23 S2 NE,SE NW,E2 SW,SW SW DONNA ROSE BEYER, A MARRIED WOMAN DIAMOND RESOURCES CO. 07/29/2010 07/28/2015 2Yr Weld Undeveloped 04N 62W 24 N2,SE,E2 SW DONNA ROSE BEYER, A MARRIED WOMAN DIAMOND RESOURCES CO. 07/29/2010 07/28/2015 2Yr Weld Undeveloped 04N 62W 27 E2 NE DONNA ROSE BEYER, A MARRIED WOMAN DIAMOND RESOURCES CO. 07/29/2010 07/28/2015 2Yr Weld Undeveloped 04N 62W 22 W2 SE DONNA ROSE BEYER, A MARRIED WOMAN DIAMOND RESOURCES CO. 07/29/2010 07/28/2015 2Yr Weld Undeveloped 04N 62W 27 W2 NE FAYE LOUISE WEISS, A SINGLE WOMAN DIAMOND RESOURCES CO. 07/29/2010 07/28/2015 2Yr Weld Undeveloped 04N 62W 22 SE SE FAYE LOUISE WEISS, A SINGLE WOMAN DIAMOND RESOURCES CO. 07/29/2010 07/28/2015 2Yr Weld Undeveloped 04N 62W 23 S2 NE,SE NW,E2 SW,SW SW FAYE LOUISE WEISS, A SINGLE WOMAN DIAMOND RESOURCES CO. 07/29/2010 07/28/2015 2Yr Weld Undeveloped 04N 62W 24 N2,SE,E2 SW FAYE LOUISE WEISS, A SINGLE WOMAN DIAMOND RESOURCES CO. 07/29/2010 07/28/2015 2Yr Weld Undeveloped 04N 62W 27 E2 NE FAYE LOUISE WEISS, A SINGLE WOMAN DIAMOND RESOURCES CO. 07/29/2010 07/28/2015 2Yr Weld Undeveloped 04N 62W 22 W2 SE, NE NE FAYE LOUISE WEISS, A SINGLE WOMAN DIAMOND RESOURCES CO. 07/29/2010 07/28/2015 2Yr Weld Undeveloped 04N 62W 27 W2 NE ROBERT LEE WEISS, A MARRIED MAN DIAMOND RESOURCES CO. 07/30/2010 07/29/2015 2Yr Weld Undeveloped 04N 62W 22 SE SE ROBERT LEE WEISS, A MARRIED MAN DIAMOND RESOURCES CO. 07/30/2010 07/29/2015 2Yr Weld Undeveloped 04N 62W 23 SE NW,E2 SW,SW SW ROBERT LEE WEISS, A MARRIED MAN DIAMOND RESOURCES CO. 07/30/2010 07/29/2015 2Yr Weld Undeveloped 04N 62W 24 E2,NW,E2 SW ROBERT LEE WEISS, A MARRIED MAN DIAMOND RESOURCES CO. 07/30/2010 07/29/2015 2Yr Weld Undeveloped 04N 62W 27 E2 NE ROBERT LEE WEISS, A MARRIED MAN DIAMOND RESOURCES CO. 07/30/2010 07/29/2015 2Yr Weld Undeveloped 04N 62W 22 W2 SE ROBERT LEE WEISS, A MARRIED MAN DIAMOND RESOURCES CO. 07/30/2010 07/29/2015 2Yr Weld Undeveloped 04N 62W 27 W2 NE ROBERT LEE WEISS, A MARRIED MAN DIAMOND RESOURCES CO. 07/30/2010 07/29/2015 2Yr Weld Undeveloped 04N 62W 23 S2 NE KATHLEEN ANN ZION, A MARRIED WOMAN DIAMOND RESOURCES CO. 07/19/2010 07/29/2015 2Yr Weld Undeveloped 04N 62W 22 SE SE Page 9 of 59 Lessor Lessee Effective Date Expiration Date Option Term Royalty County Book/Page /Desc Company Net Lease Status TWN RNG SEC Description KATHLEEN ANN ZION, A MARRIED WOMAN DIAMOND RESOURCES CO. 07/19/2010 07/18/2015 2Yr Weld Undeveloped 04N 62W 23 S2 NE,SE NW,E2 SW,SW SW KATHLEEN ANN ZION, A MARRIED WOMAN DIAMOND RESOURCES CO. 07/19/2010 07/18/2015 2Yr Weld Undeveloped 04N 62W 24 N2,SE,E2 SW KATHLEEN ANN ZION, A MARRIED WOMAN DIAMOND RESOURCES CO. 07/19/2010 07/18/2015 2Yr Weld Undeveloped 04N 62W 27 E2 NE KATHLEEN ANN ZION, A MARRIED WOMAN DIAMOND RESOURCES CO. 07/19/2010 07/18/2015 2Yr Weld Undeveloped 04N 62W 22 W2 SE, NE NE KATHLEEN ANN ZION, A MARRIED WOMAN DIAMOND RESOURCES CO. 07/19/2010 07/18/2015 2Yr Weld Undeveloped 04N 62W 27 W2 NE LYNNE F. KELLY, A MARRIED WOMAN DIAMOND RESOURCES CO. 07/16/2010 07/15/2015 3Yr Weld Undeveloped 04N 62W 22 NE NE CAROL LEA SCHWEIGER, A MARRIED WOMAN DIAMOND RESOURCES CO. 07/29/2010 07/28/2015 2Yr Weld Undeveloped 04N 62W 22 SE SE CAROL LEA SCHWEIGER, A MARRIED WOMAN DIAMOND RESOURCES CO. 07/29/2010 07/28/2015 2Yr Weld Undeveloped 04N 62W 23 S2 NE,SE NW,E2 SW,SW SW CAROL LEA SCHWEIGER, A MARRIED WOMAN DIAMOND RESOURCES CO. 07/29/2010 07/28/2015 2Yr Weld Undeveloped 04N 62W 24 N2,SE,E2 SW CAROL LEA SCHWEIGER, A MARRIED WOMAN DIAMOND RESOURCES CO. 07/29/2010 07/28/2015 2Yr Weld Undeveloped 04N 62W 27 E2 NE CAROL LEA SCHWEIGER, A MARRIED WOMAN DIAMOND RESOURCES CO. 07/29/2010 07/28/2015 2Yr Weld Undeveloped 04N 62W 22 W2 SE , NE NE CAROL LEA SCHWEIGER, A MARRIED WOMAN DIAMOND RESOURCES CO. 07/29/2010 07/28/2015 2Yr Weld Undeveloped 04N 62W 27 W2 NE JOANNE ILLENE SCHWEITZER, A MARRIED WOMAN DIAMOND RESOURCES CO. 07/29/2010 07/28/2015 2Yr Weld Undeveloped 04N 62W 22 SE SE JOANNE ILLENE SCHWEITZER, A MARRIED WOMAN DIAMOND RESOURCES CO. 07/29/2010 07/28/2015 2Yr Weld Undeveloped 04N 62W 23 S2 NE,SE NW,E2 SW,SW SW JOANNE ILLENE SCHWEITZER, A MARRIED WOMAN DIAMOND RESOURCES CO. 07/29/2010 07/28/2015 2Yr Weld Undeveloped 04N 62W 24 N2,SE,E2 SW JOANNE ILLENE SCHWEITZER, A MARRIED WOMAN DIAMOND RESOURCES CO. 07/29/2010 07/28/2015 2Yr Weld Undeveloped 04N 62W 27 E2 NE JOANNE ILLENE SCHWEITZER, A MARRIED WOMAN DIAMOND RESOURCES CO. 07/29/2010 07/28/2015 2Yr Weld Undeveloped 04N 62W 22 W2 SE, NE NE JOANNE ILLENE SCHWEITZER, A MARRIED WOMAN DIAMOND RESOURCES CO. 07/29/2010 07/28/2015 2Yr Weld Undeveloped 04N 62W 27 W2 NE CRAIG BLACK, A MARRIED MAN DIAMOND RESOURCES CO. 08/06/2010 08/05/2015 N/A Weld HBP - Staudinger 1-31H 08N 61W 31 NE COLETTE KAY FRIDGEN, A MARRIED WOMAN DIAMOND RESOURCES CO. 07/29/2010 07/28/2015 N/A Weld Undeveloped 02N 63W 34 SE EDWARD L. HARRIS AND BETTY L. HARRIS, H/W DIAMOND RESOURCES CO. 07/19/2010 07/19/2015 N/A Weld Undeveloped 01N 64W 12 W2 NE STATE OF COLORADO 1308.10 DIAMOND RESOURCES CO. 11/18/2010 11/17/2015 1Yr Weld Undeveloped 09N 61W 16 N2 RODNEY L. HOFFERBER, JR., A MARRIED MAN DIAMOND RESOURCES CO. 07/27/2010 07/26/2015 N/A Weld Undeveloped 02N 63W 26 SW, LESS 4 ACRES IN NE CORNER OF SAID SW/4 RODNEY L. HOFFERBER, JR., A MARRIED MAN DIAMOND RESOURCES CO. 07/27/2010 07/26/2015 N/A Weld Undeveloped 02N 63W 27 W2 SE RODNEY L. HOFFERBER, SR. & JOAN HOFFERBER, HUSBAND AND WIFE DIAMOND RESOURCES CO. 07/27/2010 07/26/2015 N/A Weld Undeveloped 02N 63W 26 SW, SOUTH 0 DEGREES 02' WEST, 110.51 FEET; SOUTH 47 DEGREES 52' WEST, 246 FEET; SOUTH 74 DEGREES 41' WEST, 167.25 FEET; NORTH 75 DEGREES 19' WEST, 274.85 FEET; NORTH 41 DEGREES 49' WEST, 339.45 FEET; NORTH 89 DEGREES 14' WEST, 42.60 FEET; AND EAST 876.75 FEET TO BEGINNING, CONTAINING APPROXIMATELY 4 ACRES,LESS 4 ACRES IN THE NE CORNER OF SAID SW/4 RODNEY L. HOFFERBER, SR. & JOAN HOFFERBER, HUSBAND AND WIFE DIAMOND RESOURCES CO. 07/27/2010 07/26/2015 N/A Weld Undeveloped 02N 63W 27 W2 SE Page 10 of 59 Lessor Lessee Effective Date Expiration Date Option Term Royalty County Book/Page /Desc Company Net Lease Status TWN RNG SEC Description RODNEY L. HOFFERBER, SR., & JOAN HOFFERBER, CO-TRUSTEES OF THE ALBERT HOFFERBER & BERTHA HOFFERBER FAMILY IRREVOCABLE TRUST DATED JANUARY 11, 2001 DIAMOND RESOURCES CO. 07/27/2010 07/26/2015 N/A Weld Undeveloped 02N 63W 26 SW, LESS 4 ACRES IN THE NE CORNER OF SAID SW/4 RODNEY L. HOFFERBER, SR., & JOAN HOFFERBER, CO-TRUSTEES OF THE ALBERT HOFFERBER & BERTHA HOFFERBER FAMILY IRREVOCABLE TRUST DATED JANUARY 11, 2001 DIAMOND RESOURCES CO. 07/27/2010 07/26/2015 N/A Weld Undeveloped 02N 63W 27 W2 SE GERALDINE HOYER, F/K/A GERALDINE BLACK, A SINGLE WOMAN DIAMOND RESOURCES CO. 07/30/2010 07/09/2015 N/A Weld HBP - Staudinger 1-31H 08N 61W 31 NE GEORGE J. NOLAN, JR. DIAMOND RESOURCES CO. 07/21/2010 07/20/2015 N/A Weld Undeveloped 09N 61W 03 SE HEATHER ANNE HOLMES, A MARRIED WOMAN DIAMOND RESOURCES CO. 08/03/2010 08/02/2015 N/A Weld Undeveloped 10N 61W 34 N2 PATRICK DALE LEATHER, A SINGLE MAN DIAMOND RESOURCES CO. 08/03/2010 08/02/2015 N/A Weld Undeveloped 10N 61W 34 N2 HARRY H. EWING II & JUDY ANN EWING, H/W DIAMOND RESOURCES CO. 07/16/2010 07/15/2015 N/A Weld Undeveloped 01N 64W 12 E2 NE MARGERY L. BEYDLER, A WIDOW DIAMOND RESOURCES CO. 08/03/2010 08/02/2015 N/A Weld Undeveloped 04N 61W 28 SE THOMAS W. CORDOVA & MARY L. CORDOVA, H/W DIAMOND RESOURCES CO. 07/19/2010 07/18/2015 N/A Weld Undeveloped 01N 64W 12 W2 NE LISKEN LYN KENNEDY, F/K/A LISKEN LYN HOFFERBER, A MARRIED WOMAN DIAMOND RESOURCES CO. 07/27/2010 07/26/2015 N/A Weld Undeveloped 02N 63W 26 SW, LESS 4.00 ACRES IN NE CORNER OF SW/4 LISKEN LYN KENNEDY, F/K/A LISKEN LYN HOFFERBER, A MARRIED WOMAN DIAMOND RESOURCES CO. 07/27/2010 07/26/2015 N/A Weld Undeveloped 02N 63W 27 W2 SE DOUGLAS D. VARVEL DIAMOND RESOURCES CO. 07/30/2010 07/30/2015 N/A Weld HBP - Staudinger 1-31H 08N 61W 31 NE CAROL ROUBIDOUX & HERMAN ROUBIDOUX, HER HUSBAND DIAMOND RESOURCES CO. 07/19/2010 07/18/2015 N/A Weld Undeveloped 01N 64W 12 N2/3SE/4, ALFRED G. WEISS, A MARRIED MAN DIAMOND RESOURCES CO. 07/30/2010 07/29/2015 2Yr Weld Undeveloped 04N 62W 22 SE SE ALFRED G. WEISS, A MARRIED MAN DIAMOND RESOURCES CO. 07/30/2010 07/29/2015 2Yr Weld Undeveloped 04N 62W 23 S2 NE,SE NW,E2 SW,SW SW ALFRED G. WEISS, A MARRIED MAN DIAMOND RESOURCES CO. 07/30/2010 07/29/2015 2Yr Weld Undeveloped 04N 62W 24 N2,SE,E2 SW ALFRED G. WEISS, A MARRIED MAN DIAMOND RESOURCES CO. 07/30/2010 07/29/2015 2Yr Weld Undeveloped 04N 62W 27 E2 NE ALFRED G. WEISS, A MARRIED MAN DIAMOND RESOURCES CO. 07/30/2010 07/29/2015 2Yr Weld Undeveloped 04N 62W 22 W2 SE ALFRED G. WEISS, A MARRIED MAN DIAMOND RESOURCES CO. 07/30/2010 07/29/2015 2Yr Weld Undeveloped 04N 62W 27 W2 NE BARBARA L. NITSCHKE, A WIDOW DIAMOND RESOURCES CO. 08/31/2010 08/30/2015 N/A Weld HBP - Staudinger 1-31H 07N 61W 06 E2 SW,SE, LOT6, LOT7 SYDNEY CAROL OGLE, F/K/A SYDNEY CAROL BAILEY, A/K/A SYDNEY CAROL HENDERSON, A MARRIED WOMAN DIAMOND RESOURCES CO. 08/17/2010 08/16/2015 N/A Weld Undeveloped 08N 62W 20 W2 Page 11 of 59 Lessor Lessee Effective Date Expiration Date Option Term Royalty County Book/Page /Desc Company Net Lease Status TWN RNG SEC Description SYDNEY CAROL OGLE, F/K/ASYDNEY CAROL BAILEY, A/K/A SYDNEY CAROL HENDERSON, A MARRIED WOMAN DIAMOND RESOURCES CO. 08/17/2010 08/16/2015 N/A Weld Undeveloped 08N 62W 29 NW,W2 NE,NE NE NANCY ORTH, A MARRIED WOMAN DIAMOND RESOURCES CO. 08/05/2010 08/04/2015 N/A Weld HBP - Staudinger 1-31H 08N 61W 31 NE JAMES WERDEL, A SINEL MAN DIAMOND RESOURCES CO. 08/05/2010 08/04/2015 N/A Weld HBP - Staudinger 1-31H 08N 61W 31 NE DONNA L. KING, A/K/A DONNA LEE KING, A MARRIED WOMAN DIAMOND RESOURCES CO. 08/20/2010 08/19/2015 N/A Weld Undeveloped 09N 61W 05 SE MICHAEL BEUTZ, TRUSTEE OF THE ANITA M. WAGNER LIVING TRUST DIAMOND RESOURCES CO. 09/01/2010 08/31/2014 N/A Weld Undeveloped 09N 61W 10 NE LARRY BAUER DIAMOND RESOURCES CO. 08/19/2010 08/18/2015 N/A Weld Undeveloped 02N 63W 34 SE FRANCES WERDEL, A SINGLE WOMAN DIAMOND RESOURCES CO. 08/05/2010 08/04/2015 N/A Weld HBP - Staudinger 1-31H 08N 61W 31 NE AVIS WERDEL, A WIDOW DIAMOND RESOURCES CO. 08/05/2010 08/04/2015 N/A Weld HBP - Staudinger 1-31H 08N 61W 31 NE DANIEL D. WAGNER & MARGARET WAGNER, HUSBAND & WIFE DIAMOND RESOURCES CO. 09/07/2010 09/06/2015 Opt. Exr 2Yr. Weld Undeveloped 02N 63W 27 NW BARBARA J. BOHAC, F/K/A BARBARA J. CAMPBELL, A WIDOW DIAMOND RESOURCES CO. 08/18/2010 08/17/2015 N/A Weld Undeveloped 09N 61W 05 SW BARBARA J. BOHAC, F/K/A BARBARA J. CAMPBELL, A WIDOW DIAMOND RESOURCES CO. 08/18/2010 08/17/2015 N/A Weld Undeveloped 09N 61W 08 W2 WILLIAM CLYDE BASHOR, A SINGLE MAN DIAMOND RESOURCES CO. 09/01/2010 08/31/2015 N/A Weld Undeveloped 09N 61W 10 SE KIVI BAUER, A SINGLE WOMAN DIAMOND RESOURCES CO. 08/19/2010 08/18/2015 N/A Weld Undeveloped 02N 63W 34 SE PAUL LEON COLE, A MARRIED MAN DIAMOND RESOURCES CO. 08/20/2010 08/19/2015 N/A Weld Undeveloped 09N 61W 05 SE JANE MANLY, A SINGLE WOMAN DIAMOND RESOURCES CO. 08/23/2010 08/22/2015 N/A Weld Undeveloped 09N 61W 05 SE MICHAEL BEUTZ, TRUSTEE OF THE ANITA M. WAGNER LIVING TRUST DIAMOND RESOURCES CO. 08/27/2010 08/26/2014 N/A Weld Undeveloped 09N 61W 04 S2 NE, LOT1, LOT2 B & W FARMS, A PARTNERSHIP DIAMOND RESOURCES CO. 10/08/2010 10/07/2015 Opt. Exr 2Yr. Weld Undeveloped 02N 63W 34 LOTS A & B OF RECORDED EXEMPTION 1303-34-1-RE 2, BEING PART OF THE E2 NW AND PART OF THE NE OF SECTION 34, AND SUBDIVISION EXEMPTION , BEING PART OF THE W2 NE, E2 NE EXCEPT A PARCEL OF LAND MFD IN DEED IN BOOK 1148-408; ALSO EXCEPT A PARCEL OF LAND MFD IN WD IN RECEPTION 3643481, LOT B OF RECORDED EXEMPTION NO. 1303-34-2 RE 2 DOROTHY W. CORDWELL, TRUSTEE OF THE CORDWELL FAMILY TRUST, DATED JULY 16, 1985 JACKFORK LAND, INC. 06/08/2010 06/07/2015 Opt Exr 2Yr Weld Undeveloped 02N 63W 28 E/2 W/2; E/2 LESS AND EXCEPT ALL OF SECTION 28 LYING 50 FEET ON EACH SIDE OF THE NORTH-SOUTH CENTER LINE OF SAID SECTION 28, AND LESS & EXCEPT A TRACT OF LAND IN THE SE/4, MORE PARTICULARLY DESCRIBED AS FOLLOWS; BEGINNING AT A POINT ON THE SOUTH LINE OF SAID SECTION 28, 50 FEET EAST OF THE SOUTH QUARTER CORNER OF SECTION 28, AND RUNNING THENCE NORTH, PARALLEL WITH THE NORTH & SOUTH CENTERLINE OF SAID SECTION 28, ; THENCE EAST 217.8 FEET TO A POINT; THENCE SOUTH 630 FEET & MPD IN OGL BARBARA JEAN MCKEOUGH DIAMOND RESOURCES CO. 09/09/2010 09/08/2015 N/A Weld Undeveloped 06N 61W 26 NW SW,SW NW KIMBERLY JO MASSEY, A MARRIED WOMAN DIAMOND RESOURCES CO. 08/19/2010 08/18/2015 N/A Weld Undeveloped 02N 63W 34 SE Page 12 of 59 Lessor Lessee Effective Date Expiration Date Option Term Royalty County Book/Page /Desc Company Net Lease Status TWN RNG SEC Description JULIUS A. PLUSS, A MARRIED MAN DIAMOND RESOURCES CO. 09/13/2010 09/12/2013 Opt. Exr Weld Undeveloped 02N 63W 34 SW BILLIE LOU GAISER, A MARRIED WOMAN DIAMOND RESOURCES CO. 10/21/2010 10/20/2015 Opt. Exr 2Yr. Weld Undeveloped 04N 61W 26 NW REBECCA S. SPENCER, F/K/A REBECCA S. WILDER, A/K/A REBECCA WILDER, A MARRIED WOMAN DIAMOND RESOURCES CO. 12/10/2010 12/09/2014 1 Yr Weld Undeveloped 07N 61W 21 E2 SARAH J. SPENCER DIAMOND RESOURCES CO. 12/08/2010 12/07/2014 1 Yr Weld Undeveloped 07N 61W 21 E2 WILLIAM G. SPENCER DIAMOND RESOURCES CO. 12/08/2010 12/07/2014 1 Yr Weld Undeveloped 07N 61W 21 E2 SETH T. SPENCER DIAMOND RESOURCES CO. 12/08/2010 12/07/2014 1 Yr Weld Undeveloped 07N 61W 21 E2 DAVID SPENCER DIAMOND RESOURCES CO. 12/08/2010 12/07/2014 1 Yr Weld Undeveloped 07N 61W 21 E2 HAROLD H. BENDER, A WIDOWER DIAMOND RESOURCES CO. 09/23/2010 09/22/2015 N/A Weld Undeveloped 08N 61W 33 SE HAROLD H. BENDER, A WIDOWER DIAMOND RESOURCES CO. 09/23/2010 09/22/2015 N/A Weld Undeveloped 08N 61W 34 SW DAVID LESLIE BASHOR & ELIZABETH M. BASHOR, HUSBAND & WIFE DIAMOND RESOURCES CO. 09/22/2010 09/21/2014 N/A Weld Undeveloped 10N 61W 29 NW CLINTON NEIL BASHOR, A MARRIED MAN DEALING IN HIS SOLE & SEPARATE PROPERTY DIAMOND RESOURCES CO. 09/22/2010 09/21/2014 N/A Weld Undeveloped 10N 61W 29 NW CHERYL RAE CARPINELLO, A/K/A CHERYL R. CARPINELLO, A MARRIED WOMAN DIAMOND RESOURCES CO. 09/21/2010 09/25/2015 N/A Weld Undeveloped 07N 61W 20 N2 NE CHERYL RAE CARPINELLO, A/K/A CHERYL R. CARPINELLO, A MARRIED WOMAN DIAMOND RESOURCES CO. 09/25/2010 09/24/2015 N/A Weld Undeveloped 07N 61W 21 NW NW MIKE DAVIS, A MARRIED MAN DIAMOND RESOURCES CO. 09/13/2010 09/12/2015 3Yr Weld Undeveloped 06N 61W 26 NW SW,SW NW JAMES L. SPENCER DIAMOND RESOURCES CO. 12/08/2010 12/07/2014 1 Yr Weld Undeveloped 07N 61W 21 E2 WILLIAM W. LINDBLOOM, A MARRIED MAN DIAMOND RESOURCES CO. 10/12/2010 12/11/2015 N/A Weld Undeveloped 05N 61W 25 E2 NW,W2 NW RAYMOND JOHN PETERSON DIAMOND RESOURCES CO. 10/21/2010 10/20/2015 Opt. Exr 2 Yr Weld Undeveloped 04N 61W 26 NW LINDA LEA WOLFE, A MARRIED WOMAN DIAMOND RESOURCES CO. 09/15/2010 09/14/2015 N/A Weld Undeveloped 08N 61W 03 SE CLINTON NEIL BASHOR, A MARRIED MAN DEALING IN HIS SOLE & SEPARATE PROPERTY DIAMOND RESOURCES CO. 09/23/2010 09/22/2014 N/A Weld Undeveloped 10N 61W 22 NW/4 NE/4 LYING SOUTH AND WEST OF RR DAVID LESLIE BASHOR & ELIZABETH BASHOR, HUSBAND & WIFE DIAMOND RESOURCES CO. 09/23/2010 09/22/2014 N/A Weld Undeveloped 10N 61W 22 NW/4 NE/4 LYING SOUTH AND WEST OF RR DENNIS M. BUCHHOLZ, A SINGLE MAN DIAMOND RESOURCES CO. 09/16/2010 09/15/2015 Opt. Exr 2Yr. Weld Undeveloped 01N 64W 12 THE SOUTH 53-1/3 ACRES OF THE SE/4 RODNEY S. BECKER & GAYLE R. BECKER, HUSBAND & WIFE DIAMOND RESOURCES CO. 09/07/2010 09/06/2015 N/A Weld Undeveloped 01N 64W 12 S2 NW TIMOTHY L. WOODWARD, A MARRIED MAN DIAMOND RESOURCES CO. 09/21/2010 09/20/2015 N/A Weld Undeveloped 07N 61W 20 N2 NE TIMOTHY L. WOODWARD, A MARRIED MAN DIAMOND RESOURCES CO. 09/21/2010 09/20/2015 N/A Weld Undeveloped 07N 61W 21 NW NW BILLY L. BURKE, A/K/A BILLY LEE BURKE DIAMOND RESOURCES CO. 10/06/2010 10/05/2015 N/A Weld Undeveloped 05N 61W 35 NW JOHN HENRY WEISS, A MARRIED MAN DIAMOND RESOURCES CO. 09/30/2010 09/29/2015 Opt. Exr 2Yr. Weld Undeveloped 04N 62W 22 SE SE JOHN HENRY WEISS, A MARRIED MAN DIAMOND RESOURCES CO. 09/30/2010 09/29/2015 Opt. Exr 2Yr. Weld Undeveloped 04N 62W 23 S2 NE,SE NW,E2 SW,SW SW JOHN HENRY WEISS, A MARRIED MAN DIAMOND RESOURCES CO. 09/30/2010 09/29/2015 Opt. Exr 2Yr. Weld Undeveloped 04N 62W 24 N2,SE,E2 SW Page 13 of 59 Lessor Lessee Effective Date Expiration Date Option Term Royalty County Book/Page /Desc Company Net Lease Status TWN RNG SEC Description JOHN HENRY WEISS, A MARRIED MAN DIAMOND RESOURCES CO. 09/30/2010 09/29/2015 Opt. Exr 2Yr. Weld Undeveloped 04N 62W 27 W2 NE JOHN HENRY WEISS, A MARRIED MAN DIAMOND RESOURCES CO. 09/30/2010 09/29/2015 Opt. Exr 2Yr. Weld Undeveloped 04N 62W 22 W2 SE JOHN HENRY WEISS, A MARRIED MAN DIAMOND RESOURCES CO. 09/30/2010 09/29/2015 Opt. Exr 2Yr. Weld Undeveloped 04N 62W 27 E2 NE DOLPH HENRY GROVES DIAMOND RESOURCES CO. 10/11/2010 10/10/2015 N/A Weld Undeveloped 04N 61W 26 N2 SE, SW/4 LESS 10 ACRES FOR RESERVOIR SW/4SE4, LESS 10 ACRES FOR RESERVOIR, STEVEN D. KITZMAN & KRISTINA L. KITZMAN, HUSBAND & WIFE DIAMOND RESOURCES CO. 09/13/2010 09/12/2015 Opt. Exr 2Yr. Weld Undeveloped 02N 63W 34 A TRACT COMMENCING AT THE SW CORNER OF THE W/2 NW/4; THENCE NORTH 00 DEGREES 30'46" WEST A DISTNACE OF 250'; THENCE NORTH 89 DEGREES 19' 55" EAST A DISTANCE OF 553'; THENCE SOUTH 00 DEGREES 30'46" EAST A DISTANCE OF 250'; THENCE SOUTH 89 DEGREES 19'55" WEST A DISTANCE OF 553' TO POINT OF BEGINNING, SHIRLEY A. HENDERSON DIAMOND RESOURCES CO. 10/12/2010 12/11/2015 N/A Weld Undeveloped 05N 61W 25 E2 NW,W2 NW DANIEL L. PETERSON & MARILU PETERSON DIAMOND RESOURCES CO. 10/12/2010 12/11/2013 N/A Weld HBP - Gravel Draw 9-9H 08N 61W 09 E2 DENNIS D. KITZMAN & SUSAN K. KITZMAN, HUSBAND & WIFE DIAMOND RESOURCES CO. 09/07/2010 09/06/2015 Opt. Exr 2Yr. Weld Undeveloped 02N 63W 34 W/2 NW/4 LESS AND EXCEPT A TRACT DESCRIBED AS: A TRACT COMMENCING AT THE SW CORNER OF THE W/2 NW/4; THENCE N 00 DEGREES 30' 46"W A DISTANCE OF 250'; THENCE N89 DEGREES 19' 55" E A DISTANCE OF 553'; THENCE S 00 DEGREES 30' 46" E A DISTANCE OF 250'; THENCE S 89 DEGREES 19' 55" W A DISTANCE OF 553' TO POB, JACALYN M. DIXON, A MARRIED WOMAN DIAMOND RESOURCES CO. 10/07/2010 10/06/2015 N/A Weld Undeveloped 08N 61W 02 S2 NE,SE, LOT1, LOT2 JACALYN M. DIXON, A MARRIED WOMAN DIAMOND RESOURCES CO. 10/07/2010 10/06/2015 N/A Weld Undeveloped 09N 61W 35 S2 SE,SE SW KENT K. MILLER, A MARRIED MAN DIAMOND RESOURCES CO. 10/21/2010 10/20/2015 N/A Weld Undeveloped 08N 62W 29 ALL COLLEEN J. KOBER, A MARRIED WOMAN DIAMOND RESOURCES CO. 10/07/2010 10/06/2015 N/A Weld Undeveloped 08N 61W 02 S2 NE,SE, LOT1, LOT2 COLLEEN J. KOBER, A MARRIED WOMAN DIAMOND RESOURCES CO. 10/07/2010 10/06/2015 N/A Weld Undeveloped 09N 61W 35 S2 SE,SE SW JULIE M. KORT, A SINGLE WOMAN DIAMOND RESOURCES CO. 10/07/2010 10/06/2015 N/A Weld Undeveloped 08N 61W 02 S2 NE,SE, LOT1, LOT2 JULIE M. KORT, A SINGLE WOMAN DIAMOND RESOURCES CO. 10/07/2010 10/06/2015 N/A Weld Undeveloped 09N 61W 35 S2 SE,SE SW KAREN J. KOCH, A MARRIED WOMAN DIAMOND RESOURCES CO. 10/07/2010 10/06/2015 N/A Weld Undeveloped 08N 61W 02 S2 NE,SE, LOT1, LOT2 KAREN J. KOCH, A MARRIED WOMAN DIAMOND RESOURCES CO. 10/07/2010 10/06/2015 N/A Weld Undeveloped 09N 61W 35 S2 SE,SE SW FLYNN OF ORMAND BEACH, LP AND BARBARA SILWAY FLYNN, GENERAL MANAGER, C/O THE TRUST COMPANY OF OKLAHOMA DIAMOND RESOURCES CO. 01/06/2011 01/05/2016 Opt. Exr 2Yr. Weld Undeveloped 05N 61W 25 E2 DAVID O. BONE & PATRICIA A. BONE, HUSBAND & WIFE DIAMOND RESOURCES CO. 10/13/2010 10/12/2015 Opt. Exr 2Yr. Weld Undeveloped 02N 63W 27 E2 SW WILLIAM CLYDE BASHOR. A SINGLE MAN DIAMOND RESOURCES CO. 09/22/2010 09/21/2014 N/A Weld Undeveloped 10N 61W 29 NW ADA E. JOHNSTON, A WIDOW DIAMOND RESOURCES CO. 10/22/2010 10/12/2015 N/A Weld Undeveloped 09N 62W 12 NE,E/2 SE/4, LESS THAT PART OF THE E/2 SE/4; BEGINNING AT A POINT , OF THE E/2 SE/4 OF SECTION 12, EAST , 30 MINUTES, WEST 382 FEET, WEST 280 FFET, SOUTH , IN SECTION 12, 9N-62W, WELD COUNTY (CONTAINING 2.5 ACRES MORE OR LESS) AND LESS THAT PART OF THE E/2 SE/4, OF SECTION 12, 9N-62W, BEGINNING AT THE SOUTHEAST CORNER, WEST 590 FEET, THENCE NORTH 1,620 FEET, THENCE EAST 590 FEET, THENCE SOUTH 1, (CONTAINING 20 ACRES MORE OR LESS), Page 14 of 59 Lessor Lessee Effective Date Expiration Date Option Term Royalty County Book/Page /Desc Company Net Lease Status TWN RNG SEC Description WILLIAM CLYDE BASHOR, A SINGLE MAN DIAMOND RESOURCES CO. 09/23/2010 09/22/2014 N/A Weld Undeveloped 10N 61W 22 NW/4 NE/4 LYING SOUTH AND WEST OF RAILROAD RIGHT OF WAY JUDITH R. CLINCH, A MARRIED WOMAN DIAMOND RESOURCES CO. 10/07/2010 10/06/2015 N/A Weld Undeveloped 08N 61W 02 S2 NE,SE, LOT1, LOT2 JUDITH R. CLINCH, A MARRIED WOMAN DIAMOND RESOURCES CO. 10/07/2010 10/06/2015 N/A Weld Undeveloped 09N 61W 35 S2 SE,SE SW WEICKUM FARMS, LLC DIAMOND RESOURCES CO. 09/08/2010 09/07/2015 Opt. Exr 2Yr Weld Undeveloped 02N 63W 27 NE JANE GILMAN TRACY, A WIDOW DIAMOND RESOURCES CO. 09/13/2010 09/12/2014 N/A Weld Undeveloped 09N 61W 03 SW JANE GILMAN TRACY, A WIDOW DIAMOND RESOURCES CO. 09/13/2010 09/12/2014 N/A Weld Undeveloped 09N 61W 10 NE,NW JANE GILMAN TRACY, A WIDOW DIAMOND RESOURCES CO. 09/13/2010 09/12/2014 N/A Weld Undeveloped 09N 61W 09 E2 NE,SW NE, NW NE, LESS THE "J" SAND FORMATION DON SLOAN, A WIDOWER DIAMOND RESOURCES CO. 09/15/2010 09/14/2015 N/A Weld Undeveloped 02N 64W 26 E/2 SE/4 LESS .30 ACRE TRACT, DAVID LESLIE BASHOR, A MARRIED MAN DIAMOND RESOURCES CO. 09/13/2010 09/12/2015 N/A Weld Undeveloped 10N 61W 08 E2 E2 JANE MANLY, A SINGLE WOMAN DIAMOND RESOURCES CO. 09/22/2010 09/12/2015 N/A Weld Undeveloped 09N 61W 10 NW CAROL BATT, A SINGLE WOMAN DIAMOND RESOURCES CO. 10/21/2010 10/12/2015 N/A Weld Undeveloped 04N 61W 26 N2 SE,SW/4 LESS 10 ACRES FOR RESERVOIR (150.00) SW/4 SE/4 LESS 10 ACRES FOR RESERVOIR (30.00), FRANCES DUBS, A SINGLE WOMAN DIAMOND RESOURCES CO. 10/21/2010 10/12/2015 N/A Weld Undeveloped 04N 61W 26 N2 SE,SW/4 LESS 10 ACRES FOR RESERVOIR (150.00) SW/4 SE/4 LESS 10 ACRES FOR RSERVOIR (30.00), WILBUR GOLBA GROVES, A WIDOWER DIAMOND RESOURCES CO. 10/19/2010 10/18/2015 N/A Weld Undeveloped 04N 61W 26 N2 SE,SW/4 LESS 10 ACRES FOR RESERVOIR (150.00) SW/4 SE/4 LESS 10 ACRES FOR RESERVOIR (30.00), JAMES L. GROVES, A MARRIED MAN DIAMOND RESOURCES CO. 09/22/2010 09/12/2015 N/A Weld Undeveloped 04N 61W 26 N2 SE,SW/4 LESS 10 ACRES FOR RESERVOIR (150.00) SW/4 SE/4 LESS 10 ACRES FOR RESERVOIR (30.00), BERNETHA J. GROVES, A SINGLE WOMAN DIAMOND RESOURCES CO. 10/13/2010 10/12/2015 N/A Weld Undeveloped 04N 61W 26 N2 SE,SW/4 LESS 10 ACRES (150.00) SW/4 SE/4 LESS 10 ACRES (30.00), RAMON G. MIRANDA, A/K/A ROMAN G. MIRANDA, JR. & LUCIA R. MIRANDA, HUSBAND & WIFE DIAMOND RESOURCES CO. 09/30/2010 09/29/2015 N/A Weld Undeveloped 01N 64W 12 COMMENCING AT THE NW CORNER OF THE SW/4 OF SAID SECTION 12; THENCE ALONG THE WEST LING OF THE SW/4 OF SAID SECTION 12 SOUTH 00 DEGREES 00' 00" EAST, A DISTANCE OF 97.05' TO THE TRUE POINT OF BEGINNING; THENCE SOUTH 58 DEGREES 48' 28" EAST A DISTANCE 53.22'; THENCE SOUTH 34 DEGREES 32' 23" EAST, A DISTANCE OF 96.18'; THENCE SOUTH 40 DEGREES 02'57" EAST A DISTANCE OF 645.68' TO THE BEGINNING OF THE TANGENT CURVE TO THE LEFT; THENCE ALONG SAID CURVE 63.99'.,HAVING A CHORD LENGTH OF 61.38' HAVING A CHORD BEARING OF SOUTH 68 DEGREES 34'50" EAST, A RADIUS OF 64.25' AND A DELTA ANGLE OF 57 DEGREES 03'46", THENCE NORTH 82 DEGREES 53'17" EAST A DISTANCE OF 331.71'; THENCE NORTH 79 DEGREES 43'22" EAST, A DISTANCE OF 716.55' TO THE BEGINNING OF A TANGENT CURVE TO THE RIGHT; THENCE ALONG SAID CURVE 245.58' HAVING A CHORD LENGTH OF 244.81', A CHORD BEARING OF NORTH 87 DEGREES 36' 53" EAST, A RADIUS OF 891.45', AND A DELTA ANGLE OF 15 DEGREES 47'03"; TO THE BEGINNING OF A TANGENT CURVE TO THE LEFT; THENCE ALONG SAID CURVE 116' HAVING A CHORD LENGTH OF 113.29', A CHORD BEARING OF NORTH 73 DEGREES 57' 44" EAST, A RADIUS OF 154.25', AND A DELTA ANGLE OF 43 DEGREES 05'21", THENCE NORTH 52 DEGREES 25'03" EAST, A DISTNACE OF 101.29' TO THE BEGINNING OF A TANGENT CURVE TO THE RIGHT., DONALD LUTHER GROVES DIAMOND RESOURCES CO. 10/11/2010 10/10/2015 N/A Weld Undeveloped 04N 61W 26 N2 SE,SW/4, LESS 10 ACRES FOR RESERVOIR (150.00) SW/4 SE/4, LESS 10 ACRES FOR RESERVOIR (30.00) , ROBERT TOMLINSON MCINTYRE DIAMOND RESOURCES CO. 11/22/2010 11/21/2015 N/A Weld Undeveloped 06N 61W 34 NE NW,NW NE ROBERT TOMLINSON MCINTYRE DIAMOND RESOURCES CO. 11/22/2010 11/21/2015 N/A Weld Undeveloped 06N 61W 34 NW NW ERNEST L. GROVES DIAMOND RESOURCES CO. 10/21/2010 10/20/2015 N/A Weld Undeveloped 04N 61W 26 N2 SE,SW/4 LESS 10 ACRES FOR RESERVOIR (150.00) SW/4 SE/4 LESS 10 ACRES FOR RESERVOIR, DARLENE JOY WILSON VERMEULEN, A MARRIED WOMAN DIAMOND RESOURCES CO. 11/22/2010 11/21/2015 N/A Weld Undeveloped 06N 61W 34 NW NW,NE NW,NW NE Page 15 of 59 Lessor Lessee Effective Date Expiration Date Option Term Royalty County Book/Page /Desc Company Net Lease Status TWN RNG SEC Description JOSE A. BACA, A/K/A JOSE A. BACA IV, A MARRIED MAN DIAMOND RESOURCES CO. 09/15/2010 09/14/2015 N/A Weld Undeveloped 10N 61W 08 W2 E2 ALLENE GRAGG, A MARRIED WOMAN DIAMOND RESOURCES CO. 12/14/2010 12/13/2015 N/A Weld Undeveloped 02N 63W 26 SW/4 EXCEPTING AND RESERVING A TRACT OF LAND IN THE NE/4 SW/4 DESCRIBED AS FOLLOWS: BEGINNING AT THE NORTHEAST CORNER OF THE SW/4, THENCE SOUTH 0 DEGREES 20' WEST, 110.51 FEET; THENCE SOUTH 47 DEGREES 41' WEST 167.25 FEET; THENCE NORTH 75 DEGREES 19' WEST 274.85 FEET; THENCE NORTH 41 DEGREES 49' WEST 339.25 FEET; THENCE NORTH 89 DEGREES 14' WEST 42.60 FEET; THENCE EAST 876.75 FEET TO THE PLACE OF BEGINNING., DONNA EVERSON, A WIDOW DIAMOND RESOURCES CO. 12/14/2010 12/13/2015 N/A Weld Undeveloped 02N 63W 26 SW/4 EXCEPTING AND RESERVING A TRACT OF LAND IN THE NE/4 SW/4 DESCRIBED AS FOLLOWS: BEGINNING AT THE NORTHEAST CORNER OF THE SW/4, THENCE SOUTH 0 DEGREES 20' WEST, 110.51 FEET; THENCE SOUTH 47 DEGREES 41' WEST 167.25 FEET; THENCE NORTH 75 DEGREES 19' WEST 274.85 FEET; THENCE NORTH 41 DEGREES 49' WEST 339.25 FEET; THENCE NORTH 89 DEGREES 14' WEST 42.60 FEET; THENCE EAST 876.75 FEET TO THE PLACE OF BEGINNING., HAROLD FRANCIS GROVES & BEVERLY RUTH GROVES, HUSBAND & WIFE DIAMOND RESOURCES CO. 11/08/2010 11/07/2015 N/A Weld Undeveloped 04N 61W 26 N2 SE,SW/4 LESS 10 ACRES FOR RESERVOIR (150.00) SW/4 SE/4 LESS 10 ACRES FOR RESERVOIR (30.00), DIANE CASELMAN, A SINGLE WOMAN DIAMOND RESOURCES CO. 11/09/2010 11/08/2015 N/A Weld Undeveloped 04N 61W 26 N2 SE,SW/4, LESS 10 ACRES FOR RESERVOIR (150.00) SW/4 SE/4, LESS 10 ACRES FOR RESERVOIR (30.00), CENTRAL WYOMING COUNCIL, INC., BOY SCOUTS OF AMERICA DIAMOND RESOURCES CO. 12/03/2010 12/03/2015 Opt. Exr 2Yr Weld Undeveloped 05N 61W 24 SE CENTRAL WYOMING COUNCIL, INC., BOY SCOUTS OF AMERICA DIAMOND RESOURCES CO. 12/03/2010 12/03/2015 Opt. Exr Weld Undeveloped 05N 61W 35 NW RODNEY W. BAUMGARTNER & LINDA R. BAUMGARTNER, HUBAND & WIFE DIAMOND RESOURCES CO. 11/16/2010 11/15/2015 Opt. Exr 2Yr Weld Undeveloped 02N 63W 27 E/2 SE/4 LESS LOT A RECORDED EXEMPTION, MORE FULLY DESCRIBED AS E/2 SE/4 SE/4 SE/4, JEFFERY JOHNSON, A MARRIED MAN DIAMOND RESOURCES CO. 11/09/2010 11/08/2015 N/A Weld Undeveloped 04N 61W 26 N2 SE,SW/4, LESS 10 ACRES FOR RESERVOIR (150.00) SW/4 SE/4, LESS 10 ACRES FOR RESERVOIR (30.00), DIANNE STICKNEY DAVIES, A MARRIED WOMAN DIAMOND RESOURCES CO. 11/22/2010 11/21/2015 N/A Weld Undeveloped 06N 61W 34 NE NW,NW NE DIANNE STICKNEY DAVIES, A MARRIED WOMAN DIAMOND RESOURCES CO. 11/22/2010 11/21/2015 N/A Weld Undeveloped 06N 61W 34 NW NW LOIS JEAN GRAFF, ATTORNEY IN FACT FOR VIVIAN M. CHRISTENSEN DIAMOND RESOURCES CO. 11/18/2010 11/17/2015 N/A Weld Undeveloped 04N 61W 26 N2 SE,SW/4 LESS 10 ACRES FOR RESERVOIR (150.00) SW/4 SE/4 LESS 10 ACRES FOR RESERVOIR (30.00), BILL L. FINDLEY & SHIRLEY FINDLEY, HUSBAND & WIFE DIAMOND RESOURCES CO. 11/18/2010 11/17/2015 N/A Weld Undeveloped 01N 64W 12 N2/3 SE/4, ALSO DESCRIBED AS LOT A & LOT B, RECORDED EXEMPTION NO. 1475-12-4-RE3205, BEING A PORTION OF THE SE/4 OF SECTION 12, TOWNSHIP 1 NORTH, RANGE 64 WEST OF THE 6TH P.M., RECORDED JUNE 24, 2, EDWARD L. FETTERS, A SINGLE MAN DIAMOND RESOURCES CO. 11/18/2010 11/18/2015 N/A Morgan Undeveloped 03N 60W 30 E2 SW, LOT3, LOT4 EDWARD L. FETTERS, A SINGLE MAN DIAMOND RESOURCES CO. 11/18/2010 11/18/2015 N/A Morgan Undeveloped 03N 60W 31 E2 NW, LOT1, LOT2 ROSEMARY LUCILLE BOND, A MARRIED WOMAN DIAMOND RESOURCES CO. 11/19/2010 11/18/2015 N/A Weld Undeveloped 02N 63W 23 SW DON NORRISH, A WIDOWER DIAMOND RESOURCES CO. 11/19/2010 11/18/2015 N/A Weld Undeveloped 01N 64W 19 PART OF THE SE/4 SW/4 AND PART OF THE SE/4 MORE FULLY DESCRIBED IN DOCUMENT #2792489, JAMES D. ZIMBELMAN DIAMOND RESOURCES CO. 11/23/2010 11/22/2015 Opt. Exr 2Yr Weld Undeveloped 02N 63W 23 SW ROBERT G. ZIMBELMAN DIAMOND RESOURCES CO. 11/23/2010 11/22/2015 Opt. Exr 2Yr Weld Undeveloped 02N 63W 23 SW JOHN P. LAFARGE, A SINGLE MAN DIAMOND RESOURCES CO. 09/21/2010 09/20/2015 N/A Weld Undeveloped 10N 61W 08 W2 E2 Page 16 of 59 Lessor Lessee Effective Date Expiration Date Option Term Royalty County Book/Page /Desc Company Net Lease Status TWN RNG SEC Description PEGGY ALEXANDER, A SINGLE WOMAN DIAMOND RESOURCES CO. 11/22/2010 11/21/2015 N/A Weld Undeveloped 01N 64W 12 N/2 SE/4, ALSO DESCRIBED AS LOT 1 & LOT B, RECORDED EXEMPTION NO. 1475-12-4 RE3205, BEING A PORTION OF THE SE OF SECTION 12, TOWNSHIP 1 NORTH, RANGE 64 WEST OF THE 6TH PM., RECORDED JUNE 24, 2, JACKIE F. SCHREINER, TRUSTEE OF THE SHIRLEY J. SCHREINER FAMILY TRUST DIAMOND RESOURCES CO. 12/02/2010 12/01/2015 Opt. Exr 2Yr Weld Undeveloped 02N 63W 23 SW ALAN DEAN TYREE, A MARRIED MAN DIAMOND RESOURCES CO. 12/01/2010 11/30/2015 N/A Weld Undeveloped 06N 61W 34 NW NW,NE NW,NW NE DARELL D. ZIMBELMAN, A MARRIED MAN DIAMOND RESOURCES CO. 11/22/2010 11/21/2015 Opt. Exr 2Yr Weld Undeveloped 02N 63W 23 SW CHARLES HENRY DUBS, A SINGLE MAN DIAMOND RESOURCES CO. 11/10/2010 11/09/2015 N/A Weld Undeveloped 04N 61W 26 N2 SE,SW/4 LESS 10 ACRES FOR RESERVOIR (150.00) SW/4 SE/4 LESS 10 ACRES FOR RESERVOIR (30.00), WADE CULPEPPER, A/K/A RUSSELL W. CULPEPPER, A SINGLE MAN DIAMOND RESOURCES CO. 11/16/2010 11/15/2015 Opt. Exr 2Yr Weld Undeveloped 04N 61W 02 SE NW,S2 NE,N2 S2,SW SW, LOT3 JAMES JOSEPH DAVIS, A MARRIED MAN DIAMOND RESOURCES CO. 11/18/2010 11/17/2015 N/A Weld Undeveloped 02N 63W 32 NE NW MICHAEL EDWARD DUBS, A SINGLE MAN DIAMOND RESOURCES CO. 11/10/2010 11/09/2015 N/A Weld Undeveloped 04N 61W 26 N2 SE,SW/4, LESS 10 ACRES FOR RESERVOIR (150.00) SW/4 SE/4, LESS 10 ACRES FOR RESERVOIR (30.00), DONNA PINTO, A MARRIED WOMAN DIAMOND RESOURCES CO. 11/09/2010 11/08/2015 N/A Weld Undeveloped 04N 61W 26 N2 SE,SW/4 LESS 10 ACRES FOR RESERVOIR (150.00) SW/4 SE/4, LESS 10 ACRES FOR RESERVOIR (30.00), LARRY CULPEPPER, A MARRIED MAN DIAMOND RESOURCES CO. 11/16/2010 11/15/2015 Opt. Exr 2Yr Weld Undeveloped 04N 61W 02 SE NW,S2 NE,N2 S2,SW SW, LOT3 PAMELA PEARSON, F/K/A PAMELA CULPEPPER GRAVES, A MARRIED WOMAN DIAMOND RESOURCES CO. 11/16/2010 11/15/2015 Opt. Exr 2Yr Weld Undeveloped 04N 61W 02 SE NW,S2 NE,N2 S2,SW SW, LOT3 ALAN DUBS, A/K/A ALAN JEFFREY DUBS, A SINGLE MAN DIAMOND RESOURCES CO. 11/10/2010 11/09/2015 N/A Weld Undeveloped 04N 61W 26 N2 SE,SW/4 LESS 10 ACRES FOR RESERVOIR (150.00) SW/4 SE/4 LESS 10 ACRES FOR RESERVOIR (30.00), KERRLYN SUE CARVELL DIAMOND RESOURCES CO. 11/11/2010 11/10/2015 N/A Weld Undeveloped 04N 61W 26 N2 SE,SW/4 LESS 10 ACRES FOR RESERVOIR (150.00) SW/4 SE/4 LESS 10 ACRES FOR RESERVOIR (30.00), RONALD WAYNE TYREE DIAMOND RESOURCES CO. 11/22/2010 11/21/2015 N/A Weld Undeveloped 06N 61W 34 NW NW,NE NW,NW NE ALICE J. JOHNSTON, A/K/A JOAN JOHNSTON, A WIDOW DIAMOND RESOURCES CO. 11/19/2010 11/08/2015 N/A Weld Undeveloped 01N 64W 19 PART OF THE SE/4 SW/4 AND PART OF THE SE/4, MORE FULLY DESCRIBED IN DOCUMENT #2792489, JAMEY LEE DUBS DIAMOND RESOURCES CO. 11/11/2010 11/10/2015 N/A Weld Undeveloped 04N 61W 26 N2 SE,SW/4 LESS 10 ACRES FOR RESERVOIR (150.00) SW/4 SE/4, LESS 10 ACRES FOR RESERVOIR (30.00), RICHARD H. STEWART & SHARON L. STEWART, HUSBAND & WIFE DIAMOND RESOURCES CO. 12/07/2010 12/06/2015 N/A Weld Undeveloped 02N 64W 26 THAT PART OF THE W/2 SW/4 LYING SOUTH OF THE CENTERLINE OF THAT RIGHT OF WAY OF THE C.B. & Q RAILROAD EXCEPT THAT PART THEREOF PLATTED TO THE TOWN OF KEENESBURG, WHICH LAND IS DESCRIBED IN WARRANTY DEED RECORDED 3/31/1, RECEPTION NO. 02327079, JUDITH V.J. KENNEDY, F/K/A JUDITH JOHNSON, A WIDOW DIAMOND RESOURCES CO. 11/19/2010 11/19/2015 N/A Morgan Undeveloped 03N 60W 30 E2 SW, LOT3, LOT4 JUDITH V.J. KENNEDY, F/K/A JUDITH JOHNSON, A WIDOW DIAMOND RESOURCES CO. 11/19/2010 11/19/2015 N/A Morgan Undeveloped 03N 60W 31 E2 NW, LOT1, LOT2 BERNARD WATSON & BEVERLY WATSON, HUSBAND & WIFE DIAMOND RESOURCES CO. 12/14/2010 12/14/2015 Opt. Exr Morgan Undeveloped 03N 60W 28 E2 E2 KIMBERLY MEEK, A MARRIED WOMAN DIAMOND RESOURCES CO. 09/17/2010 09/16/2015 3Yr Weld Undeveloped 06N 61W 26 NW SW,SW NW ANN EMRICH, A/K/A ANN FREEMAN EMRICH, A WIDOW DIAMOND RESOURCES CO. 02/03/2011 02/02/2016 N/A Weld Undeveloped 09N 61W 10 NE JOHN R. STEVENS, A MARRIED MAN DIAMOND RESOURCES CO. 11/19/2010 11/18/2015 N/A Weld Undeveloped 01N 64W 19 PART OF THE SE/4 SW/4 AND PART OF THE SE/4, MORE FULLY DESCRIBED IN DOCUMENT # 2792489, Page 17 of 59 Lessor Lessee Effective Date Expiration Date Option Term Royalty County Book/Page /Desc Company Net Lease Status TWN RNG SEC Description DEBORAH JOHNSON, A SINGLE WOMAN DIAMOND RESOURCES CO. 11/09/2010 11/08/2015 N/A Weld Undeveloped 04N 61W 26 N2 SE,SW/4 LESS 10 ACRES FOR RESERVOIR (150.00) SW/4 SE/4 LESS 10 ACRES FOR RESERVOIR (30.00), GEORGIENE RUTH D'ANGELO DEVLIN, F/K/A GEOGIENE RUTH D'ANGELO, A WIDOW DIAMOND RESOURCES CO. 12/13/2010 12/12/2015 N/A Weld Undeveloped 02N 63W 20 NW LORITA LONGNECKER, F/K/A LORETTA GROSS, ATTORNEY IN FACT FOR MARJORIE GROSS, A WIDOW DIAMOND RESOURCES CO. 12/10/2010 12/09/2015 N/A Weld Undeveloped 06N 61W 34 NE NW,NW NE WILLARD GROVES DIAMOND RESOURCES CO. 11/17/2010 11/16/2015 N/A Weld Undeveloped 04N 61W 26 N2 SE,SW/4 LESS 10 ACRES FOR RESERVOIR (150.00) SW/4 SE/4, LESS 10 ACRES FOR RESERVOIR (30.00) LEONA M. HAVILAND, A WIDOW DIAMOND RESOURCES CO. 11/18/2010 11/17/2015 N/A Weld Undeveloped 08N 61W 33 SE LEONA M. HAVILAND, A WIDOW DIAMOND RESOURCES CO. 11/18/2010 11/17/2015 N/A Weld Undeveloped 08N 61W 34 SW ROSA JORDAN, A WIDOW DIAMOND RESOURCES CO. 11/18/2010 11/17/2015 N/A Weld Undeveloped 08N 61W 33 SE ROSA JORDAN, A WIDOW DIAMOND RESOURCES CO. 11/18/2010 11/17/2015 N/A Weld Undeveloped 08N 61W 34 SW CHARLES GERALD HERD, ATTORNEY IN FACT FOR BRELERE HERD DIAMOND RESOURCES CO. 11/08/2010 11/08/2013 N/A Weld HBP - Slick Rock 2-17-11-7-60 07N 60W 17 E2 CHARLES GERALD HERD DIAMOND RESOURCES CO. 11/02/2010 11/02/2013 N/A Weld HBP - Slick Rock 2-17-11-7-60 07N 60W 17 E2 LOUIS BOURGEOIS, III, A MARRIED MAN DIAMOND RESOURCES CO. 02/10/2011 02/09/2016 N/A Weld Undeveloped 07N 61W 29 W2 LOUIS BOURGEOIS, III, A MARRIED MAN DIAMOND RESOURCES CO. 02/10/2011 02/09/2016 N/A Weld Undeveloped 07N 61W 30 COMMENCING AT THE SE/4 CORNER OF SECTION 30, THENCE WEST ALONG THE SOUTH LINE OF SAID SETION 6 RODS; THENCE NORTH PARALLEL WITH THE EAST LINE OF SAID SECTION 26-1/3 RODS; THENCE EAST PARALLEL WITH THE SOUTH LINE OF SAID SECTION 6 RODS TO THE EAST LINE THEREOF; THENCE SOUTH ALONG THE EAST LINE 26-1/3 RODS TO THE POINT OF BEGINNING., CLAUDIAJEANETTE MCINTYRE WISMA DIAMOND RESOURCES CO. 12/03/2010 12/02/2015 N/A Weld Undeveloped 06N 61W 34 NW NW,NE NW,NW NE JUDY SCHAEFER, A SINGLE WOMAN DIAMOND RESOURCES CO. 12/07/2010 12/07/2015 N/A Morgan Undeveloped 03N 60W 30 E2 SW, LOT3, LOT4 JUDY SCHAEFER, A SINGLE WOMAN DIAMOND RESOURCES CO. 12/07/2010 12/07/2015 N/A Morgan Undeveloped 03N 60W 31 E2 NW, LOT1, LOT2 JAY SCHAEFER, A/K/A JOHN F. SCHAEFER, JR., A MARRIED MAN DIAMOND RESOURCES CO. 12/07/2010 12/07/2015 N/A Morgan Undeveloped 03N 60W 30 E2 SW, LOT3, LOT4 JAY SCHAEFER, A/K/A JOHN F. SCHAEFER, JR., A MARRIED MAN DIAMOND RESOURCES CO. 12/07/2010 12/07/2015 N/A Morgan Undeveloped 03N 60W 31 E2 NW, LOT1, LOT2 ERIKA LOEW, A SINGLE WOMAN DIAMOND RESOURCES CO. 02/02/2011 02/01/2014 2 Yr Weld Undeveloped 07N 61W 13 NW PRISCILLA LOEW, A SINGLE WOMAN DIAMOND RESOURCES CO. 02/02/2011 02/01/2014 2 Yr Weld Undeveloped 07N 61W 13 NW ANNE LAURIE CUYKENDALL CHARLTON, TRUSTEE OF THE PAUL R. CUYKENDALL FAMILY TRUST B DIAMOND RESOURCES CO. 12/09/2010 12/08/2015 N/A Weld Undeveloped 02N 63W 23 E2 SE ROBERT T. WATKINS, A SINGLE MAN DIAMOND RESOURCES CO. 12/17/2010 12/16/2015 N/A Weld Undeveloped 09N 60W 21 NE SE ARLENE BOWEN, A/K/A L. ARLENE BOWEN DIAMOND RESOURCES CO. 10/18/2010 10/17/2015 N/A Weld Undeveloped 07N 61W 20 N2 NE ARLENE BOWEN, A/K/A L. ARLENE BOWEN DIAMOND RESOURCES CO. 10/18/2010 10/17/2015 N/A Weld Undeveloped 07N 61W 21 NW NW ROD LESTER, A MARRIED MAN DIAMOND RESOURCES CO. 02/04/2011 02/03/2016 N/A Weld Undeveloped 07N 61W 01 S2 NE,SE, LOT1, LOT2 SHEILA KAY HERMANN, F/K/A SHEILAKAY WOODWARD, A MARRIED WOMAN DIAMOND RESOURCES CO. 09/21/2010 09/20/2015 N/A Weld Undeveloped 07N 61W 20 N2 NE Page 18 of 59 Lessor Lessee Effective Date Expiration Date Option Term Royalty County Book/Page /Desc Company Net Lease Status TWN RNG SEC Description SHEILA KAY HERMANN, F/K/A SHEILAKAY WOODWARD, A MARRIED WOMAN DIAMOND RESOURCES CO. 09/21/2010 09/20/2015 N/A Weld Undeveloped 07N 61W 21 NW NW DOUG LESTER, A MARRIED MAN DIAMOND RESOURCES CO. 02/04/2011 02/03/2016 N/A Weld Undeveloped 07N 61W 01 S2 NE,SE, LOT1, LOT2 GEORGEAN H. CALLISON DIAMOND RESOURCES CO. 10/18/2010 10/17/2015 N/A Weld Undeveloped 07N 61W 29 W2 GEORGEAN H. CALLISON DIAMOND RESOURCES CO. 10/18/2010 10/17/2015 N/A Weld Undeveloped 07N 61W 30 COMMENCING AT THE SE/4 CORNER OF SECTION 30, THENCE WEST ALONG THE SOUTH LINE OF SAID SETION 6 RODS; THENCE NORTH PARALLEL WITH THE EAST LINE OF SAID SECTION 26-1/3 RODS; THENCE EAST PARALLEL WITH THE SOUTH LINE OF SAID SECTION 6 RODS TO THE EAST LINE THEREOF; THENCE SOUTH ALONG THE EAST LINE 26-1/3 RODS TO THE POINT OF BEGINNING., RUTH M. O'DONNELL, A MARRIED WOMAN DIAMOND RESOURCES CO. 12/06/2010 12/05/2015 N/A Weld Undeveloped 04N 61W 26 N2 SE,SW/4 LESS 10 ACRES FOR RESERVOIR (150.00) SW/4 SE/4 LESS 10 ACRES FOR RESERVOIR (30.00), DOLORES ALEXANDER, A WIDOW DIAMOND RESOURCES CO. 12/16/2010 12/15/2015 3Yr Weld Undeveloped 04N 61W 23 NW DOLORES ALEXANDER, A WIDOW DIAMOND RESOURCES CO. 12/16/2010 12/15/2015 3Yr Weld Undeveloped 04N 61W 32 SW KEVIN HOFFMAN CHARLTON, TRUSTEE OF THE ANNE LAURIE CUYKENDALL CHARLTON TRUST DIAMOND RESOURCES CO. 12/09/2010 12/08/2015 N/A Weld Undeveloped 02N 63W 23 E2 SE ANNE LAURIE CUYKENDALL CHARLTON, TRUSTEE OF THE KEVIN HOFFMAN CHARLTON TRUST DIAMOND RESOURCES CO. 12/09/2010 12/08/2015 N/A Weld Undeveloped 02N 63W 23 E2 SE DOUGLAS BARNETT, A MARRIED MAN DIAMOND RESOURCES CO. 12/23/2010 12/22/2015 Opt. Exr 2Yr Weld Undeveloped 03N 61W 02 LOT3, LOT4 DOUGLAS BARNETT, A MARRIED MAN DIAMOND RESOURCES CO. 12/23/2010 12/22/2015 Opt. Exr 2Yr Weld Undeveloped 04N 61W 28 SE DOUGLAS BARNETT, A MARRIED MAN DIAMOND RESOURCES CO. 12/23/2010 12/22/2015 Opt. Exr 2Yr Weld Undeveloped 04N 61W 34 SE (NEEDS TO BE REMOVED) DOUGLAS BARNETT, A MARRIED MAN DIAMOND RESOURCES CO. 12/23/2010 12/22/2015 Opt. Exr 2Yr Weld Undeveloped 04N 61W 25 N2,NE SE DOUGLAS BARNETT, A MARRIED MAN DIAMOND RESOURCES CO. 12/23/2010 12/22/2015 Opt. Exr 2Yr Weld Undeveloped 04N 61W 27 E2 NE (NEEDS TO BE REMOVED) DOUGLAS BARNETT, A MARRIED MAN DIAMOND RESOURCES CO. 12/23/2010 12/22/2015 Opt. Exr 2Yr Weld Undeveloped 04N 61W 33 NE DOUGLAS BARNETT, A MARRIED MAN DIAMOND RESOURCES CO. 12/23/2010 12/22/2015 Opt. Exr 2Yr Weld Undeveloped 04N 61W 34 SW,NORTH 50 ACRES OF NW/4, DOUGLAS BARNETT, A MARRIED MAN DIAMOND RESOURCES CO. 12/23/2010 12/22/2015 Opt. Exr 2Yr Weld Undeveloped 04N 61W 35 SW SW DOUGLAS BARNETT, A MARRIED MAN DIAMOND RESOURCES CO. 12/23/2010 12/22/2015 Opt. Exr 2Yr Weld Undeveloped 04N 61W 25 NW SW DOUGLAS BARNETT, A MARRIED MAN DIAMOND RESOURCES CO. 12/23/2010 12/22/2015 Opt. Exr 2Yr Weld Undeveloped 04N 61W 26 N2 SE,SW/4 LESS 10.00 ACRES SW/4SE/4 LESS 10.00 ACRES, DOUGLAS BARNETT, A MARRIED MAN DIAMOND RESOURCES CO. 12/23/2010 12/22/2015 Opt. Exr 2Yr Weld Undeveloped 04N 61W 26 10.00 ACRES IN SW/4 10.00 ACRES IN SW/4SE/4, DOUGLAS BARNETT, A MARRIED MAN DIAMOND RESOURCES CO. 12/23/2010 12/22/2015 Opt. Exr 2Yr Weld Undeveloped 04N 61W 27 W/2NE/4 EAST OF DITCH (VERIFY AGAINST LEASE) DOROTHY D. SANDUSKY, F/K/A DOROTHY DEER, A MARRIED WOMAN DEALING IN HER SOLE & SEPARATE PROPERTY DIAMOND RESOURCES CO. 11/18/2010 11/18/2013 2 Yr Weld HBP - Pergamos 3-11-7-60 07N 60W 03 SW JAMES PAUL MCINTYRE, JR. DIAMOND RESOURCES CO. 11/22/2010 11/22/2015 N/A Weld Undeveloped 06N 61W 34 NW NW JAMES PAUL MCINTYRE, JR. DIAMOND RESOURCES CO. 11/22/2010 11/22/2015 N/A Weld Undeveloped 06N 61W 34 NE NW,NW NE MARILYN J. KINDSFATER, A MARRIED WOMAN DEALING IN HER SOLE & SEPARATE PROPERTY DIAMOND RESOURCES CO. 11/18/2010 11/18/2013 2 Yr Weld HBP - Pergamos 3-11-7-60 07N 60W 03 SW Page 19 of 59 Lessor Lessee Effective Date Expiration Date Option Term Royalty County Book/Page /Desc Company Net Lease Status TWN RNG SEC Description SHARON MILLER & CHARLES MILLER, HER HUSBAND DIAMOND RESOURCES CO. 01/03/2011 01/02/2016 N/A Weld Undeveloped 07N 62W 05 SE NE, LOT1 RAY GROSS, JR., A WIDOWER DIAMOND RESOURCES CO. 01/05/2011 01/04/2016 N/A Weld Undeveloped 06N 61W 34 NE NW,NW NE ROBERT L. CONNELL, JR., A SINGLE MAN DIAMOND RESOURCES CO. 12/29/2010 12/28/2015 N/A Weld Undeveloped 05N 61W 11 NE ROBERT L. CONNELL, JR., A SINGLE MAN DIAMOND RESOURCES CO. 12/29/2010 12/28/2015 N/A Weld Undeveloped 05N 61W 11 NW BETH COLE, F/K/A BETH WRIGHT, A SINGLE WOMAN DIAMOND RESOURCES CO. 12/03/2010 12/02/2015 N/A Weld Undeveloped 02N 63W 20 NW SUSAN W. SKAGGS-VIEREGGER, TRUSTEE OF THE SUSAN W. SKAGGS-VIEREGGER TRUST DIAMOND RESOURCES CO. 11/23/2010 11/22/2015 N/A Weld Undeveloped 06N 61W 34 NE NW,NW NE BLAINE WRIGHT, A SINGLE MAN DIAMOND RESOURCES CO. 12/06/2010 12/02/2015 N/A Weld Undeveloped 02N 63W 20 NW JEFFREY N. BARNUM & TONI J. BARNUM, HUSBAND & WIFE DIAMOND RESOURCES CO. 12/28/2010 12/27/2015 N/A Weld Undeveloped 04N 62W 22 W2 SE JEFFREY N. BARNUM & TONI J. BARNUM, HUSBAND & WIFE DIAMOND RESOURCES CO. 12/28/2010 12/27/2015 N/A Weld Undeveloped 04N 62W 27 W2 NE KAREN L. BELL, A SINGLE WOMAN DIAMOND RESOURCES CO. 12/29/2010 12/28/2015 N/A Weld Undeveloped 05N 61W 11 NE KAREN L. BELL, A SINGLE WOMAN DIAMOND RESOURCES CO. 12/29/2010 12/28/2015 N/A Weld Undeveloped 05N 61W 11 NW JOHN FREDERICK WILSON, A/K/A JOHN FRED WILSON, A MARRIED MAN DIAMOND RESOURCES CO. 01/13/2011 01/12/2016 Opt. Exr 2Yr Weld Undeveloped 04N 61W 01 S2 NE, LOT1, LOT2 ANITA KAY WATKINS, A SINGLE WOMAN DIAMOND RESOURCES CO. 01/11/2011 01/10/2016 Opt. Exr 2Yr Weld Undeveloped 09N 60W 21 NE SE WILLIAM CLYDE BASHOR, A SINGLE MAN DIAMOND RESOURCES CO. 01/19/2011 01/18/2016 3Yr Weld Undeveloped 09N 61W 22 NE FRANCES N. CLEMONS DIAMOND RESOURCES CO. 01/13/2011 01/12/2016 Opt. Exr 2Yr Weld Undeveloped 05N 61W 25 E2 NW,W2 NW MORI BROTHERS, INC. DIAMOND RESOURCES CO. 01/12/2011 01/11/2016 N/A Weld Undeveloped 04N 61W 28 W2 KRISTEN L. JOHNSON, A MARRIED WOMAN DIAMOND RESOURCES CO. 01/18/2011 01/17/2016 N/A Weld Undeveloped 07N 62W 02 S2 NE, LOT1, LOT2 (Sec:22 ALL. Sec 02: S2 NE MARGIE A. TANGYE, A WIDOW DIAMOND RESOURCES CO. 01/19/2011 01/18/2016 N/A Weld Undeveloped 07N 61W 20 N2 NE MARGIE A. TANGYE, A WIDOW DIAMOND RESOURCES CO. 01/19/2011 01/18/2019 N/A Weld Undeveloped 07N 61W 21 NW NW LEROY D. PETERSON, A MARRIED MAN DIAMOND RESOURCES CO. 01/20/2011 01/19/2016 Opt. Exr 2Yr Weld Undeveloped 04N 61W 26 NW LADONNA J. DIXON, A MARRIED WOMAN DIAMOND RESOURCES CO. 01/03/2011 01/02/2016 N/A Weld Undeveloped 04N 61W 27 SE HERSCHEL A. POTTS, A MARRIED MAN DIAMOND RESOURCES CO. 01/03/2011 01/02/2016 N/A Weld Undeveloped 04N 61W 27 SE DAVID E. POTTS, A SINGLE MAN DIAMOND RESOURCES CO. 01/03/2011 01/02/2016 N/A Weld Undeveloped 04N 61W 27 SE JEFFREY QUINSLER, A SINGLE MAN DIAMOND RESOURCES CO. 01/10/2011 01/09/2016 N/A Weld Undeveloped 10N 60W 05 S2 NW, LOT3, LOT4 WILLIAM THOMSON QUINSLER, TRUSTEE OF THE WILLIAM THOMAS QUINSLER & BARBARA FAUST QUINSLER REVOCABLE TRUST, DATED DECEMBER 5, 1997 DIAMOND RESOURCES CO. 01/10/2011 01/09/2016 N/A Weld Undeveloped 10N 60W 05 S2 NW, LOT3, LOT4 DAVID VEACH, A SINGLE MAN DIAMOND RESOURCES CO. 12/29/2010 12/28/2015 N/A Weld Undeveloped 04N 61W 33 W2,SE SUSAN M. WILSON, A MARRIED WOMAN DIAMOND RESOURCES CO. 01/26/2011 01/25/2016 Opt. Exr 2Yr Weld Undeveloped 05N 61W 25 E2 NW,W2 NW RICHARD NOFFSINGER DIAMOND RESOURCES CO. 10/14/2010 10/13/2015 N/A Weld Undeveloped 07N 62W 18 LOT3 RICHARD NOFFSINGER DIAMOND RESOURCES CO. 10/14/2010 10/13/2015 N/A Weld Undeveloped 07N 62W 18 LOT A OF THE S/2 S/2 MFD IN DOCUMENT #2881303 LOT,B OF THE S/2 S/2 MFD IN DOCUMENT #2881303, RICHARD NOFFSINGER DIAMOND RESOURCES CO. 10/14/2010 10/13/2015 N/A Weld Undeveloped 07N 62W 18 NW NE,NW SE,SW NE Page 20 of 59 Lessor Lessee Effective Date Expiration Date Option Term Royalty County Book/Page /Desc Company Net Lease Status TWN RNG SEC Description TADD O. THOMAS & NANETTE L. THOMAS, HUSBAND & WIFE DIAMOND RESOURCES CO. 12/14/2010 12/14/2015 N/A Morgan Undeveloped 03N 60W 32 NE SE ANN SQUIRE, A MARRIED WOMAN DIAMOND RESOURCES CO. 01/10/2011 01/09/2016 N/A Weld Undeveloped 10N 60W 05 S2 NW, LOT3, LOT4 DOUG C. FROEHLICH, A/K/A DOUG C. FROELICH, A SINGLE MAN DIAMOND RESOURCES CO. 12/20/2010 12/19/2015 N/A Weld Undeveloped 08N 61W 25 NE RONALD B. FROEHLICH, A/K/A RONALD B. FROELICH, A SINGLE MAN DIAMOND RESOURCES CO. 12/20/2010 12/19/2015 N/A Weld Undeveloped 08N 61W 25 NE JOSEPH E. DREXLER & HELEN W. DREXLER, HUSBAND & WIFE DIAMOND RESOURCES CO. 01/05/2011 01/04/2016 N/A Weld Undeveloped 06N 62W 01 LOT B OF RECORDED EXEMPTION NO. 0797-01-2-RE-3451, RECORDED 12/10/02 AT RECEPTION NO. 3013246, LOCATED IN THE E2NW NICOLA DI FRANCO, A MARRIED MAN DIAMOND RESOURCES CO. 12/15/2010 12/14/2015 N/A Weld Undeveloped 01N 64W 12 LOT B (35.928) IN N/2 E/2 NW/4 MFD IN DOCUMENT #3348970, ROSE MARIE CHADWICK DIAMOND RESOURCES CO. 12/30/2010 12/29/2015 N/A Weld Undeveloped 04N 61W 32 SW BARBARA M. BANKS DIAMOND RESOURCES CO. 01/17/2011 01/16/2016 Opt. Exr 2Yr Weld Undeveloped 04N 61W 32 SW JENNIFER MARLIN, A SINGLE WOMAN DIAMOND RESOURCES CO. 02/02/2011 02/01/2014 2 Yr Weld Undeveloped 07N 61W 13 NW MARK B. RUMSEY, SUCCESSOR TRUSTEE OF THE JOSEPH F. RUMSEY JR. REVOCABLE TRUST DATED MARCH 29, 1991 DIAMOND RESOURCES CO. 01/13/2011 01/12/2016 Opt. Exr 2Yr Weld Undeveloped 04N 61W 28 SE DAVID MARLIN, A SINGLE MAN DIAMOND RESOURCES CO. 02/02/2011 02/01/2014 2 Yr Weld Undeveloped 07N 61W 13 NW MARTHA JEAN HARDING DIAMOND RESOURCES CO. 10/18/2010 10/17/2015 N/A Weld Undeveloped 07N 61W 29 NW, E2 SW, W2 SW MARTHA JEAN HARDING DIAMOND RESOURCES CO. 10/18/2010 10/17/2015 N/A Weld Undeveloped 07N 61W 30 PART OF THE SE1/4SE1/4SE1/4 COMMENCING AT THE SE1/4 CORNER, THENCE WEST ALONG THE SOUTH LINE OF SAID SECTION 6 RODS; THENCE NORTH PARALLEL WITH THE EAST LINE OF SAID SECTION 26-1/3 RODS; THENCE EAST PARALLEL WITH THE SOUTH LINE OF SAID SECTION 6 RODS TO THE EAST LINE THEREOF; THENCE SOUTH ALONG THE EAST LINE 26-1/3 RODS TO THE POINT OF BEGINNING., KATHLEEN K. DICKEY, F/K/A KATHLEEN K. DORCAS, A MARRIED WOMAN DIAMOND RESOURCES CO. 01/26/2011 01/25/2016 N/A Weld Undeveloped 07N 61W 20 N2 NE KATHLEEN K. DICKEY, F/K/A KATHLEEN K. DORCAS, A MARRIED WOMAN DIAMOND RESOURCES CO. 01/26/2011 01/25/2016 N/A Weld Undeveloped 07N 61W 21 NW NW ROBERT C. TANGYE, A SINGLE MAN DIAMOND RESOURCES CO. 01/26/2011 01/25/2016 N/A Weld Undeveloped 07N 61W 20 N2 NE ROBERT C. TANGYE, A SINGLE MAN DIAMOND RESOURCES CO. 01/26/2011 01/25/2016 N/A Weld Undeveloped 07N 61W 21 NW NW JOYCE A. SMITH, A MARRIED WOMAN DIAMOND RESOURCES CO. 02/02/2011 02/01/2014 2 Yr Weld Undeveloped 04N 61W 10 S2 NE,S2 JOYCE A. SMITH, A MARRIED WOMAN DIAMOND RESOURCES CO. 02/02/2011 02/01/2014 2 Yr Weld Undeveloped 05N 61W 11 S2 DONALD J. AMMAN, A MARRIED MAN DIAMOND RESOURCES CO. 02/02/2011 02/01/2014 2 Yr Weld Undeveloped 04N 61W 10 S2 NE,S2 DONALD J. AMMAN, A MARRIED MAN DIAMOND RESOURCES CO. 02/02/2011 02/01/2014 2 Yr Weld Undeveloped 05N 61W 11 S2 CHARLOTTE J. GAUT, A MARRIED WOMAN DIAMOND RESOURCES CO. 01/31/2011 01/30/2016 N/A Weld Undeveloped 06N 61W 26 SW NW,NW SW NIKKI L. RALSTON, F/K/A NIKKI L. GROVES DIAMOND RESOURCES CO. 01/31/2011 01/30/2016 N/A Weld Undeveloped 04N 61W 33 W2,SE ADENE T. STEELE, A WIDOW DIAMOND RESOURCES CO. 01/27/2011 01/26/2016 N/A Weld Undeveloped 09N 60W 30 SE DONALD W. TIBBETTS, A MARRIED MAN DIAMOND RESOURCES CO. 01/31/2011 01/30/2016 N/A Weld Undeveloped 06N 61W 26 SW NW,NW SW DAVID R. STEELE, A MARRIED MAN DIAMOND RESOURCES CO. 01/27/2011 01/26/2016 N/A Weld Undeveloped 09N 60W 30 SE GARY L. STEELE DIAMOND RESOURCES CO. 01/28/2011 01/27/2016 N/A Weld Undeveloped 09N 60W 30 SE Page 21 of 59 Lessor Lessee Effective Date Expiration Date Option Term Royalty County Book/Page /Desc Company Net Lease Status TWN RNG SEC Description DANIELLE R. ULLMANN, A SINGLE WOMAN DIAMOND RESOURCES CO. 01/18/2011 01/17/2016 N/A Weld Undeveloped 07N 62W 02 S2 NE, LOT1, LOT2 TODD R. ULLMANN, A SINGLE MAN DIAMOND RESOURCES CO. 01/18/2011 01/17/2016 N/A Weld Undeveloped 07N 62W 02 S2 NE, LOT1, LOT2 JANICE GODDARD, A WIDOW DIAMOND RESOURCES CO. 12/16/2010 12/16/2015 N/A Morgan Undeveloped 03N 60W 32 W2 NE CHAD T. HALE, A SINGLE MAN DIAMOND RESOURCES CO. 01/19/2011 01/19/2016 Opt. Exr 2Y Weld HBP - Dutch Lake 12-14H 06N 62W 14 W2 SE MARTHA A. STETZEL, A MARRIED WOMAN DIAMOND RESOURCES CO. 01/26/2011 01/25/2016 Opt. Exr 2Y Weld Undeveloped 05N 61W 25 E2 NW,W2 NW DAVID M. MILLER, A/K/A DAVID MICHAEL MILLER, TRUSTEE OF THE CHRISTINA ELLIOTT MILLER TRUST DIAMOND RESOURCES CO. 02/08/2011 02/07/2016 Opt. Exr 2Y Weld Undeveloped 07N 61W 01 S2 NE,SE, LOT1, LOT2 DAVID M. MILLER, A/K/A DAVID MICHAEL MILLER, TRUSTEE OF THE CHRISTINA ELLIOTT MILLER TRUST DIAMOND RESOURCES CO. 02/08/2011 02/07/2016 Opt. Exr 2Y Weld Undeveloped 07N 61W 23 W2 DAVID M. MILLER, A/K/A DAVID MICHAEL MILLER, TRUSTEE OF THE CHRISTINA ELLIOTT MILLER TRUST DIAMOND RESOURCES CO. 02/08/2011 02/07/2016 Opt. Exr 2Y Weld Undeveloped 07N 61W 10 S2 DAVID M. MILLER, A/K/A DAVID MICHAEL MILLER, TRUSTEE OF THE CHRISTINA ELLIOTT MILLER TRUST DIAMOND RESOURCES CO. 02/08/2011 02/07/2016 Opt. Exr 2Y Weld Undeveloped 07N 61W 13 NW,SW DAVID M. MILLER, A/K/A DAVID MICHAEL MILLER, TRUSTEE OF THE CHRISTINA ELLIOTT MILLER TRUST DIAMOND RESOURCES CO. 02/08/2011 02/07/2016 Opt. Exr 2Y Weld Undeveloped 07N 61W 23 NE DAVID M. MILLER, A/K/A DAVID MICHAEL MILLER, TRUSTEE OF THE CHRISTINA ELLIOTT MILLER TRUST DIAMOND RESOURCES CO. 02/08/2011 02/07/2016 Opt. Exr 2Y Weld Undeveloped 07N 61W 24 NW DAVID M. MILLER, A/K/A DAVID MICHAEL MILLER, TRUSTEE OF THE CHRISTINA ELLIOTT MILLER TRUST DIAMOND RESOURCES CO. 02/08/2011 02/07/2016 Opt. Exr 2Y Weld Undeveloped 07N 61W 14 SE DAVID M. MILLER, A/K/A DAVID MICHAEL MILLER, TRUSTEE OF THE CHRISTINA ELLIOTT MILLER TRUST DIAMOND RESOURCES CO. 02/08/2011 02/07/2016 Opt. Exr 2Y Weld Undeveloped 07N 61W 24 NE CAROL ANN KATES, A MARRIED WOMAN DIAMOND RESOURCES CO. 01/27/2011 01/26/2016 N/A Weld Undeveloped 09N 60W 30 SE PATRICK J. KELLEY, A MARRIED MAN DIAMOND RESOURCES CO. 01/21/2011 01/20/2016 N/A Weld Undeveloped 04N 61W 33 W2,SE RICHARD W. VOLK, TRUSTEE OF THE RUSSELL H. VOLK TRUST DIAMOND RESOURCES CO. 02/08/2011 02/07/2014 2 Yr Weld Undeveloped 06N 61W 05 S2 NW, LOT3, LOT4 RICHARD W. VOLK, TRUSTEE OF THE RUSSELL H. VOLK TRUST DIAMOND RESOURCES CO. 02/08/2011 02/07/2014 2 Yr Weld Undeveloped 06N 61W 06 S2 NE,SE NW, LOT1, LOT2, LOT3, LOT4, LOT5 RICHARD W. VOLK, TRUSTEE OF THE RUSSELL H. VOLK TRUST DIAMOND RESOURCES CO. 02/08/2011 02/07/2014 2 Yr Weld Undeveloped 06N 62W 01 S2 NE, LOT1, LOT2 RICHARD W. VOLK, TRUSTEE OF THE RUSSELL H. VOLK TRUST DIAMOND RESOURCES CO. 02/08/2011 02/07/2014 2 Yr Weld Undeveloped 07N 61W 18 E2 NW, LOT1, LOT2 RICHARD W. VOLK, TRUSTEE OF THE RUSSELL H. VOLK TRUST DIAMOND RESOURCES CO. 02/08/2011 02/07/2014 2 Yr Weld Undeveloped 07N 62W 13 NE RICHARD W. VOLK, TRUSTEE OF THE RUSSELL H. VOLK TRUST DIAMOND RESOURCES CO. 02/08/2011 02/07/2014 2 Yr Weld Undeveloped 07N 62W 14 SW RICHARD W. VOLK, TRUSTEE OF THE RUSSELL H. VOLK TRUST DIAMOND RESOURCES CO. 02/08/2011 02/07/2014 2 Yr Weld Undeveloped 07N 62W 23 NW Page 22 of 59 Lessor Lessee Effective Date Expiration Date Option Term Royalty County Book/Page /Desc Company Net Lease Status TWN RNG SEC Description RICHARD W. VOLK, TRUSTEE OF THE RUSSELL H. VOLK TRUST DIAMOND RESOURCES CO. 02/08/2011 02/07/2014 2 Yr Weld HBP - Marconi 1-1H 07N 62W 12 SE NW,SE SW RICHARD W. VOLK, TRUSTEE OF THE RUSSELL H. VOLK TRUST DIAMOND RESOURCES CO. 02/08/2011 02/07/2014 2 Yr Weld HBP - Marconi 1-1H 07N 62W 12 E2 RICHARD W. VOLK, TRUSTEE OF THE RUSSELL H. VOLK TRUST DIAMOND RESOURCES CO. 02/08/2011 02/07/2014 2 Yr Weld Undeveloped 07N 62W 11 SE NE RICHARD W. VOLK, TRUSTEE OF THE RUSSELL H. VOLK TRUST DIAMOND RESOURCES CO. 02/08/2011 02/07/2014 2 Yr Weld Undeveloped 07N 62W 13 NW RICHARD W. VOLK, TRUSTEE OF THE RUSSELL H. VOLK TRUST DIAMOND RESOURCES CO. 02/08/2011 02/07/2014 2 Yr Weld Undeveloped 07N 62W 14 SE JOHN P. WIEDORN & CHRISTIE D. WIEDORN, A/K/A CHRISTINE WIEDORN, HUSBAND & WIFE DIAMOND RESOURCES CO. 02/09/2011 02/08/2016 N/A Weld Undeveloped 09N 61W 35 S2 SE JOHN P. WIEDORN & CHRISTIE D. WIEDORN, A/K/A CHRISTINE WIEDORN, HUSBAND & WIFE DIAMOND RESOURCES CO. 02/09/2011 02/08/2016 N/A Weld Undeveloped 09N 61W 35 SE SW JOHN C. AMMAN, A MARRIED MAN DIAMOND RESOURCES CO. 02/02/2011 02/01/2014 2 Yr Weld Undeveloped 04N 61W 10 S2 NE,S2 JOHN C. AMMAN, A MARRIED MAN DIAMOND RESOURCES CO. 02/02/2011 02/01/2014 2 Yr Weld Undeveloped 05N 61W 11 S2 MARGARET K. APPENZELLER DIAMOND RESOURCES CO. 01/24/2011 01/23/2016 N/A Weld Undeveloped 04N 61W 33 W2,SE JAMES E. BURKE & MELODY R. BURKE, HUSBAND & WIFE DIAMOND RESOURCES CO. 02/07/2011 02/06/2014 2 Yr Weld Undeveloped 05N 61W 28 SW NANCY EARLS, A MARRIED WOMAN DIAMOND RESOURCES CO. 01/28/2011 01/27/2016 N/A Weld Undeveloped 09N 60W 30 SE KEVIN A. KELLEY DIAMOND RESOURCES CO. 01/24/2011 01/23/2016 N/A Weld Undeveloped 04N 61W 33 W2,SE TIMOTHY A. KELLEY, A MARRIED MAN DIAMOND RESOURCES CO. 01/21/2011 01/20/2016 N/A Weld Undeveloped 04N 61W 33 W2,SE FREDRICK RAY HOLLAND DIAMOND RESOURCES CO. 02/09/2011 02/08/2016 N/A Weld Undeveloped 06N 61W 34 NE NW,NW NE SAMANTHA GROVES DIAMOND RESOURCES CO. 02/04/2011 02/03/2016 N/A Weld Undeveloped 04N 61W 33 W2,SE BETTY JO GROSS, A WIDOW DIAMOND RESOURCES CO. 02/09/2011 02/08/2016 N/A Weld Undeveloped 06N 61W 34 NE NW,NW NE LINDA L. SANTORA, F/K/A LINDA L. ULLMANN, A SINGLE WOMAN DIAMOND RESOURCES CO. 01/18/2011 01/17/2016 N/A Weld Undeveloped 07N 62W 02 S2 NE, LOT1, LOT2 ROBERT M. STEELE, A SINGLE MAN DIAMOND RESOURCES CO. 01/27/2011 01/26/2016 N/A Weld Undeveloped 09N 60W 30 SE RICHARD E. TIBBETTS, A MARRIED MAN DIAMOND RESOURCES CO. 01/31/2011 01/30/2016 N/A Weld Undeveloped 06N 61W 26 SW NW,NW SW JERALD STEELE, A MARRIED MAN DIAMOND RESOURCES CO. 01/28/2011 01/27/2016 N/A Weld Undeveloped 09N 60W 30 SE MARION LOUCKS & JOHN GORDON LOUCKS, HER HUSBAND DIAMOND RESOURCES CO. 02/02/2011 02/01/2016 3Yr Weld Undeveloped 05N 61W 25 E2 NW,W2 NW LINDA JO HENDERSON, F/K/A LINDA JO SANDERS, A MARRIED WOMAN DIAMOND RESOURCES CO. 02/16/2011 02/15/2016 2 Yr Weld Undeveloped 10N 61W 29 NW MARTHA MAEBELLE GROSS, A WIDOW DIAMOND RESOURCES CO. 02/09/2011 02/08/2016 N/A Weld Undeveloped 06N 61W 34 NE NW,NW NE EDWARD LEON GROSS DIAMOND RESOURCES CO. 02/09/2011 02/08/2016 N/A Weld Undeveloped 06N 61W 34 NE NW,NW NE DELPHINE BERRYHILL, A MARRIED WOMAN DIAMOND RESOURCES CO. 01/17/2011 01/16/2016 Opt. Exr 2Yr Weld Undeveloped 04N 61W 32 SW KENNETH TANGYE, A MARRIED MAN DIAMOND RESOURCES CO. 01/26/2011 01/25/2016 N/A Weld Undeveloped 07N 61W 20 N2 NE KENNETH TANGYE, A MARRIED MAN DIAMOND RESOURCES CO. 01/26/2011 01/25/2016 N/A Weld Undeveloped 07N 61W 21 NW NW MARY BEATRICE TILLEY DIAMOND RESOURCES CO. 02/09/2011 02/08/2016 N/A Weld Undeveloped 06N 61W 34 NE NW,NW NE TONY L. SELK, A MARRIED MAN DIAMOND RESOURCES CO. 02/16/2011 02/15/2016 2 Yr Weld Undeveloped 10N 61W 29 NW BOYD M. SELK, A SINGLE MAN DIAMOND RESOURCES CO. 02/16/2011 02/15/2016 2 Yr Weld Undeveloped 10N 61W 29 NW KELLY R. SELK, A MARRIED MAN DIAMOND RESOURCES CO. 02/16/2011 02/15/2016 2 Yr Weld Undeveloped 10N 61W 29 NW Page 23 of 59 Lessor Lessee Effective Date Expiration Date Option Term Royalty County Book/Page /Desc Company Net Lease Status TWN RNG SEC Description ADRIAN LINDSEY LOUCKS DIAMOND RESOURCES CO. 01/21/2011 01/20/2016 3Yr Weld Undeveloped 05N 61W 25 E2 NW,W2 NW CARL DAVID SANDERS, A MARRIED MAN DIAMOND RESOURCES CO. 02/16/2011 02/15/2016 2 Yr Weld Undeveloped 10N 61W 29 NW TIMOTHY JOE SANDERS, A MARRIED MAN DIAMOND RESOURCES CO. 02/16/2011 02/15/2016 2 Yr Weld Undeveloped 10N 61W 29 NW JOANN GROSS RYAN DIAMOND RESOURCES CO. 02/04/2011 02/03/2016 N/A Weld Undeveloped 06N 61W 34 NE NW,NW NE RITA JEAN JOHNSON DIAMOND RESOURCES CO. 02/09/2011 02/08/2016 N/A Weld Undeveloped 06N 61W 34 NE NW,NW NE PAMELA M. JORDAN, A MARRIED WOMAN DIAMOND RESOURCES CO. 02/09/2011 02/08/2016 N/A Weld Undeveloped 06N 61W 26 SW NW,NW SW KYLE KELLEY, A/K/A KYLE E. KELLEY DIAMOND RESOURCES CO. 01/24/2011 01/23/2016 N/A Weld Undeveloped 04N 61W 33 W2,SE AMANDA CAROLINE FERROGGIARO, F/K/A AMANDA DAVIS FERROGGIARO, A SINGLE WOMAN DIAMOND RESOURCES CO. 02/08/2011 02/07/2016 N/A Weld Undeveloped 07N 61W 01 S2 NE,SE, LOT1, LOT2 SUSAN LORENE SANDERS LAUER, A MARRIED WOMAN DIAMOND RESOURCES CO. 02/16/2011 02/15/2016 2 Yr Weld Undeveloped 10N 61W 29 NW DOLORES NOREENE MOORE DIAMOND RESOURCES CO. 02/09/2011 02/08/2016 N/A Weld Undeveloped 06N 61W 34 NE NW,NW NE JANET ROBERTS, A MARRIED WOMAN DIAMOND RESOURCES CO. 01/28/2011 01/27/2016 N/A Weld Undeveloped 09N 60W 30 SE VERONICA DOUGLASS, A MARRIED WOMAN DIAMOND RESOURCES CO. 12/29/2010 12/28/2015 N/A Weld Undeveloped 04N 61W 33 W2,SE MARY E. BIGGS, A WIDOW DIAMOND RESOURCES CO. 02/15/2011 02/15/2016 N/A Weld HBP - Marconi 1-1H 07N 62W 12 E2 TARA NORVIEL, F/K/A TARA SELK, A MARRIED WOMAN DIAMOND RESOURCES CO. 02/16/2011 02/15/2016 2 Yr Weld Undeveloped 10N 61W 29 NW LEWIS M. NELSON, A MARRIED MAN DIAMOND RESOURCES CO. 03/18/2011 03/17/2016 N/A Weld Undeveloped 05N 61W 23 NE ANDREW GALLOWAY DAVIS, A MARRIED MAN DIAMOND RESOURCES CO. 02/08/2011 02/08/2016 N/A Weld Undeveloped 07N 61W 01 S2 NE, LOT1, LOT2 LAZELLE ATKINSON-BONTRAGER, A MARRIED WOMAN DIAMOND RESOURCES CO. 03/03/2011 03/02/2016 N/A Weld Undeveloped 07N 62W 08 NE NE NE,NE/4 LESS NE/4 NE/4 NE/4, LAZELLE ATKINSON-BONTRAGER, A MARRIED WOMAN DIAMOND RESOURCES CO. 03/03/2011 03/03/2016 N/A Weld Undeveloped 07N 62W 08 SE DENNIS M. SANDERS, A MARRIED MAN DIAMOND RESOURCES CO. 02/16/2011 02/15/2016 2 Yr Weld Undeveloped 10N 61W 29 NW BARBARA BOURGEOIS MCGEE DIAMOND RESOURCES CO. 05/05/2011 05/04/2016 N/A Weld Undeveloped 07N 61W 29 W2 PAULA BOURGEOIS DIAMOND RESOURCES CO. 05/05/2011 05/04/2016 N/A Weld Undeveloped 07N 61W 29 W2 JANET BRASHARS, FKA JANET N. TUCKER, A SINGLE WOMAN DIAMOND RESOURCES CO. 12/08/2010 12/07/2014 1 Yr Weld Undeveloped 07N 61W 21 E2 JAY W. GIBSON, A MARRIED MAN DIAMOND RESOURCES CO. 09/15/2010 09/14/2015 N/A Weld Undeveloped 08N 61W 03 SE STEPHEN J. BENSON AND JEAN M. BENSON, HUSBAND AND WIFE DIAMOND RESOURCES CO. 09/08/2010 09/07/2015 N/A Weld Undeveloped 02N 63W 27 W2 SW LOIS JEAN GRAFF, ATTORNEY IN FACT FOR VIVIAN M. CHRISTENSEN DIAMOND RESOURCES CO. 03/22/2011 03/21/2016 N/A Weld Undeveloped 04N 61W 25 NW SW GARY L. FICHTER, INDIVIDUALLY AND AS TRUSTEE OF THE GERALD FICHTER REVOCABLE TRUST AGREEMENT, DATED FEBRUARY 15, 1992 DIAMOND RESOURCES CO. 03/24/2011 03/23/2016 N/A Weld Undeveloped 09N 61W 10 NW DEBORAH KAY GRIFFIE DIAMOND RESOURCES CO. 02/09/2011 02/08/2016 N/A Weld Undeveloped 06N 61W 34 NE NW,NW NE NEIL T. GROVES DIAMOND RESOURCES CO. 03/14/2011 03/13/2016 N/A Weld Undeveloped 04N 61W 26 N2 SE,SW/4 LESS 10 ACRES SW/4 SE/4 LESS 10 ACRES, Page 24 of 59 Lessor Lessee Effective Date Expiration Date Option Term Royalty County Book/Page /Desc Company Net Lease Status TWN RNG SEC Description LORENE I. JAMES, A/K/A IONE LORENE ATKINSON JAMES, A WIDOW DIAMOND RESOURCES CO. 03/07/2011 03/06/2016 N/A Weld Undeveloped 07N 62W 08 NE LORENE I. JAMES, A/K/A IONE LORENE ATKINSON JAMES, A WIDOW DIAMOND RESOURCES CO. 03/07/2011 03/06/2016 N/A Weld Undeveloped 07N 62W 08 SE WADE A. JONES, A MARRIED MAN DIAMOND RESOURCES CO. 03/30/2011 03/29/2014 2 Yr Weld Undeveloped 04N 61W 34 SE WILLIAM W. MATTER, INDIVIDUALLY AND AS SUCCESSOR TRUSTEE OF THE MATTER FAMILY TRUST DIAMOND RESOURCES CO. 03/09/2011 03/08/2014 N/A Weld HBP - Dunn 1-13H 08N 62W 13 N2 SUZANN NOLL, F/K/A SUZANN CAMFIELD & PHILLIP L. NOLL, HER HUSBAND DIAMOND RESOURCES CO. 03/08/2011 03/07/2016 N/A Weld Undeveloped 07N 62W 08 NE NE NE,SE,NE/4 LESS NE/4 NE/4 NE/4, PAULA FAUST NEWCOMB, F/K/A PAULA J. FAUST, A MARRIED WOMAN DIAMOND RESOURCES CO. 03/16/2011 03/16/2016 N/A Weld HBP - Dunn 1-13H 08N 62W 13 N2 PAUL LEON COLE, A MARRIED MAN DIAMOND RESOURCES CO. 03/18/2011 03/17/2016 N/A Weld Undeveloped 09N 61W 10 NW ERLENE M. HOGAN, A/K/A ERLEN M. HOGAN DIAMOND RESOURCES CO. 04/01/2011 03/31/2014 2 Yr Weld Undeveloped 03N 61W 02 LOT3, LOT4 ERLENE M. HOGAN, A/K/A ERLEN M. HOGAN DIAMOND RESOURCES CO. 04/01/2011 03/31/2014 2 Yr Weld Undeveloped 04N 61W 28 SE ERLENE M. HOGAN, A/K/A ERLEN M. HOGAN DIAMOND RESOURCES CO. 04/01/2011 03/31/2014 2 Yr Weld Undeveloped 04N 61W 34 SE ERLENE M. HOGAN, A/K/A ERLEN M. HOGAN DIAMOND RESOURCES CO. 04/01/2011 03/31/2014 2 Yr Weld Undeveloped 04N 61W 25 N2,NE SE ERLENE M. HOGAN, A/K/A ERLEN M. HOGAN DIAMOND RESOURCES CO. 04/01/2011 03/31/2014 2 Yr Weld Undeveloped 04N 61W 27 E2 NE,W/2 NE/4 EAST OF DITCH, ERLENE M. HOGAN, A/K/A ERLEN M. HOGAN DIAMOND RESOURCES CO. 04/01/2011 03/31/2014 2 Yr Weld Undeveloped 04N 61W 33 NE ERLENE M. HOGAN, A/K/A ERLEN M. HOGAN DIAMOND RESOURCES CO. 04/01/2011 03/31/2014 2 Yr Weld Undeveloped 04N 61W 34 SW,NORTH 50 ACARES OF THE NW/4, ERLENE M. HOGAN, A/K/A ERLEN M. HOGAN DIAMOND RESOURCES CO. 04/01/2011 03/31/2014 2 Yr Weld Undeveloped 04N 61W 35 SW SW JANET GROVES JOHANNSEN DIAMOND RESOURCES CO. 03/14/2011 03/13/2016 N/A Weld Undeveloped 04N 61W 26 N2 SE,SW/4 LESS 10 ACRES FOR RESERVOIR SW/4 SE/4 LESS 10 ACRES FOR RESERVOIR, MARGARET H. KREI, A/K/A PEGGY H. KREI, F/K/A MARGARET RIDDELL, A MARRIED WOMAN DIAMOND RESOURCES CO. 03/18/2011 03/18/2016 N/A Weld HBP - Dunn 1-13H 08N 62W 13 N2 CHARLES RIDDELL, A MARRIED MAN DIAMOND RESOURCES CO. 03/18/2011 03/18/2016 N/A Weld HBP - Dunn 1-13H 08N 62W 13 N2 BERTA TANGYE, A SINGLE WOMAN DIAMOND RESOURCES CO. 01/26/2011 01/25/2016 N/A Weld Undeveloped 07N 61W 20 N2 NE BERTA TANGYE, A SINGLE WOMAN DIAMOND RESOURCES CO. 01/26/2011 01/25/2016 N/A Weld Undeveloped 07N 61W 21 NW NW BRIAN CHARLES GROSS DIAMOND RESOURCES CO. 02/09/2011 02/08/2016 N/A Weld Undeveloped 06N 61W 34 NE NW,NW NE JEAN W. BANGERT, A/K/A W. JEAN BANGERT, A/K/A JEAN W. BANGART DIAMOND RESOURCES CO. 04/01/2011 03/31/2014 2 Yr Weld Undeveloped 03N 61W 02 LOT3, LOT4 JEAN W. BANGERT, A/K/A W. JEAN BANGERT, A/K/A JEAN W. BANGART DIAMOND RESOURCES CO. 04/01/2011 03/31/2014 2 Yr Weld Undeveloped 04N 61W 28 SE JEAN W. BANGERT, A/K/A W. JEAN BANGERT, A/K/A JEAN W. BANGART DIAMOND RESOURCES CO. 04/01/2011 03/31/2014 2 Yr Weld Undeveloped 04N 61W 34 SE Page 25 of 59 Lessor Lessee Effective Date Expiration Date Option Term Royalty County Book/Page /Desc Company Net Lease Status TWN RNG SEC Description JEAN W. BANGERT, A/K/A W. JEAN BANGERT, A/K/A JEAN W. BANGART DIAMOND RESOURCES CO. 04/01/2011 03/31/2014 2 Yr Weld Undeveloped 04N 61W 25 N2,NE SE JEAN W. BANGERT, A/K/A W. JEAN BANGERT, A/K/A JEAN W. BANGART DIAMOND RESOURCES CO. 04/01/2011 03/31/2014 2 Yr Weld Undeveloped 04N 61W 27 E2 NE,W/2 NE/4 EAST OF DITCH, JEAN W. BANGERT, A/K/A W. JEAN BANGERT, A/K/A JEAN W. BANGART DIAMOND RESOURCES CO. 04/01/2011 03/31/2014 2 Yr Weld Undeveloped 04N 61W 33 NE JEAN W. BANGERT, A/K/A W. JEAN BANGERT, A/K/A JEAN W. BANGART DIAMOND RESOURCES CO. 04/01/2011 03/31/2014 2 Yr Weld Undeveloped 04N 61W 34 SW,NORTH 50 ACRES OF THE NW/4, JEAN W. BANGERT, A/K/A W. JEAN BANGERT, A/K/A JEAN W. BANGART DIAMOND RESOURCES CO. 04/01/2011 03/31/2014 2 Yr Weld Undeveloped 04N 61W 35 SW SW LENORE PENFOLD, A WIDOW DIAMOND RESOURCES CO. 04/01/2011 03/31/2014 2 Yr Weld Undeveloped 03N 61W 02 LOT3, LOT4 LENORE PENFOLD, A WIDOW DIAMOND RESOURCES CO. 04/01/2011 03/31/2014 2 Yr Weld Undeveloped 04N 61W 28 SE LENORE PENFOLD, A WIDOW DIAMOND RESOURCES CO. 04/01/2011 03/31/2014 2 Yr Weld Undeveloped 04N 61W 34 SE LENORE PENFOLD, A WIDOW DIAMOND RESOURCES CO. 04/01/2011 03/31/2014 2 Yr Weld Undeveloped 04N 61W 25 N2,NE SE LENORE PENFOLD, A WIDOW DIAMOND RESOURCES CO. 04/01/2011 03/31/2014 2 Yr Weld Undeveloped 04N 61W 27 E2 NE,W/2 NE/4 EAST OF DITCH, LENORE PENFOLD, A WIDOW DIAMOND RESOURCES CO. 04/01/2011 03/31/2014 2 Yr Weld Undeveloped 04N 61W 33 NE LENORE PENFOLD, A WIDOW DIAMOND RESOURCES CO. 04/01/2011 03/31/2014 2 Yr Weld Undeveloped 04N 61W 34 SW,NORTH 50 ACRES OF THE NW/4, LENORE PENFOLD, A WIDOW DIAMOND RESOURCES CO. 04/01/2011 03/31/2014 2 Yr Weld Undeveloped 04N 61W 35 SW SW MELVIN E. PENFOLD DIAMOND RESOURCES CO. 04/01/2011 03/31/2014 2 Yr Weld Undeveloped 03N 61W 02 LOT3, LOT4 MELVIN E. PENFOLD DIAMOND RESOURCES CO. 04/01/2011 03/31/2014 2 Yr Weld Undeveloped 04N 61W 28 SE MELVIN E. PENFOLD DIAMOND RESOURCES CO. 04/01/2011 03/31/2014 2 Yr Weld Undeveloped 04N 61W 34 SE MELVIN E. PENFOLD DIAMOND RESOURCES CO. 04/01/2011 03/31/2014 2 Yr Weld Undeveloped 04N 61W 25 N2,NE SE MELVIN E. PENFOLD DIAMOND RESOURCES CO. 04/01/2011 03/31/2014 2 Yr Weld Undeveloped 04N 61W 27 E2 NE,W/2 NE/4 EAST OF DITCH, MELVIN E. PENFOLD DIAMOND RESOURCES CO. 04/01/2011 03/31/2014 2 Yr Weld Undeveloped 04N 61W 33 NE MELVIN E. PENFOLD DIAMOND RESOURCES CO. 04/01/2011 03/31/2014 2 Yr Weld Undeveloped 04N 61W 34 SW,NORTH 50 ACRES OF THE NW/4, MELVIN E. PENFOLD DIAMOND RESOURCES CO. 04/01/2011 03/31/2014 2 Yr Weld Undeveloped 04N 61W 35 SW SW LARRY PENFOLD, A/K/A LARRY E. PENFOLD, A SINGLE MAN DIAMOND RESOURCES CO. 04/01/2011 03/31/2014 2 Yr Weld Undeveloped 03N 61W 02 LOT3, LOT4 LARRY PENFOLD, A/K/A LARRY E. PENFOLD, A SINGLE MAN DIAMOND RESOURCES CO. 04/01/2011 03/31/2014 2 Yr Weld Undeveloped 04N 61W 28 SE LARRY PENFOLD, A/K/A LARRY E. PENFOLD, A SINGLE MAN DIAMOND RESOURCES CO. 04/01/2011 03/31/2014 2 Yr Weld Undeveloped 04N 61W 34 SE LARRY PENFOLD, A/K/A LARRY E. PENFOLD, A SINGLE MAN DIAMOND RESOURCES CO. 04/01/2011 03/31/2014 2 Yr Weld Undeveloped 04N 61W 25 N2,NE SE LARRY PENFOLD, A/K/A LARRY E. PENFOLD, A SINGLE MAN DIAMOND RESOURCES CO. 04/01/2011 03/31/2014 2 Yr Weld Undeveloped 04N 61W 27 E2 NE,W/2 NE/4 EAST OF DITCH, LARRY PENFOLD, A/K/A LARRY E. PENFOLD, A SINGLE MAN DIAMOND RESOURCES CO. 04/01/2011 03/31/2014 2 Yr Weld Undeveloped 04N 61W 33 NE LARRY PENFOLD, A/K/A LARRY E. PENFOLD, A SINGLE MAN DIAMOND RESOURCES CO. 04/01/2011 03/31/2014 2 Yr Weld Undeveloped 04N 61W 34 SW,NORTH 50 ACRES OF THE NW/4, LARRY PENFOLD, A/K/A LARRY E. PENFOLD, A SINGLE MAN DIAMOND RESOURCES CO. 04/01/2011 03/31/2014 2 Yr Weld Undeveloped 04N 61W 35 SW SW TY PENFOLD DIAMOND RESOURCES CO. 04/01/2011 03/31/2014 2 Yr Weld Undeveloped 03N 61W 02 LOT3, LOT4 TY PENFOLD DIAMOND RESOURCES CO. 04/01/2011 03/31/2014 2 Yr Weld Undeveloped 04N 61W 28 SE TY PENFOLD DIAMOND RESOURCES CO. 04/01/2011 03/31/2014 2 Yr Weld Undeveloped 04N 61W 34 SE TY PENFOLD DIAMOND RESOURCES CO. 04/01/2011 03/31/2014 2 Yr Weld Undeveloped 04N 61W 25 N2,NE SE TY PENFOLD DIAMOND RESOURCES CO. 04/01/2011 03/31/2014 2 Yr Weld Undeveloped 04N 61W 27 E2 NE,W/2 NE/4 EAST OF DITCH, TY PENFOLD DIAMOND RESOURCES CO. 04/01/2011 03/31/2014 2 Yr Weld Undeveloped 04N 61W 33 NE TY PENFOLD DIAMOND RESOURCES CO. 04/01/2011 03/31/2014 2 Yr Weld Undeveloped 04N 61W 34 SW,NORTH 50 ACRES OF THE NW/4, TY PENFOLD DIAMOND RESOURCES CO. 04/01/2011 03/31/2014 2 Yr Weld Undeveloped 04N 61W 35 SW SW JANET E. SOLYMOSI, A/K/A JANET SOLYMOSI DIAMOND RESOURCES CO. 04/01/2011 03/31/2014 2 Yr Weld Undeveloped 03N 61W 02 LOT3, LOT4 JANET E. SOLYMOSI, A/K/A JANET SOLYMOSI DIAMOND RESOURCES CO. 04/01/2011 03/31/2014 2 Yr Weld Undeveloped 04N 61W 28 SE Page 26 of 59 Lessor Lessee Effective Date Expiration Date Option Term Royalty County Book/Page /Desc Company Net Lease Status TWN RNG SEC Description JANET E. SOLYMOSI, A/K/A JANET SOLYMOSI DIAMOND RESOURCES CO. 04/01/2011 03/31/2014 2 Yr Weld Undeveloped 04N 61W 34 SE JANET E. SOLYMOSI, A/K/A JANET SOLYMOSI DIAMOND RESOURCES CO. 04/01/2011 03/31/2014 2 Yr Weld Undeveloped 04N 61W 25 N2,NE SE JANET E. SOLYMOSI, A/K/A JANET SOLYMOSI DIAMOND RESOURCES CO. 04/01/2011 03/31/2014 2 Yr Weld Undeveloped 04N 61W 27 E2 NE,W/2 NE/4 EAST OF DITCH, JANET E. SOLYMOSI, A/K/A JANET SOLYMOSI DIAMOND RESOURCES CO. 04/01/2011 03/31/2014 2 Yr Weld Undeveloped 04N 61W 33 NE JANET E. SOLYMOSI, A/K/A JANET SOLYMOSI DIAMOND RESOURCES CO. 04/01/2011 03/31/2014 2 Yr Weld Undeveloped 04N 61W 34 SW,NORTH 50 ACRES OF THE NW/4, JANET E. SOLYMOSI, A/K/A JANET SOLYMOSI DIAMOND RESOURCES CO. 04/01/2011 03/31/2014 2 Yr Weld Undeveloped 04N 61W 35 SW SW TROY PENFOLD, A/K/A TROY A. PENFOLD DIAMOND RESOURCES CO. 04/01/2011 03/31/2014 2 Yr Weld Undeveloped 03N 61W 02 LOT3, LOT4 TROY PENFOLD, A/K/A TROY A. PENFOLD DIAMOND RESOURCES CO. 04/01/2011 03/31/2014 2 Yr Weld Undeveloped 04N 61W 28 SE TROY PENFOLD, A/K/A TROY A. PENFOLD DIAMOND RESOURCES CO. 04/01/2011 03/31/2014 2 Yr Weld Undeveloped 04N 61W 34 SE TROY PENFOLD, A/K/A TROY A. PENFOLD DIAMOND RESOURCES CO. 04/01/2011 03/31/2014 2 Yr Weld Undeveloped 04N 61W 25 N2,NE SE TROY PENFOLD, A/K/A TROY A. PENFOLD DIAMOND RESOURCES CO. 04/01/2011 03/31/2014 2 Yr Weld Undeveloped 04N 61W 27 E2 NE,W/2 NE/4 EAST OF DITCH, TROY PENFOLD, A/K/A TROY A. PENFOLD DIAMOND RESOURCES CO. 04/01/2011 03/31/2014 2 Yr Weld Undeveloped 04N 61W 33 NE TROY PENFOLD, A/K/A TROY A. PENFOLD DIAMOND RESOURCES CO. 04/01/2011 03/31/2014 2 Yr Weld Undeveloped 04N 61W 34 SW,NORTH 50 ACRES OF THE NW/4, TROY PENFOLD, A/K/A TROY A. PENFOLD DIAMOND RESOURCES CO. 04/01/2011 03/31/2014 2 Yr Weld Undeveloped 04N 61W 35 SW SW JAN GIPSON, A WIDOW DIAMOND RESOURCES CO. 03/18/2011 03/17/2016 N/A Weld Undeveloped 05N 61W 23 NE LEE CUBBISON, A WIDOW DIAMOND RESOURCES CO. 03/18/2011 03/17/2016 N/A Weld Undeveloped 05N 61W 23 NE TODD R. ULLMANN, A SINGLE MAN DIAMOND RESOURCES CO. 03/25/2011 03/24/2016 N/A Weld Undeveloped 07N 62W 02 S2 NW, LOT3, LOT4 DR. KIM M. RIDDELL, A/K/A KIM M. MADEN, A MARRIED WOMAN DIAMOND RESOURCES CO. 03/18/2011 03/18/2016 N/A Weld HBP - Dunn 1-13H 08N 62W 13 N2 DONNA L. COURNOYER, A/K/A DONNA LEE COURNOYER, A MARRIED WOMAN DIAMOND RESOURCES CO. 03/18/2011 03/18/2016 N/A Weld Undeveloped 09N 61W 10 NW GARY L. FICHTER, TRUSTEE OF THE GERALD W. FICHTER REVOCABLE TRUST AGREEMENT, DATED FEBRUARY 15, 1992 DIAMOND RESOURCES CO. 08/16/2011 08/15/2016 N/A Weld Undeveloped 09N 61W 05 SE WILBUR GOLBA GROVES, A WIDOWER DIAMOND RESOURCES CO. 03/22/2011 03/21/2016 N/A Weld Undeveloped 04N 61W 25 NW SW NEIL T. GROVES DIAMOND RESOURCES CO. 03/24/2011 03/23/2016 N/A Weld Undeveloped 04N 61W 25 NW SW HAROLD FRANCIS GROVES & BEVERLY RUTH GROVES, HUSBAND & WIFE DIAMOND RESOURCES CO. 03/22/2011 03/21/2016 N/A Weld Undeveloped 04N 61W 25 NW SW VIRGINIA R. POTTER DIAMOND RESOURCES CO. 03/16/2011 03/15/2016 N/A Weld Undeveloped 09N 61W 10 NW JANET GROVES JOHANNSEN DIAMOND RESOURCES CO. 03/24/2011 03/23/2016 N/A Weld Undeveloped 04N 61W 25 NW SW SUZANNE WORK HOKANSON DIAMOND RESOURCES CO. 03/25/2011 03/24/2014 2 Yr Weld Undeveloped 07N 61W 12 S2 NW,N2 SW LINDA SUE GROSS, A WIDOW DIAMOND RESOURCES CO. 02/09/2011 02/08/2016 N/A Weld Undeveloped 06N 61W 34 NE NW,NW NE NEIL E. THOMPSON& MARY P. THOMPSON, HUSBAND & WIFE DIAMOND RESOURCES CO. 03/25/2011 03/24/2014 2 Yr Weld Undeveloped 07N 61W 12 S2 NW,N2 SW STATE OF COLORADO 1174.10 DIAMOND RESOURCES CO. 05/20/2010 05/19/2015 1Yr Weld Undeveloped 03N 62W 36 ALL STATE OF COLORADO 1181.10 DIAMOND RESOURCES CO. 05/20/2010 05/19/2015 1Yr Weld Undeveloped 08N 62W 04 SE NE,SW NW,NW SW,SE, LOT3, LOT4 DANIELLE R. ULLMANN, A SINGLE WOMAN DIAMOND RESOURCES CO. 03/25/2011 03/24/2016 N/A Weld Undeveloped 07N 62W 02 S2 NW, LOT3, LOT4 Page 27 of 59 Lessor Lessee Effective Date Expiration Date Option Term Royalty County Book/Page /Desc Company Net Lease Status TWN RNG SEC Description LINDA L. SANTORA, A SINGLE WOMAN DIAMOND RESOURCES CO. 03/25/2011 03/24/2016 N/A Weld Undeveloped 07N 62W 02 S2 NW, LOT3, LOT4 JUDY BINNEY DIAMOND RESOURCES CO. 03/14/2011 03/13/2016 N/A Weld Undeveloped 04N 61W 26 N2 SE,SW/4 LESS 10 ACRES FOR RESERVOIR SW/4 SE/4 LESS 10 ACRES FOR RESERVOIR, EDWIN S. DAVIS, A MARRIED MAN DIAMOND RESOURCES CO. 04/01/2011 03/31/2014 2 Yr Weld HBP - Dunn 1-13H 08N 62W 24 SW AMANDA CHRISTINE GROSS DIAMOND RESOURCES CO. 02/09/2011 02/08/2016 N/A Weld Undeveloped 06N 61W 34 NE NW,NW NE KEVIN CHRISTOPHER GROSS DIAMOND RESOURCES CO. 02/09/2011 02/08/2016 N/A Weld Undeveloped 06N 61W 34 NE NW,NW NE JAMES L. GROVES, A MARRIED MAN DIAMOND RESOURCES CO. 03/22/2011 03/21/2016 N/A Weld Undeveloped 04N 61W 25 NW SW BERNETHA J. GROVES DIAMOND RESOURCES CO. 03/22/2011 03/21/2016 N/A Weld Undeveloped 04N 61W 25 NW SW ERNEST L. GROVES, A WIDOWER DIAMOND RESOURCES CO. 04/12/2011 04/11/2016 N/A Weld Undeveloped 04N 61W 25 NW SW TWENTYTEN, LLC DIAMOND RESOURCES CO. 04/04/2011 04/03/2014 1 Yr Weld HBP - Greasewood 09-19H 06N 61W 19 NE SW,SE SW, LOT3, LOT4 TWENTYTEN, LLC DIAMOND RESOURCES CO. 04/04/2011 04/03/2014 1 Yr Weld HBP - Rosenberg 6-61-30-0164BH 06N 61W 30 W2 NE,E2 NW TWENTYTEN, LLC DIAMOND RESOURCES CO. 04/04/2011 04/03/2014 1 Yr Weld HBP - Rosenberg 6-61-30-0164BH 06N 61W 30 LOT1, LOT2 TWENTYTEN, LLC DIAMOND RESOURCES CO. 04/04/2011 04/03/2014 1 Yr Weld Undeveloped 06N 62W 25 E2 NE,NW NE BRYCE ARTHUR WILLIAMS DIAMOND RESOURCES CO. 03/14/2011 03/13/2016 N/A Weld Undeveloped 04N 61W 26 N2 SE,SW/4 LESS 10 ACRES FOR RESERVOIR SW/4 SE/4 LESS 10 ACRES FOR RESERVOIR, BRYCE ARTHUR WILLIAMS DIAMOND RESOURCES CO. 03/24/2011 03/23/2016 N/A Weld Undeveloped 04N 61W 25 NW SW LINDA G. WILLIAMS, A/K/A LINDA GROVES WILLIAMS DIAMOND RESOURCES CO. 03/14/2011 03/13/2016 N/A Weld Undeveloped 04N 61W 26 N2 SE,SW/4 LESS 10 ACRES FOR RESERVOIR SW/4 SE/4 LESS 10 ACRES FOR RESERVOIR, L & S CAPITAL LTD, A COLORADO LIMITED PARTNERSHIP DIAMOND RESOURCES CO. 03/30/2011 03/29/2014 1 Yr Weld Undeveloped 06N 61W 29 SW SW L & S CAPITAL LTD, A COLORADO LIMITED PARTNERSHIP DIAMOND RESOURCES CO. 03/30/2011 03/29/2014 1 Yr Weld Undeveloped 06N 62W 32 N2 L & S CAPITAL LTD, A COLORADO LIMITED PARTNERSHIP DIAMOND RESOURCES CO. 03/30/2011 03/29/2014 1 Yr Weld HBP - Rosenberg 6-61-30-0164BH 06N 61W 30 LOT1, LOT2 L & S CAPITAL LTD, A COLORADO LIMITED PARTNERSHIP DIAMOND RESOURCES CO. 03/30/2011 03/29/2014 1 Yr Weld Undeveloped 06N 62W 25 E2 L & S CAPITAL LTD, A COLORADO LIMITED PARTNERSHIP DIAMOND RESOURCES CO. 03/30/2011 03/29/2014 1 Yr Weld Undeveloped 06N 61W 31 NE L & S CAPITAL LTD, A COLORADO LIMITED PARTNERSHIP DIAMOND RESOURCES CO. 03/30/2011 03/29/2014 1 Yr Weld Undeveloped 06N 61W 31 NE NW L & S CAPITAL LTD, A COLORADO LIMITED PARTNERSHIP DIAMOND RESOURCES CO. 03/30/2011 03/29/2014 1 Yr Weld Undeveloped 06N 61W 31 LOT2, LOT3, LOT4 L & S CAPITAL LTD, A COLORADO LIMITED PARTNERSHIP DIAMOND RESOURCES CO. 03/30/2011 03/29/2014 1 Yr Weld Undeveloped 06N 62W 25 E2 JENNY SCHWARCK, A/K/A JENNY ELIZABETH SCHWARCK DIAMOND RESOURCES CO. 04/04/2011 04/03/2014 1 Yr Weld HBP - Greasewood 09-19H 06N 61W 19 NE SW,SE SW, LOT3, LOT4 Page 28 of 59 Lessor Lessee Effective Date Expiration Date Option Term Royalty County Book/Page /Desc Company Net Lease Status TWN RNG SEC Description JENNY SCHWARCK, A/K/A JENNY ELIZABETH SCHWARCK DIAMOND RESOURCES CO. 04/04/2011 04/03/2014 1 Yr Weld HBP - Rosenberg 6-61-30-0164BH 06N 61W 30 W2 NE,E2 NW, LOT1, LOT2 JENNY SCHWARCK, A/K/A JENNY ELIZABETH SCHWARCK DIAMOND RESOURCES CO. 04/04/2011 04/03/2014 1 Yr Weld Undeveloped 06N 62W 25 E2 NE,NW NE DEVONA CARLINE WEAR DIAMOND RESOURCES CO. 04/04/2011 04/04/2014 1 Yr Weld HBP - Greasewood 09-19H 06N 61W 19 NE SW,SE SW, LOT3, LOT4 DEVONA CARLINE WEAR DIAMOND RESOURCES CO. 04/04/2011 04/04/2014 1 Yr Weld HBP - Rosenberg 6-61-30-0164BH 06N 61W 30 W2 NE,E2 NW, LOT1, LOT2 DEVONA CARLINE WEAR DIAMOND RESOURCES CO. 04/04/2011 04/04/2014 1 Yr Weld Undeveloped 06N 62W 25 E2 NE,NW NE LINDA G. WILLIAMS DIAMOND RESOURCES CO. 03/24/2011 03/23/2016 N/A Weld Undeveloped 04N 61W 25 NW SW CARRIE SMITH, A/K/A CARRIE ANN SMITH DIAMOND RESOURCES CO. 04/04/2011 04/04/2014 1 Yr Weld HBP - Greasewood 09-19H 06N 61W 19 NE SW,SE SW, LOT3, LOT4 CARRIE SMITH, A/K/A CARRIE ANN SMITH DIAMOND RESOURCES CO. 04/04/2011 04/04/2014 1 Yr Weld HBP - Rosenberg 6-61-30-0164BH 06N 61W 30 W2 NE,E2 NW, LOT1, LOT2 CARRIE SMITH, A/K/A CARRIE ANN SMITH DIAMOND RESOURCES CO. 04/04/2011 04/04/2014 1 Yr Weld Undeveloped 06N 62W 25 E2 NE,NW NE BECKY JUSTESEN, A/K/A REBECCA JUSTESEN DIAMOND RESOURCES CO. 04/04/2011 04/04/2014 1 Yr Weld HBP - Greasewood 09-19H 06N 61W 19 NE SW,SE SW, LOT3, LOT4 BECKY JUSTESEN, A/K/A REBECCA JUSTESEN DIAMOND RESOURCES CO. 04/04/2011 04/04/2014 1 Yr Weld HBP - Rosenberg 6-61-30-0164BH 06N 61W 30 W2 NE,E2 NW, LOT1, LOT2 BECKY JUSTESEN, A/K/A REBECCA JUSTESEN DIAMOND RESOURCES CO. 04/04/2011 04/04/2014 1 Yr Weld Undeveloped 06N 62W 25 E2 NE,NW NE MICHAEL JUSTESEN, A/K/A MICHAEL KIRK JUSTESEN DIAMOND RESOURCES CO. 04/04/2011 04/04/2014 1 Yr Weld HBP - Greasewood 09-19H 06N 61W 19 NE SW,SE SW, LOT3, LOT4 MICHAEL JUSTESEN, A/K/A MICHAEL KIRK JUSTESEN DIAMOND RESOURCES CO. 04/04/2011 04/04/2014 1 Yr Weld HBP - Rosenberg 6-61-30-0164BH 06N 61W 30 W2 NE,E2 NW, LOT1, LOT2 MICHAEL JUSTESEN, A/K/A MICHAEL KIRK JUSTESEN DIAMOND RESOURCES CO. 04/04/2011 04/04/2014 1 Yr Weld Undeveloped 06N 62W 25 E2 NE,NW NE PETER JUSTESEN, A/K/A PETER NEIL JUSTESEN DIAMOND RESOURCES CO. 04/04/2011 04/04/2014 1 Yr Weld HBP - Greasewood 09-19H 06N 61W 19 NE SW,SE SW, LOT3, LOT4 PETER JUSTESEN, A/K/A PETER NEIL JUSTESEN DIAMOND RESOURCES CO. 04/04/2011 04/04/2014 1 Yr Weld HBP - Rosenberg 6-61-30-0164BH 06N 61W 30 W2 NE,E2 NW, LOT1, LOT2 PETER JUSTESEN, A/K/A PETER NEIL JUSTESEN DIAMOND RESOURCES CO. 04/04/2011 04/04/2014 1 Yr Weld Undeveloped 06N 62W 25 E2 NE,NW NE JAMIE JUSTESEN, A/K/A JAMIE RYAN JUSTESEN DIAMOND RESOURCES CO. 04/04/2011 04/04/2014 1 Yr Weld HBP - Greasewood 09-19H 06N 61W 19 NE SW,SE SW, LOT3, LOT4 JAMIE JUSTESEN, A/K/A JAMIE RYAN JUSTESEN DIAMOND RESOURCES CO. 04/04/2011 04/04/2014 1 Yr Weld HBP - Rosenberg 6-61-30-0164BH 06N 61W 30 W2 NE,E2 NW, LOT1, LOT2 JAMIE JUSTESEN, A/K/A JAMIE RYAN JUSTESEN DIAMOND RESOURCES CO. 04/04/2011 04/04/2014 1 Yr Weld Undeveloped 06N 62W 25 E2 NE,NW NE LINDA G. WILLIAMS, ATTORNEY-IN-FACT FOR DOLPH HENRY GROVES, A/K/A DOLPH H. GROVES DIAMOND RESOURCES CO. 03/22/2011 03/22/2016 N/A Weld Undeveloped 04N 61W 25 NW SW Page 29 of 59 Lessor Lessee Effective Date Expiration Date Option Term Royalty County Book/Page /Desc Company Net Lease Status TWN RNG SEC Description LINDA G. WILLIAMS, ATTORNEY-IN-FACT FOR DONALD LUTHER GROVES DIAMOND RESOURCES CO. 03/22/2011 03/22/2016 N/A Weld Undeveloped 04N 61W 25 NW SW DEBBIE EDSTROM, A/K/A DEBORAH ANN EDSTROM DIAMOND RESOURCES CO. 04/04/2011 04/04/2014 1 Yr Weld HBP - Greasewood 09-19H 06N 61W 19 NE SW,SE SW, LOT3, LOT4 DEBBIE EDSTROM, A/K/A DEBORAH ANN EDSTROM DIAMOND RESOURCES CO. 04/04/2011 04/04/2014 1 Yr Weld HBP - Rosenberg 6-61-30-0164BH 06N 61W 30 W2 NE,E2 NW, LOT1, LOT2 DEBBIE EDSTROM, A/K/A DEBORAH ANN EDSTROM DIAMOND RESOURCES CO. 04/04/2011 04/04/2014 1 Yr Weld Undeveloped 06N 62W 25 E2 NE,NW NE FRANCIS DUBS, A SINGLE WOMAN DIAMOND RESOURCES CO. 03/22/2011 03/21/2016 N/A Weld Undeveloped 04N 61W 25 NW SW MELISSA BRANAM, A/K/A MELISSA LEIGH BRANAM DIAMOND RESOURCES CO. 04/04/2011 04/04/2014 1 Yr Weld HBP - Greasewood 09-19H 06N 61W 19 NE SW,SE SW, LOT3, LOT4 MELISSA BRANAM, A/K/A MELISSA LEIGH BRANAM DIAMOND RESOURCES CO. 04/04/2011 04/04/2014 1 Yr Weld HBP - Rosenberg 6-61-30-0164BH 06N 61W 30 W2 NE,E2 NW, LOT1, LOT2 MELISSA BRANAM, A/K/A MELISSA LEIGH BRANAM DIAMOND RESOURCES CO. 04/04/2011 04/04/2014 1 Yr Weld Undeveloped 06N 62W 25 E2 NE,NW NE WILLARD GROVES DIAMOND RESOURCES CO. 03/22/2011 03/21/2016 N/A Weld Undeveloped 04N 61W 25 NW SW CAROL BATT, A SINGLE WOMAN DIAMOND RESOURCES CO. 03/22/2011 03/21/2016 N/A Weld Undeveloped 04N 61W 25 NW SW TIMOTHY R. SELTZER & JENNIFER J. SELTZER, HUSBAND & WIFE DIAMOND RESOURCES CO. 02/21/2011 02/20/2014 2 Yr Weld HBP - Dutch Lake 12-14H 06N 62W 14 LOT B BEING A PT OF E/2 NE/4 MFD IN DOC 2536150, TIMOTHY R. SELTZER & JENNIFER J. SELTZER, HUSBAND & WIFE DIAMOND RESOURCES CO. 02/21/2011 02/20/2014 2 Yr Weld HBP - Dutch Lake 12-14H 06N 62W 14 LOT B BEING A PT OF E/2 SE/4 MFD IN DOC 2673363, LISA WILLITS DOWN & NORMAN DOWN, HER HUSBAND DIAMOND RESOURCES CO. 08/23/2010 08/22/2015 N/A Weld Undeveloped 09N 61W 04 S2 NE, LOT1, LOT2 HOMER ALLEN, A/K/A JERRY ALLEN, A MARRIED MAN DIAMOND RESOURCES CO. 05/05/2011 05/04/2014 2 Yr Weld Undeveloped 07N 61W 12 S2 NW,N2 SW ROB ALLEN, A MARRIED MAN DIAMOND RESOURCES CO. 05/05/2011 05/04/2014 2 Yr Weld Undeveloped 07N 61W 12 S2 NW,N2 SW EMILY JANE ALLEN, A SINGLE WOMAN DIAMOND RESOURCES CO. 05/05/2011 05/05/2014 2 Yr Weld Undeveloped 07N 61W 12 S2 NW,N2 SW RICHARD LAYTHAM CAMFIELD, A SINGLE MAN DIAMOND RESOURCES CO. 04/25/2011 04/24/2016 N/A Weld Undeveloped 07N 62W 08 NE RICHARD LAYTHAM CAMFIELD, A SINGLE MAN DIAMOND RESOURCES CO. 04/25/2011 04/24/2016 N/A Weld Undeveloped 07N 62W 08 SE JACQUELINE HELFENSTEIN & RICHARD HELFENSTEIN, TRUSTEES OF THE HELFENSTEIN FAMILY TRUST DIAMOND RESOURCES CO. 03/29/2011 03/28/2014 2 Yr Weld Undeveloped 07N 60W 18 E2 NE JANE M. O'HERN, A WIDOW DIAMOND RESOURCES CO. 04/15/2011 04/14/2014 N/A Weld Undeveloped 09N 61W 03 SW JANE M. O'HERN, A WIDOW DIAMOND RESOURCES CO. 04/15/2011 04/14/2014 N/A Weld Undeveloped 09N 61W 10 NE JANE M. O'HERN, A WIDOW DIAMOND RESOURCES CO. 04/14/2011 04/13/2014 N/A Weld Undeveloped 09N 61W 09 E2 NE,SW NE,NW/4 NE/4, LESS THE "J" SAND FORMATION, JANE M. O'HERN, A WIDOW DIAMOND RESOURCES CO. 04/14/2011 04/13/2014 N/A Weld Undeveloped 09N 61W 10 NW JUDITH ACIERNO, A/K/A JUDITH A. ACIERNO, A SINGLE WOMAN DEALING IN HER SOLE AND SEPARATE PROPERTY BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY 03/05/2010 03/04/2013 3Yr Weld HBP - Pergamos 8-41-7-60 07N 60W 08 E2 JUDITH ACIERNO, A/K/A JUDITH A. ACIERNO, A SINGLE WOMAN DEALING IN HER SOLE AND SEPARATE PROPERTY BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY 03/05/2010 03/04/2013 3Yr Weld HBP - Undeveloped 07N 60W 10 W2 Page 30 of 59 Lessor Lessee Effective Date Expiration Date Option Term Royalty County Book/Page /Desc Company Net Lease Status TWN RNG SEC Description JUDITH ACIERNO, A/K/A JUDITH A. ACIERNO, A SINGLE WOMAN DEALING IN HER SOLE AND SEPARATE PROPERTY BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY 03/05/2010 03/04/2013 3Yr Weld HBP - Pergamos 2-4-34-7-60 07N 60W 09 NE,E2 NW ALICE M. JONES AND GEORGE M. JONES JAMES C. KARO ASSOCIATES 09/06/2007 09/05/2016 5Yr Weld HBP - Dunn 1-13H 08N 62W 13 S2 ALICE M. JONES AND GEORGE M. JONES JAMES C. KARO ASSOCIATES 09/06/2007 09/05/2016 5Yr Weld HBP - Dunn 1-13H 08N 62W 24 N2 LARRY EDSON, A MARRIED MAN CONTINENTAL RESOURCES, INC. 01/17/2011 01/16/2016 Opt. Exr 2Yr Weld Undeveloped 04N 61W 32 SW MARCIA M. BALDON, A WIDOW HOP ENERGIES, LLC 04/15/2010 04/04/2014 Opt Exr. 1Yr Weld HBP - Staudinger 1-31H 07N 61W 06 NE STEPHANIE C. GROVES CONTINENTAL RESOURCES, INC. 02/04/2011 02/03/2016 N/A Weld Undeveloped 04N 61W 33 W2, SE MARCIA M. BALDON, A WIDOW HOP ENERGIES, LLC 04/15/2010 04/14/2014 Opt Exr. 1Yr Weld HBP - Marconi 1-1H 07N 62W 01 N2 MARCIA M. BALDON, A WIDOW HOP ENERGIES, LLC 04/15/2010 04/14/2014 Opt Exr. 1Yr Weld HBP - Staudinger 1-31H 07N 61W 06 E2 NW MARCIA M. BALDON, A WIDOW HOP ENERGIES, LLC 04/15/2010 04/14/2014 Opt Exr. 1Yr Weld Undeveloped 07N 62W 02 N2 MARCIA M. BALDON, A WIDOW HOP ENERGIES, LLC 04/15/2010 04/14/2014 Opt Exr. 1Yr Weld HBP - Staudinger 1-31H 07N 61W 06 W2 NW MARCIA M. BALDON, A WIDOW HOP ENERGIES, LLC 04/15/2010 04/14/2014 Opt Exr. 1Yr Weld Undeveloped 08N 62W 26 S2 MARCIA M. BALDON, A WIDOW HOP ENERGIES, LLC 04/15/2010 04/14/2014 Opt Exr. 1Yr Weld Undeveloped 07N 61W 05 SW SUSAN MACKAY SMITH CONTINENTAL RESOURCES, INC. 01/24/2011 01/23/2016 N/A Weld Undeveloped 05N 62W 11 SE NW, SW SE DARCY C. MCEVOY, A MARRIED WOMAN CONTINENTAL RESOURCES, INC. 03/01/2011 02/29/2016 N/A Weld Undeveloped 06N 61W 26 SW NW, NW SW JACKIE PARKINSON, A SINGLE WOMAN DIAMOND RESOURCES CO. 01/07/2011 01/06/2016 N/A Weld Undeveloped 06N 62W 02 LOT B RECORDED EXEMPTION NO. 0797-02-3 RE-3343, ACCORDING TO THE MAP RECORDED 9/8/02 AT RECEPTION NO. 2988794, BEING A PORTION OF THE W2 NW AND THE N2 SW FRANK U. BAXTER AND GAYLE C. BAXTER, H & W HOP ENERGIES, LLC 08/10/2010 08/09/2016 N/A Weld HBP - Perrin 1-10H 07N 62W 10 NE/4, EXCEPTING A 5 ACRE TRACT IN THE NW/C DESCRIBED IN RECORDED EXEMPTION NO. 07 15-10-1-RE 2365, FRANK U. BAXTER AND GAYLE C. BAXTER, H & W HOP ENERGIES, LLC 08/10/2010 08/09/2016 N/A Weld Undeveloped 07N 62W 11 NW,SW EDWARD BAXTER AND ANNA BAXTER, H & W HOP ENERGIES, LLC 08/04/2010 08/03/2016 N/A Weld HBP - Perrin 1-10H 07N 62W 10 NE/4, EXCEPTING A 5 ACRE TRACT IN THE NW/C DESCRIBED IN RECORDED EXEMPTION NO. 07 15-10-1-RE 2365, EDWARD BAXTER AND ANNA BAXTER, H & W HOP ENERGIES, LLC 08/04/2010 08/03/2016 N/A Weld Undeveloped 07N 62W 11 NW,SW MABLE L. BAXTER, A SINGLE WOMAN HOP ENERGIES, LLC 01/15/2010 01/14/2013 Opt Exr 3Yr Weld HBP - Perrin 1-10H 07N 62W 10 NE/4, EXCEPTING A 5 ACRE TRACT IN THE NW/C DESCRIBED IN RECORDED EXEMPTION NO. 07 15-10-1-RE 2365, MABLE L. BAXTER, A SINGLE WOMAN HOP ENERGIES, LLC 01/15/2010 01/14/2013 Opt Exr 3Yr Weld Undeveloped 07N 62W 11 NW,SW MABLE L. BAXTER, A SINGLE WOMAN HOP ENERGIES, LLC 01/15/2010 01/14/2013 Opt Exr 3Yr Weld Undeveloped 07N 62W 11 SE SAMMIE LOU BELDEN AND RICHARD EDWARD BELDIN, W & H BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY 07/09/2010 07/08/2015 Opt Exr 2Yr Weld Undeveloped 07N 61W 12 N2 NW,W2 NE SAMMIE LOU BELDEN AND RICHARD EDWARD BELDIN, W & H BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY 07/09/2010 07/08/2015 Opt Exr 2Yr Weld Undeveloped 07N 61W 24 NE SAMMIE LOU BELDEN AND RICHARD EDWIN BELDEN, W & H DIAMOND OPERATING, INC. 07/07/2010 07/06/2015 N/A Weld Undeveloped 09N 61W 04 S2 NE, LOT1, LOT2 Page 31 of 59 Lessor Lessee Effective Date Expiration Date Option Term Royalty County Book/Page /Desc Company Net Lease Status TWN RNG SEC Description LINDA M. BENENATI GREEN AS TRUSTEE OF THE LINDA M. BENENATI FAMILY TRUST DATED MAY 16,2003 BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY 07/24/2010 07/23/2015 2 Yr Weld HBP - Reines 1-1H 07N 60W 01 S2 NW,S2 NE,S2, LOT3, LOT4 BERNARD LUEKING TESTAMENTARY TRUST HOP ENERGIES, LLC 02/01/2010 01/31/2016 Opt Exr 3Yr Weld Undeveloped 08N 61W 35 NE,SE NW,SE,E2 SW,SW SW LAVONNE CHAPMAN, A-I-F FOR BESSIE V. WASHBURN JAMES C. KARO ASSOCIATES 09/24/2007 09/23/2012 5Yr Weld HBP - Dunn 1-13H 08N 62W 24 SW BETHKUJO, LLC JAMES C. KARO ASSOCIATES 09/05/2007 09/04/2012 Opt Exr 5Yr Weld HBP - Planck 1-14H 08N 62W 23 NE STEPHEN C. ELLIOTT, A MARRIED MAN CONTINENTAL RESOURCES, INC. 01/25/2011 01/24/2016 N/A Weld Undeveloped 07N 61W 13 NW ERIKA E. MILLER, A MARRIED WOMAN CONTINENTAL RESOURCES, INC. 03/15/2011 03/14/2014 2 Yr Weld Undeveloped 07N 61W 18 E2 NW, LOT1, LOT2 PRISCILLA J. LOEW, A SINGLE WOMAN CONTINENTAL RESOURCES, INC. 03/15/2011 03/14/2014 2 Yr Weld Undeveloped 07N 61W 18 E2 NW, LOT1, LOT2 JUDITH E. ATKINSON, A WIDOW CONTINENTAL RESOURCES, INC. 03/02/2011 03/01/2016 N/A Weld Undeveloped 07N 62W 08 NE JUDITH E. ATKINSON, A WIDOW CONTINENTAL RESOURCES, INC. 03/02/2011 03/01/2016 N/A Weld Undeveloped 07N 62W 08 SE JUDITH SEDBROOK, F/K/A JUDITH TANGYE, A MARRIED WOMAN CONTINENTAL RESOURCES, INC. 01/26/2011 01/25/2016 N/A Weld Undeveloped 07N 61W 20 N2 NE JUDITH SEDBROOK, F/K/A JUDITH TANGYE, A MARRIED WOMAN CONTINENTAL RESOURCES, INC. 01/26/2011 01/25/2016 N/A Weld Undeveloped 07N 61W 21 NW NW ERNIE TANGYE CONTINENTAL RESOURCES, INC. 01/19/2011 01/18/2016 N/A Weld Undeveloped 07N 61W 20 N2 NE ERNIE TANGYE CONTINENTAL RESOURCES, INC. 01/19/2011 01/18/2016 N/A Weld Undeveloped 07N 61W 21 NW NW TED GLEN STEIGER, A SINGLE MAN CONTINENTAL RESOURCES, INC. 02/07/2011 02/06/2014 2 Yr Weld Undeveloped 08N 60W 07 E2 NE TED GLEN STEIGER, A SINGLE MAN CONTINENTAL RESOURCES, INC. 02/07/2011 02/06/2014 2 Yr Weld Undeveloped 08N 60W 08 W2 NW THERESE KAY MCKINNON, F/K/A THERESE KAY SANDERS, A MARRIED WOMAN CONTINENTAL RESOURCES, INC. 02/16/2011 02/15/2014 2 Yr Weld Undeveloped 10N 61W 29 NW JEFFREY CALVIN WORK DIAMOND RESOURCES CO. 04/12/2011 04/11/2014 2 Yr Weld Undeveloped 07N 61W 12 S2 NW,N2 SW MICHAEL MILO STUCKY, A MARRIED MAN DIAMOND RESOURCES CO. 04/14/2011 04/13/2014 N/A Weld Undeveloped 09N 61W 09 E2 NE,SW NE,NW/4 NE/4, LESS THE "J" SAND FORMATION, MICHAEL MILO STUCKY, A MARRIED MAN DIAMOND RESOURCES CO. 04/14/2011 04/13/2014 N/A Weld Undeveloped 09N 61W 10 NW MICHAEL MILO STUCKY, A MARRIED MAN DIAMOND RESOURCES CO. 04/15/2011 04/14/2015 N/A Weld Undeveloped 09N 61W 03 SW MICHAEL MILO STUCKY, A MARRIED MAN DIAMOND RESOURCES CO. 04/15/2011 04/14/2015 N/A Weld Undeveloped 09N 61W 10 NE LYNN E. THOMPSON, A SINGLE WOMAN DIAMOND RESOURCES CO. 03/25/2011 03/24/2014 2 Yr Weld Undeveloped 07N 61W 12 S2 NW,N2 SW GARRETT G. BICKFORD, A MARRIED MAN DEALING IN HIS SOLE AND SEPARATE PROPERTY DIAMOND OPERATING, INC. 07/15/2010 07/14/2015 Opt Exr 2Yr Weld Undeveloped 09N 61W 04 S2 NE, LOT1, LOT2 KEITH BICKFORD AND FRANCES F. BICKFORD, H & W DIAMOND OPERATING, INC. 07/15/2010 07/14/2015 Opt Exr 2Yr Weld Undeveloped 09N 61W 04 S2 NE, LOT1, LOT2 DEBORAH A. SQUIRE, A/K/A DEBORAH A. BIRD FLATIRON ENERGY COMPANY, INC. 07/02/2010 07/02/2015 Opt Exr 2Yr Weld Undeveloped 07N 60W 22 E2 MARY R. BLOOM AND CHARLES S. BLOOM, W & H DIAMOND OPERATING, INC. 07/24/2010 07/24/2016 Opt Exr 3Yr Weld Undeveloped 09N 61W 04 S2 NE, LOT1, LOT2 IRENE HOFF BRUNMEIER A/K/A IRENE BRUNMEIER, A WIDOW BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY 07/01/2010 06/30/2015 Opt Exr 2Yr Weld Undeveloped 07N 61W 12 S2 SW Page 32 of 59 Lessor Lessee Effective Date Expiration Date Option Term Royalty County Book/Page /Desc Company Net Lease Status TWN RNG SEC Description AMOS BUNIM, DEALING IN HIS SOLE AND SEPARATE PROPERTY BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY 04/13/2010 04/12/2016 Opt. Exr 3Yr Weld Undeveloped 07N 61W 24 NE SHARON LYNN CAMPBELL, DEALING IN HER SOLE AND SEPARATE PROPERTY BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY 05/06/2010 05/05/2015 N/A Weld Undeveloped 09N 62W 12 THAT PART OF THE E/2 SE/4; BEGINNING AT A POINT /2 SE/4 OF SECTION 12, EAST , WEST 280 FEET, SOUTH /2 SE/4 BEGINNING AT A POINT 20 FEET WEST OF THE NORTHWEST CORNER OF CONNALY RESERVOIR, SOUTH TO SOUTH LINE OF SECTION, EAST TO SOUTHEAST CORNER, NORTH TO A POINT ON THE EAST LINE OF SAID SECTION DUE EAST AND OPPOSITE TO POINT OF BEGINNING, WEST TO POINT OF BEGINNING., NORMA R. CARTER, F/K/A NORMAN R. ULMANN & NORMA R. CASS, A SINGLE WOMAN HOP ENERGIES, LLC 01/30/2010 01/29/2016 Opt Exr 3Yr Weld HBP - Cass Farms 11-9H 07N 62W 09 SE NORMA R. CARTER, F/K/A NORMAN R. ULMANN & NORMA R. CASS, A SINGLE WOMAN HOP ENERGIES, LLC 01/30/2010 01/29/2016 Opt Exr 3Yr Weld Undeveloped 07N 62W 02 N2 NORMA R. CARTER, F/K/A NORMAN R. ULMANN & NORMA R. CASS, A SINGLE WOMAN HOP ENERGIES, LLC 01/30/2010 01/29/2016 Opt Exr 3Yr Weld HBP - Sievers 1-3-7-62 07N 62W 03 NW NORMA R. CARTER, F/K/A NORMAN R. ULMANN & NORMA R. CASS, A SINGLE WOMAN HOP ENERGIES, LLC 01/30/2010 01/29/2016 Opt Exr 3Yr Weld Undeveloped 08N 62W 28 NE JANICE A. COMMUNAL, A SINGLE WOMAN HOP ENERGIES, LLC 04/23/2010 04/22/2015 Opt Exr 2Yr Weld Undeveloped 09N 61W 17 NW BARBARA J. COWSER, A MARRIED WOMAN DEALING IN HER SOLE AND SEPARATE PROPERTY HOP ENERGIES, LLC 04/09/2010 04/08/2015 N/A Weld Undeveloped 09N 61W 18 E2 NW, LOT1, LOT2, LOT3 BARBARA J. COWSER, A MARRIED WOMAN DEALING IN HER SOLE AND SEPARATE PROPERTY HOP ENERGIES, LLC 04/09/2010 04/08/2015 N/A Weld Undeveloped 09N 61W 17 W2 BARBARA J. COWSER, A MARRIED WOMAN DEALING IN HER SOLE AND SEPARATE PROPERTY HOP ENERGIES, LLC 04/09/2010 04/08/2015 N/A Weld Undeveloped 09N 61W 18 E2 BARBARA J. COWSER, A MARRIED WOMAN DEALING IN HER SOLE AND SEPARATE PROPERTY HOP ENERGIES, LLC 04/09/2010 04/08/2015 N/A Weld Undeveloped 09N 62W 24 NE SE BARBARA J. COWSER, A MARRIED WOMAN DEALING IN HER SOLE AND SEPARATE PROPERTY HOP ENERGIES, LLC 04/09/2010 04/08/2015 N/A Weld Undeveloped 09N 62W 25 NE BARBARA J. COWSER, A MARRIED WOMAN DEALING IN HER SOLE AND SEPARATE PROPERTY HOP ENERGIES, LLC 04/09/2010 04/08/2015 N/A Weld Undeveloped 09N 61W 17 NW DEBRA ANN CURRY AND KRISTOPHER CURRY, W & H HOP ENERGIES, LLC 04/15/2010 04/14/2014 Opt Exr 1Yr Weld HBP - Marconi 1-1H 07N 62W 01 N2 DEBRA ANN CURRY AND KRISTOPHER CURRY, W & H HOP ENERGIES, LLC 04/15/2010 04/14/2014 Opt Exr 1Yr Weld HBP - Staudinger 1-31H 07N 61W 06 E2 NW DEBRA ANN CURRY AND KRISTOPHER CURRY, W & H HOP ENERGIES, LLC 04/15/2010 04/14/2014 Opt Exr 1Yr Weld HBP - Staudinger 1-31H 07N 61W 06 W2 NW DEBRA ANN CURRY AND KRISTOPHER CURRY, W & H HOP ENERGIES, LLC 04/15/2010 04/14/2014 Opt Exr 1Yr Weld Undeveloped 07N 62W 02 N2 Page 33 of 59 Lessor Lessee Effective Date Expiration Date Option Term Royalty County Book/Page /Desc Company Net Lease Status TWN RNG SEC Description DEBRA ANN CURRY AND KRISTOPHER CURRY, W & H HOP ENERGIES, LLC 04/15/2010 04/14/2014 Opt Exr 1Yr Weld Undeveloped 08N 62W 26 S2 DEBRA ANN CURRY AND KRISTOPHER CURRY, W & H HOP ENERGIES, LLC 04/15/2010 04/14/2014 Opt Exr 1Yr Weld Undeveloped 07N 61W 05 SW MARK S. BERENSON DIAMOND RESOURCES CO. 04/26/2011 04/26/2014 N/A Weld Undeveloped 09N 61W 09 E2 NE,SW NE,NW/4 NE/4 LESS THE "J" SAND FORMATION, MARK S. BERENSON DIAMOND RESOURCES CO. 04/26/2011 04/25/2014 N/A Weld Undeveloped 09N 61W 10 NW DEBRA ANN CURRY AND KRISTOPHER CURRY, W & H HOP ENERGIES, LLC 04/15/2010 04/14/2013 Opt Exr 1Yr Weld HBP - Staudinger 1-31H 07N 61W 06 NE MARK BERENSON DIAMOND RESOURCES CO. 04/26/2011 04/25/2014 N/A Weld Undeveloped 09N 61W 03 SW MARK BERENSON DIAMOND RESOURCES CO. 04/26/2011 04/25/2014 N/A Weld Undeveloped 09N 61W 10 NE DEBRA ANN CURRY, A-I-F FOR PAUL V. SONGER, III HOP ENERGIES, LLC 04/15/2010 04/14/2013 Opt Exr 1Yr Weld HBP - Staudinger 1-31H 07N 61W 06 NE DEBRA ANN CURRY, A-I-F FOR PAUL V. SONGER, III HOP ENERGIES, LLC 04/15/2010 04/14/2014 Opt Exr 1Yr Weld HBP - Marconi 1-1H 07N 62W 01 N2 DEBRA ANN CURRY, A-I-F FOR PAUL V. SONGER, III HOP ENERGIES, LLC 04/15/2010 04/14/2014 Opt Exr 1Yr Weld HBP - Staudinger 1-31H 07N 61W 06 E2 NW DEBRA ANN CURRY, A-I-F FOR PAUL V. SONGER, III HOP ENERGIES, LLC 04/15/2010 04/14/2014 Opt Exr 1Yr Weld HBP - Staudinger 1-31H 07N 61W 06 W2 NW DEBRA ANN CURRY, A-I-F FOR PAUL V. SONGER, III HOP ENERGIES, LLC 04/15/2010 04/14/2014 Opt Exr 1Yr Weld Undeveloped 07N 62W 02 N2 DEBRA ANN CURRY, A-I-F FOR PAUL V. SONGER, III HOP ENERGIES, LLC 04/15/2010 04/14/2014 Opt Exr 1Yr Weld Undeveloped 08N 62W 26 S2 DEBRA ANN CURRY, A-I-F FOR PAUL V. SONGER, III HOP ENERGIES, LLC 04/15/2010 04/14/2014 Opt Exr 1Yr Weld Undeveloped 07N 61W 05 SW WILMA A. DAVIS, A WIDOW DIAMOND OPERATING, INC. 07/15/2010 07/14/2015 Opt Exr 2Yr Weld Undeveloped 09N 61W 04 S2 NE, LOT1, LOT2 DONALD SHELLER AND VICKI SHELLER, H & W JAMES C. KARO ASSOCIATES 10/11/2007 10/10/2012 Opt Exr 5Yr Weld HBP - Planck 1-14H 08N 62W 23 N2 SE BONNIE DORN, A SINGLE PERSON BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY 01/22/2010 01/21/2013 3Yr Weld HBP - Buchner 1-2H 07N 60W 02 ALL {A/D/A LOTS 1, 2, 3, 4, S2 N2, S2} SHIRLEY E. DRESSOR, A SINGLE WOMAN HOP ENERGIES, LLC 02/01/2010 01/31/2013 Opt Exr 3Yr Weld Undeveloped 08N 62W 22 SW, NE, NW SHIRLEY E. DRESSOR, A SINGLE WOMAN HOP ENERGIES, LLC 02/01/2010 01/31/2013 Opt Exr 3Yr Weld Undeveloped 08N 62W 22 SE KIP GORDER, A MARRIED WOMAN DIAMOND RESOURCES CO. 03/18/2011 03/17/2016 N/A Weld HBP - Dunn 1-13H 08N 62W 13 N2 SHIRLEY E. DRESSOR, A SINGLE WOMAN HOP ENERGIES, LLC 03/11/2010 09/11/2014 18 Mo. X2 Weld Undeveloped 08N 62W 28 N/2 NW/4, EXCEPTING 8 ACRES BELONGING TO THE UNION PACIFIC RAILROAD., DUANGCHAI WASHBURN, A WIDOW JAMES C. KARO ASSOCIATES 09/21/2007 09/20/2012 N/A Weld HBP - Planck 1-14H 08N 62W 14 S2 LEASER A. EWEGEN AND JUDITH W. EWEGEN, AS JOINT TENANTS HOP ENERGIES, LLC 04/23/2010 04/22/2015 1 Yr Weld HBP - Crow Valley-07-62-24-2H 07N 62W 24 SE LEASER A. EWEGEN AND JUDITH W. EWEGEN, AS JOINT TENANTS HOP ENERGIES, LLC 04/23/2010 04/22/2015 1 Yr Weld Undeveloped 07N 62W 25 NE LEASER A. EWEGEN AND JUDITH W. EWEGEN, AS JOINT TENANTS HOP ENERGIES, LLC 04/23/2010 04/22/2015 1 Yr Weld Undeveloped 07N 62W 25 S2 EDWIN C. AND HAZEL M. JESS, H & W BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY 05/14/2010 05/13/2013 2Yr Weld HBP - Buchner 1-2H 07N 60W 11 E2 Page 34 of 59 Lessor Lessee Effective Date Expiration Date Option Term Royalty County Book/Page /Desc Company Net Lease Status TWN RNG SEC Description ESTATE OF LORI A. WEST, DECEASED, TERRENCE O. BOLTON, HEIR JAMES C. KARO ASSOCIATES 03/30/2010 03/29/2015 N/A Weld Undeveloped 07N 60W 06 W2 VIRGINIA FONTAINE, A/K/A VIRGINIA D. FONTAINE BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY 01/22/2010 01/21/2013 3Yr Weld HBP - Buchner 1-2H 07N 60W 02 ALL {A/D/A LOTS 1, 2, 3, 4, S2 N2, S2} JANET S. FREDERICK AND JOHN E. FREDERICK, W & H HOP ENERGIES, LLC 04/15/2010 04/14/2013 Opt Exr 1Yr Weld HBP - Marconi 1-1H 07N 62W 01 N2 JANET S. FREDERICK AND JOHN E. FREDERICK, W & H HOP ENERGIES, LLC 04/15/2010 04/14/2013 Opt Exr 1Yr Weld HBP - Staudinger 1-31H 07N 61W 06 E2 NW JANET S. FREDERICK AND JOHN E. FREDERICK, W & H HOP ENERGIES, LLC 04/15/2010 04/14/2013 Opt Exr 1Yr Weld HBP - Staudinger 1-31H 07N 61W 06 W2 NW JANET S. FREDERICK AND JOHN E. FREDERICK, W & H HOP ENERGIES, LLC 04/15/2010 04/14/2014 Opt Exr 1Yr Weld Undeveloped 07N 62W 02 N2 JANET S. FREDERICK AND JOHN E. FREDERICK, W & H HOP ENERGIES, LLC 04/15/2010 04/14/2014 Opt Exr 1Yr Weld Undeveloped 08N 62W 26 S2 JANET S. FREDERICK AND JOHN E. FREDERICK, W & H HOP ENERGIES, LLC 04/15/2010 04/14/2014 Opt Exr 1Yr Weld Undeveloped 07N 61W 05 SW JANET S. FREDERICK AND JOHN E. FREDERICK, W & H HOP ENERGIES, LLC 04/15/2010 04/14/2013 Opt Exr 1Yr Weld HBP - Staudinger 1-31H 07N 61W 06 NE BEVERLY FREEMAN A/K/A BEVERLY A. FREEMAN AND VAN FREEMAN HW HOP ENERGIES, LLC 02/12/2010 02/11/2016 Opt Exr 3Yr Weld HBP - Planck 1-14H 08N 62W 14 NE, NW BEVERLY FREEMAN A/K/A BEVERLY A. FREEMAN AND VAN FREEMAN HW HOP ENERGIES, LLC 02/12/2010 02/11/2016 Opt Exr 3Yr Weld Undeveloped 08N 62W 12 SE, SW BEVERLY FREEMAN A/K/A BEVERLY A. FREEMAN AND VAN FREEMAN HW HOP ENERGIES, LLC 02/12/2010 02/11/2016 Opt Exr 3Yr Weld HBP - Washburn GX15-62NH 08N 62W 15 NE, NW BEVERLY FREEMAN A/K/A BEVERLY A. FREEMAN AND VAN FREEMAN HW HOP ENERGIES, LLC 02/12/2010 02/11/2016 Opt Exr 3Yr Weld HBP - Dunn 1-13H 08N 62W 13 NE, NW BEVERLY FREEMAN A/K/A BEVERLY A. FREEMAN AND VAN FREEMAN HW HOP ENERGIES, LLC 02/12/2010 02/11/2016 Opt Exr 3Yr Weld Undeveloped 08N 62W 11 NE, SE MARGUERITE FREEMAN, A SINGLE WOMAN AND VAN FREEMAN A/K/A PETER V.R. FREEMAN 11 & PETER VAN RENNSSELAER FREEMAN 11 AND BEVERLY FREEMAN A/K/A BEVERLY A. FREEMAN , HW HOP ENERGIES, LLC 02/12/2010 02/11/2016 3Yr. Weld Undeveloped 08N 62W 26 SW, SE VAN FREEMAN (AKA PETER V R FREEMAN II & PETER VAN RENSEELAER FREEMAN II) AND BEVERLY FREEMAN(AKA BEVERLY FREEMAN) HUSBAND AND WIFE HOP ENERGIES, LLC 02/12/2010 02/11/2013 Opt Exr. 3Yr Weld HBP - Planck 1-14H 08N 62W 23 SW VAN FREEMAN (AKA PETER V R FREEMAN II & PETER VAN RENSEELAER FREEMAN II) AND BEVERLY FREEMAN(AKA BEVERLY FREEMAN) HUSBAND AND WIFE HOP ENERGIES, LLC 02/12/2010 02/11/2016 Opt Exr. 3Yr Weld Undeveloped 08N 62W 26 N2 Page 35 of 59 Lessor Lessee Effective Date Expiration Date Option Term Royalty County Book/Page /Desc Company Net Lease Status TWN RNG SEC Description JONNI K. DRESSENDORFER, A/K/A JONNI K. GARDEY, HEIR OF CAROL H. NALLEY, DECEASED, A MARRIED WOMAN DEALING IN HER SOLE AND SEPARATE PROPERTY BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY 07/02/2010 07/01/2015 Opt Exr 2Yr Weld Undeveloped 07N 60W 22 E2 Heir of Carol H. Nalley Deceased a marries woman DIAMOND OPERATING, INC. 07/15/2010 07/14/2015 Opt Exr. 2Yr Weld Undeveloped 09N 61W 04 S2 NE, LOT1, LOT2 dealing in her sole and seperate propert BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY 07/01/2010 06/30/2015 Opt Exr 2Yr Weld Undeveloped 07N 61W 12 S2 SW DOROTHY L. GISH BY ROBERT F. GISH, A-I-F HOP ENERGIES, LLC 02/25/2010 02/24/2013 3Yr Weld HBP - Marconi 1-1H 07N 62W 12 SE NW, SE SW GLADYS LUEKING TRUST #2 HOP ENERGIES, LLC 02/01/2010 01/31/2016 Opt Exr 3Yr Weld Undeveloped 08N 61W 35 NE, SE NW, SE, E2 SW, SW SW JAMES ALAN SONGER AND KELLY SONGER HOP ENERGIES, LLC 04/15/2010 04/14/2013 Opt Exr 1yr Weld HBP - Staudinger 1-31H 07N 61W 06 NE CHARLA JEANNE SPENCE F/K/A CHARLA JEANNE MOORE, DEALING IN HER SOLE AND SEPARATE PROPERTY BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY 05/10/2010 05/09/2015 N/A Weld Undeveloped 09N 62W 12 THAT PART OF THE E/2 SE/4; BEGINNING AT A POINT /2 SE/4 OF SECTION 12, EAST , WEST 280 FEET, SOUTH /2 SE/4 BEGINNING AT A POINT 20 FEET WEST OF THE NORTHWEST CORNER OF CONNALY RESERVOIR, SOUTH TO SOUTH LINE OF SECTION, EAST TO SOUTHEAST CORNER, NORTH TO A POINT ON THE EAST LINE OF SAID SECTION DUE EAST AND OPPOSITE TO POINT OF BEGINNING, WEST TO POINT OF BEGINNING., TERRY C. DRESSOR AND LANA KAY DRESSOR, H & W JAMES C. KARO ASSOCIATES 10/11/2007 10/11/2012 N/A Weld HBP - Dunn 1-13H 08N 62W 24 SW ROBBIN THAYN \A/K/A ROBBING THAYN AND ROBERT THAYN, WIFE AND HUSBAND HOP ENERGIES, LLC 02/01/2010 01/31/2016 Opt. Exr. 3 Yr Weld Undeveloped 08N 61W 35 E2 SW MARVIN THOMAS AS TRUSTEE OF THE MARVIN THOMAS LIVING TRUST DATED JUNE 29, 2007 BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY 01/06/2010 01/06/2013 3 yr Weld HBP - Buchner 1-2H 07N 60W 02 ALL {A/D/A LOTS 1, 2, 3, 4, S2 N2, S2} WAYNE THOMAS, A/K/A WAYNE DWIGHT THOMAS, A SINGLE PERSON, TRUSTEE OF THE WAYNE DWIGHT THOMAS TRUST BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY 01/22/2010 01/22/2013 3 yr Weld HBP - Buchner 1-2H 07N 60W 02 ALL {A/D/A LOTS 1, 2, 3, 4, S2 N2, S2} WILBUR E THOMAS, A SINGLE PERSON BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY 01/22/2010 01/22/2013 3 yr Weld HBP - Buchner 1-2H 07N 60W 02 ALL {A/D/A LOTS 1, 2, 3, 4, S2 N2, S2} RODNEY D. THORELL AND WANDA M THORELL, JT HOP ENERGIES, LLC 04/15/2010 04/15/2014 N/A Weld HBP - Crow Valley-07-62-24-2H 07N 62W 24 SE RODNEY D. THORELL AND WANDA M THORELL, JT HOP ENERGIES, LLC 04/15/2010 04/15/2014 N/A Weld Undeveloped 07N 62W 25 NE RODNEY D. THORELL AND WANDA M THORELL, JT HOP ENERGIES, LLC 04/15/2010 04/15/2014 N/A Weld Undeveloped 07N 62W 25 S2 EDNA TRUPP, ALSO KNOWN AS EDNA C. TRUPP, A WIDOW BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY 07/07/2010 07/06/2015 Opt. Exr. 2 Yr Weld Undeveloped 07N 61W 12 S2 SW Page 36 of 59 Lessor Lessee Effective Date Expiration Date Option Term Royalty County Book/Page /Desc Company Net Lease Status TWN RNG SEC Description VAN FREEKMAN A/K/A PETER V.R. FREEMAN II & PETER VAN RENSSELAER FREEMAN II AND BEVERLY FREEMAN A/K/A BEVERLY A. FREEMAN, TRUSTEES OF THE VAN FREEMAN REVOCABLE TRUST, DATED MARCH 23, 2005 HOP ENERGIES, LLC 02/12/2010 02/12/2016 N/A Weld HBP - Dunn 1-13H 08N 62W 13 N2 VAN FREEKMAN A/K/A PETER V.R. FREEMAN II & PETER VAN RENSSELAER FREEMAN II AND BEVERLY FREEMAN A/K/A BEVERLY A. FREEMAN, TRUSTEES OF THE VAN FREEMAN REVOCABLE TRUST, DATED MARCH 23, 2005 HOP ENERGIES, LLC 02/12/2010 02/12/2016 Opt. Exr. 3 Yr Weld HBP - Undeveloped 08N 62W 12 S2 VAN FREEKMAN A/K/A PETER V.R. FREEMAN II & PETER VAN RENSSELAER FREEMAN II AND BEVERLY FREEMAN A/K/A BEVERLY A. FREEMAN, TRUSTEES OF THE VAN FREEMAN REVOCABLE TRUST, DATED MARCH 23, 2005 HOP ENERGIES, LLC 02/12/2010 02/12/2016 N/A Weld HBP - Washburn GX15-62NH 08N 62W 15 N2 VAN FREEKMAN A/K/A PETER V.R. FREEMAN II & PETER VAN RENSSELAER FREEMAN II AND BEVERLY FREEMAN A/K/A BEVERLY A. FREEMAN, TRUSTEES OF THE VAN FREEMAN REVOCABLE TRUST, DATED MARCH 23, 2005 HOP ENERGIES, LLC 02/12/2010 02/12/2016 N/A Weld HBP - Planck 1-14H 08N 62W 14 N2 VAN FREEKMAN A/K/A PETER V.R. FREEMAN II & PETER VAN RENSSELAER FREEMAN II AND BEVERLY FREEMAN A/K/A BEVERLY A. FREEMAN, TRUSTEES OF THE VAN FREEMAN REVOCABLE TRUST, DATED MARCH 23, 2005 HOP ENERGIES, LLC 02/12/2010 02/11/2016 Opt. Exr. 3 Yr Weld Undeveloped 08N 62W 11 E2 GEORGE G. VAUGHT, JR. HOP ENERGIES, LLC 03/31/2010 03/31/2013 3 yr Weld HBP - Dunn 1-13H 08N 62W 13 N2 GEORGE G. VAUGHT, JR. HOP ENERGIES, LLC 03/31/2010 03/31/2013 3 yr Weld HBP - Undeveloped 08N 62W 12 S2 DON R. WARE, AN UNMARRIED MAN HOP ENERGIES, LLC 04/08/2010 04/07/2015 N/A Weld Undeveloped 09N 61W 17 NW DON R. WARE, AN UNMARRIED MAN HOP ENERGIES, LLC 04/08/2010 04/07/2015 N/A Weld Undeveloped 09N 61W 18 E2 NW, LOT1, LOT2, LOT3 DON R. WARE, AN UNMARRIED MAN HOP ENERGIES, LLC 04/08/2010 04/07/2015 N/A Weld Undeveloped 09N 61W 19 E2 SW, LOT3, LOT4, SE DON R. WARE, AN UNMARRIED MAN HOP ENERGIES, LLC 04/08/2010 04/07/2015 N/A Weld Undeveloped 09N 61W 17 SW DON R. WARE, AN UNMARRIED MAN HOP ENERGIES, LLC 04/08/2010 04/07/2015 N/A Weld Undeveloped 09N 61W 18 E2 DON R. WARE, AN UNMARRIED MAN HOP ENERGIES, LLC 04/08/2010 04/07/2015 N/A Weld Undeveloped 09N 62W 24 NE SE, SE NE DON R. WARE, AN UNMARRIED MAN HOP ENERGIES, LLC 04/08/2010 04/07/2015 N/A Weld Undeveloped 09N 62W 25 NE Page 37 of 59 Lessor Lessee Effective Date Expiration Date Option Term Royalty County Book/Page /Desc Company Net Lease Status TWN RNG SEC Description JAMES ROBERT WARE, A MARRIED MAN DEALING IN HIS SOLE AND SEPARATE PROPERTY HOP ENERGIES, LLC 04/08/2010 04/07/2015 N/A Weld Undeveloped 09N 61W 17 NW JAMES ROBERT WARE, A MARRIED MAN DEALING IN HIS SOLE AND SEPARATE PROPERTY HOP ENERGIES, LLC 04/08/2010 04/07/2015 N/A Weld Undeveloped 09N 61W 18 E2 NW, LOT1, LOT2, LOT3 JAMES ROBERT WARE, A MARRIED MAN DEALING IN HIS SOLE AND SEPARATE PROPERTY HOP ENERGIES, LLC 04/08/2010 04/07/2015 N/A Weld Undeveloped 09N 61W 17 SW JAMES ROBERT WARE, A MARRIED MAN DEALING IN HIS SOLE AND SEPARATE PROPERTY HOP ENERGIES, LLC 04/08/2010 04/07/2015 N/A Weld Undeveloped 09N 61W 18 E2 JAMES ROBERT WARE, A MARRIED MAN DEALING IN HIS SOLE AND SEPARATE PROPERTY HOP ENERGIES, LLC 04/08/2010 04/07/2015 N/A Weld Undeveloped 09N 61W 19 E2 SW, LOT3, LOT4, SE JAMES ROBERT WARE, A MARRIED MAN DEALING IN HIS SOLE AND SEPARATE PROPERTY HOP ENERGIES, LLC 04/08/2010 04/07/2015 N/A Weld Undeveloped 09N 62W 24 NE SE, SE NE JAMES ROBERT WARE, A MARRIED MAN DEALING IN HIS SOLE AND SEPARATE PROPERTY HOP ENERGIES, LLC 04/08/2010 04/07/2015 N/A Weld Undeveloped 09N 62W 25 NE KATHY KERR WILLIAMSON DIAMOND RESOURCES CO. 04/04/2011 04/04/2014 1 Yr Weld HBP - Greasewood 09-19H 06N 61W 19 NE SW,SE SW, LOT3, LOT4 KATHY KERR WILLIAMSON DIAMOND RESOURCES CO. 04/04/2011 04/04/2014 1 Yr Weld HBP - Rosenberg 6-61-30-0164BH 06N 61W 30 W2 NE,E2 NW, LOT1, LOT2 KATHY KERR WILLIAMSON DIAMOND RESOURCES CO. 04/04/2011 04/03/2014 1 Yr Weld Undeveloped 06N 62W 25 E2 NE,NW NE LARRY J WARE, A MARRIED MAN DEALING IN HIS SOLE AND SEPARATE PROPERTY HOP ENERGIES, LLC 04/08/2010 04/07/2015 N/A Weld Undeveloped 09N 61W 17 NW Page 38 of 59 Lessor Lessee Effective Date Expiration Date Option Term Royalty County Book/Page /Desc Company Net Lease Status TWN RNG SEC Description LARRY J WARE, A MARRIED MAN DEALING IN HIS SOLE AND SEPARATE PROPERTY HOP ENERGIES, LLC 04/08/2010 04/07/2015 N/A Weld Undeveloped 09N 61W 18 E2 NW, LOT1, LOT2, LOT3 LARRY J WARE, A MARRIED MAN DEALING IN HIS SOLE AND SEPARATE PROPERTY HOP ENERGIES, LLC 04/08/2010 04/07/2015 N/A Weld Undeveloped 09N 61W 17 SW LARRY J WARE, A MARRIED MAN DEALING IN HIS SOLE AND SEPARATE PROPERTY HOP ENERGIES, LLC 04/08/2010 04/07/2015 N/A Weld Undeveloped 09N 61W 18 E2 LARRY J WARE, A MARRIED MAN DEALING IN HIS SOLE AND SEPARATE PROPERTY HOP ENERGIES, LLC 04/08/2010 04/07/2015 N/A Weld Undeveloped 09N 61W 19 E2 SW, LOT3, LOT4, SE LARRY J WARE, A MARRIED MAN DEALING IN HIS SOLE AND SEPARATE PROPERTY HOP ENERGIES, LLC 04/08/2010 04/07/2015 N/A Weld Undeveloped 09N 62W 24 NE SE, SE NE LARRY J WARE, A MARRIED MAN DEALING IN HIS SOLE AND SEPARATE PROPERTY HOP ENERGIES, LLC 04/08/2010 04/07/2015 N/A Weld Undeveloped 09N 62W 25 NE RONALD J WARE, AN UNMARRIED MAN HOP ENERGIES, LLC 04/08/2010 04/07/2015 N/A Weld Undeveloped 09N 61W 17 NW RONALD J WARE, AN UNMARRIED MAN HOP ENERGIES, LLC 04/08/2010 04/07/2015 N/A Weld Undeveloped 09N 61W 18 E2 NW, LOT1, LOT2, LOT3 RONALD J WARE, AN UNMARRIED MAN HOP ENERGIES, LLC 04/08/2010 04/07/2015 N/A Weld Undeveloped 09N 61W 17 SW RONALD J WARE, AN UNMARRIED MAN HOP ENERGIES, LLC 04/08/2010 04/07/2015 N/A Weld Undeveloped 09N 61W 18 E2 RONALD J WARE, AN UNMARRIED MAN HOP ENERGIES, LLC 04/08/2010 04/07/2015 N/A Weld Undeveloped 09N 61W 19 E2 SW, LOT3, LOT4, SE RONALD J WARE, AN UNMARRIED MAN HOP ENERGIES, LLC 04/08/2010 04/07/2015 N/A Weld Undeveloped 09N 62W 24 NE SE, SE NE RONALD J WARE, AN UNMARRIED MAN HOP ENERGIES, LLC 04/08/2010 04/07/2015 N/A Weld Undeveloped 09N 62W 25 NE LOIS GLAVINS GILBERT, A SINGLE WOMAN HOP ENERGIES, LLC 07/14/2010 07/13/2015 N/A Weld Undeveloped 09N 61W 18 E2 W2, LOT1, LOT2, LOT3 LOIS GLAVINS GILBERT, A SINGLE WOMAN HOP ENERGIES, LLC 07/14/2010 07/13/2015 N/A Weld Undeveloped 09N 61W 19 NE NW GREAT NORTHERN PROPERTIES, LLLP, A COLORADO LIMITED LIABILITY PARTNERSHIP BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY 04/14/2010 04/13/2015 N/A Weld Undeveloped 07N 61W 12 N2 NW,W2 NE WILLIAM L. WARE, A MARRIED MAN DEALING IN HIS SOLE AND SEPARATE PROPERTY HOP ENERGIES, LLC 04/08/2010 04/07/2015 N/A Weld Undeveloped 09N 61W 17 NW WILLIAM L. WARE, A MARRIED MAN DEALING IN HIS SOLE AND SEPARATE PROPERTY HOP ENERGIES, LLC 04/08/2010 04/07/2015 N/A Weld Undeveloped 09N 61W 18 E2 NW, LOT1, LOT2, LOT3 WILLIAM L. WARE, A MARRIED MAN DEALING IN HIS SOLE AND SEPARATE PROPERTY HOP ENERGIES, LLC 04/08/2010 04/07/2015 N/A Weld Undeveloped 09N 61W 17 SW WILLIAM L. WARE, A MARRIED MAN DEALING IN HIS SOLE AND SEPARATE PROPERTY HOP ENERGIES, LLC 04/08/2010 04/07/2015 N/A Weld Undeveloped 09N 61W 18 E2 WILLIAM L. WARE, A MARRIED MAN DEALING IN HIS SOLE AND SEPARATE PROPERTY HOP ENERGIES, LLC 04/08/2010 04/07/2015 N/A Weld Undeveloped 09N 61W 19 E2 SW, LOT3, LOT4, SE WILLIAM L. WARE, A MARRIED MAN DEALING IN HIS SOLE AND SEPARATE PROPERTY HOP ENERGIES, LLC 04/08/2010 04/07/2015 N/A Weld Undeveloped 09N 62W 24 NE SE, SE NE WILLIAM L. WARE, A MARRIED MAN DEALING IN HIS SOLE AND SEPARATE PROPERTY HOP ENERGIES, LLC 04/08/2010 04/07/2015 N/A Weld Undeveloped 09N 62W 25 NE THE IDA A. WEITZEL FAMILY TRUST, MARILYN K. BARBER AND PAULETTE R. HALL AS TRUSTEES BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY 02/22/2010 02/21/2016 Opt. Exr. 3 Yr Weld Undeveloped 07N 60W 10 E2 GREAT NORTHERN PROPERTIES, LLLP, A COLORADO LIMITED LIABILITY PARTNERSHIP BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY 04/14/2010 04/13/2015 N/A Weld Undeveloped 09N 62W 12 THE PART OF THE E/2 SE/4; BEGINNING AT A POINT /2 SE/4 OF SECTION 12, EAST , WEST 280 FEET, SOUTH /2 SE/4 BEGINNING AT A POINT 20 FEET WEST OF THE NORTHWEST CORNER OF CONNALY RESERVOIR, SOUTH TO SOUTH LINE OF SECTION, EAST TO SOUTHEAST CORNER, NORTH TO A POINT ON THE EAST LINE OF SAID SECTION DUE EAST AND OPPOSITE TO POINT OF BEGINNING, WEST TO POINT OF BEGINNING, ALL IN SECTION 12, TOWNSHIP 9 NORTH, RANGE 62 WEST, 6TH P.M., MARILYN K. BARBER AND PAULETTE R. HALL, A/K/A PAULETTE HALL AS TRUSTEES OF THE IDA A. WEITZEL FAMILY TRUST BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY 02/22/2010 02/21/2016 Opt. Exr. 3 Yr Weld Undeveloped 07N 61W 12 SE, E2 NE, S2 NW, N2 SW, S2 SW Page 39 of 59 Lessor Lessee Effective Date Expiration Date Option Term Royalty County Book/Page /Desc Company Net Lease Status TWN RNG SEC Description MARILYN K. BARBER AND PAULETTE R. HALL, A/K/A PAULETTE HALL AS TRUSTEES OF THE IDA A. WEITZEL FAMILY TRUST BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY 02/22/2010 02/21/2016 Opt. Exr. 3 Yr Weld Undeveloped 07N 61W 12 S2 SW MARILYN K. BARBER AND PAULETTE R. HALL, A/K/A PAULETTE HALL AS TRUSTEES OF THE IDA A. WEITZEL FAMILY TRUST BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY 02/22/2010 02/21/2016 Opt. Exr. 3 Yr Weld Undeveloped 07N 61W 24 NE ANDREW E. WEST AND MARLETTA B. WEST A/K/A MARIETTA B WEST, HUSBAND AND WIFE HOP ENERGIES, LLC 01/09/2010 01/09/2013 N/A Weld HBP - Perrin 1-10H 07N 62W 10 SE ANDREW E. WEST AND MARLETTA B. WEST A/K/A MARIETTA B WEST, HUSBAND AND WIFE HOP ENERGIES, LLC 01/09/2010 01/09/2013 N/A Weld HBP - Marconi 1-1H 07N 62W 12 N2 NW, SW SW, N2 SW, SW SW ANDREW E. WEST AND MARLETTA B. WEST A/K/A MARIETTA B WEST, HUSBAND AND WIFE HOP ENERGIES, LLC 01/09/2010 01/08/2016 Opt. Exr. 3 Yr Weld Undeveloped 07N 62W 14 W2 NE ANDREW E. WEST AND MARLETTA B. WEST A/K/A MARIETTA B WEST, HUSBAND AND WIFE HOP ENERGIES, LLC 01/09/2010 01/08/2016 Opt. Exr. 3 Yr Weld Undeveloped 07N 62W 11 N2 NE, SW NE ANDREW E. WEST AND MARLETTA B. WEST A/K/A MARIETTA B WEST, HUSBAND AND WIFE HOP ENERGIES, LLC 01/09/2010 01/08/2016 Opt. Exr. 3 Yr Weld Undeveloped 07N 62W 14 E2 NE MARILYN E. HARDY, A SINGLE WOMAN HOP ENERGIES, LLC 01/14/2010 01/14/2013 3 yr Weld HBP - Perrin 1-10H 07N 62W 10 SE ROBERT H. HEMPHILL AND BEVERY SUE HEMPHILL, H/W HOP ENERGIES, LLC 01/14/2010 01/14/2013 3 yr Weld HBP - Perrin 1-10H 07N 62W 10 SE SHIRLEY HOWARD A/K/A SHIRLEY J. HOWARD AND SHIRLEY JUNE HOWARD, A MARRIED WOMAN DEALING IN HER SOLE AND SEPARATE PROPERTY HOP ENERGIES, LLC 05/04/2010 05/04/2013 3 yr Weld HBP - Staudinger 1-31H 08N 61W 31 SW SHIRLEY HOWARD A/K/A SHIRLEY J. HOWARD AND SHIRLEY JUNE HOWARD, A MARRIED WOMAN DEALING IN HER SOLE AND SEPARATE PROPERTY HOP ENERGIES, LLC 05/04/2010 05/04/2013 3 yr Weld HBP - Staudinger 1-31H 08N 61W 31 NW GARY L. CHRISTENSEN, SOLE SUCCESSOR TRUSTEE OF THE ISABEL M. THOMPSON REVOCABLE TRUST HOP ENERGIES, LLC 07/26/2010 07/26/2015 N/A Weld HBP - Dunn 1-13H 08N 62W 13 NE,NW GARY L. CHRISTENSEN, SOLE SUCCESSOR TRUSTEE OF THE ISABEL M. THOMPSON REVOCABLE TRUST HOP ENERGIES, LLC 07/26/2010 07/25/2015 N/A Weld Undeveloped 08N 62W 12 SE,SW MARVIN B. JENSEN, AS PERSONAL REPRESENTATIVE FOR THE ESTATE OF MERNEICE M. JENSEN BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY 04/26/2010 04/25/2014 Opt. Exr. 2 Yr Weld Undeveloped 07N 61W 12 N2 NW,W2 NE Page 40 of 59 Lessor Lessee Effective Date Expiration Date Option Term Royalty County Book/Page /Desc Company Net Lease Status TWN RNG SEC Description BOB E. JOHNSON AND BARBARA M. JOHNSON, H/W HOP ENERGIES, LLC 02/25/2010 02/25/2013 3 yr Weld HBP - Marconi 1-1H 07N 62W 12 SE NW, SE SW DARRELL L. JOHNSON AND CAROLYN J. JOHNSON, H/W HOP ENERGIES, LLC 02/25/2010 02/25/2013 3 yr Weld HBP - Marconi 1-1H 07N 62W 12 SE NW,SE SW DONALD L. JOHNSON, A SINGLE MAN HOP ENERGIES, LLC 02/25/2010 02/25/2013 3 yr Weld HBP - Marconi 1-1H 07N 62W 12 SE NW,SE SW DEBRA GLEE JOHNSON MONTOYA HOP ENERGIES, LLC 03/10/2010 03/09/2016 Opt. Exr. 3 Yr Weld Undeveloped 08N 62W 12 S2 ALICE M. JONES AND GEORGE M. JONES, W/H JAMES C. KARO ASSOCIATES 03/30/2010 03/29/2015 N/A Weld Undeveloped 07N 60W 06 W2 JOSH H. PARR, A SINGLE MAN DIAMOND OPERATING, INC. 11/28/2005 06/30/2015 N/A Weld HBP - TermAssignment 09N 61W 03 NW JOSH H. PARR, A SINGLE MAN DIAMOND OPERATING, INC. 11/28/2005 06/30/2015 N/A Weld HBP - TermAssignment 09N 61W 10 N2 JOSH H. PARR, A SINGLE MAN DIAMOND OPERATING, INC. 11/28/2005 06/30/2015 N/A Weld HBP - TermAssignment 09N 61W 09 NE RHEA LOUISE KALLSEN, A WIDOW HOP ENERGIES, LLC 04/09/2010 04/08/2015 N/A Weld Undeveloped 09N 61W 17 SW RHEA LOUISE KALLSEN, A WIDOW HOP ENERGIES, LLC 04/09/2010 04/08/2015 N/A Weld Undeveloped 09N 61W 18 E2 RHEA LOUISE KALLSEN, A WIDOW HOP ENERGIES, LLC 04/09/2010 04/08/2015 N/A Weld Undeveloped 09N 62W 24 SE NE,NE SE RHEA LOUISE KALLSEN, A WIDOW HOP ENERGIES, LLC 04/09/2010 04/08/2015 N/A Weld Undeveloped 09N 62W 25 NE RHEA LOUISE KALLSEN, A WIDOW HOP ENERGIES, LLC 04/09/2010 04/08/2015 N/A Weld Undeveloped 09N 61W 17 NW RHEA LOUISE KALLSEN, A WIDOW HOP ENERGIES, LLC 04/09/2010 04/08/2015 N/A Weld Undeveloped 09N 61W 18 E2 NW,E2 SW, LOT1, LOT2, LOT3 GORDON B. LINDVALL, A/K/A GORDON LINDVALL, AND LEONA LINDVALL, HUSBAND AND WIFE BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY 03/05/2010 03/05/2013 3 yr Weld HBP - Pergamos 8-41-7-60 07N 60W 08 E2 GORDON B. LINDVALL, A/K/A GORDON LINDVALL, AND LEONA LINDVALL, HUSBAND AND WIFE BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY 03/05/2010 03/05/2013 3 yr Weld HBP - Undeveloped 07N 60W 10 W2 GORDON B. LINDVALL, A/K/A GORDON LINDVALL, AND LEONA LINDVALL, HUSBAND AND WIFE BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY 03/05/2010 03/05/2013 3 yr Weld HBP - Pergamos 2-4-34-7-60 07N 60W 09 NE,E2 NW ROBERT B. LINDVALL, A/K/A GEORGE LINDVALL, PERSONAL REPRESENTATIVE FOR THE ESTATE OF BERNARD LINDVALL, JR., A/K/A BERNARD A. LINDVALL, JR BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY 03/05/2010 03/05/2013 3 yr Weld HBP - Pergamos 8-41-7-60 07N 60W 08 E2 ROBERT B. LINDVALL, A/K/A GEORGE LINDVALL, PERSONAL REPRESENTATIVE FOR THE ESTATE OF BERNARD LINDVALL, JR., A/K/A BERNARD A. LINDVALL, JR BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY 03/05/2010 03/05/2013 3 yr Weld HBP - Undeveloped 07N 60W 10 W2 ROBERT B. LINDVALL, A/K/A GEORGE LINDVALL, PERSONAL REPRESENTATIVE FOR THE ESTATE OF BERNARD LINDVALL, JR., A/K/A BERNARD A. LINDVALL, JR BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY 03/05/2010 03/05/2013 3 yr Weld HBP - Pergamos 2-4-34-7-60 07N 60W 09 NE,E2 NW LITTLE SISTERS OF THE POOR-HOME FOR THE AGED-DENVER, COLORADO NOCO OIL COMPANY, LLC 09/21/1999 06/30/2015 N/A Weld HBP - TermAssignment 09N 61W 03 SW Page 41 of 59 Lessor Lessee Effective Date Expiration Date Option Term Royalty County Book/Page /Desc Company Net Lease Status TWN RNG SEC Description LITTLE SISTERS OF THE POOR-HOME FOR THE AGED-DENVER, COLORADO NOCO OIL COMPANY, LLC 09/21/1999 06/30/2015 N/A Weld HBP - TermAssignment 09N 61W 10 N2 CLYDE LUEKING, A/K/A CLYDE F. LUEKING AND MARLENE LUEKING, HUSBAND AND WIFE HOP ENERGIES, LLC 02/01/2010 01/31/2016 Opt. Exr. 3 Yr Weld Undeveloped 08N 61W 35 NE,SE NW,SE,E2 SW,SW SW JAMES B. LUEKING AND SHARI L. LUEKING, H/W HOP ENERGIES, LLC 02/01/2010 02/01/2016 Opt. Exr. 3 Yr Weld HBP - Sievers 1-3-7-62 07N 62W 03 NW JAMES B. LUEKING AND SHARI L. LUEKING, H/W HOP ENERGIES, LLC 02/01/2010 01/31/2016 Opt. Exr. 3 Yr Weld Undeveloped 08N 61W 33 NE JAMES B. LUEKING AND SHARI L. LUEKING, H/W HOP ENERGIES, LLC 02/01/2010 01/31/2016 Opt. Exr. 3 Yr Weld Undeveloped 08N 61W 34 NW JAMES B. LUEKING AND SHARI L. LUEKING, H/W HOP ENERGIES, LLC 02/01/2010 01/31/2016 Opt. Exr. 3 Yr Weld Undeveloped 08N 61W 35 NE,SE NW,SE,E2 SW,SW SW JAMES B. LUEKING AND SHARI L. LUEKING, H/W HOP ENERGIES, LLC 02/01/2010 01/31/2016 Opt. Exr. 3 Yr Weld Undeveloped 07N 61W 11 SE,NE KEITH D. ALLISON DIAMOND RESOURCES CO. 04/04/2011 04/04/2014 1 Yr Weld HBP - Greasewood 09-19H 06N 61W 19 NE SW,SE SW, LOT3, LOT4 KEITH D. ALLISON DIAMOND RESOURCES CO. 04/04/2011 04/04/2014 1 Yr Weld HBP - Rosenberg 6-61-30-0164BH 06N 61W 30 W2 NE,E2 NW KEITH D. ALLISON DIAMOND RESOURCES CO. 04/04/2011 04/04/2014 1 Yr Weld HBP - Rosenberg 6-61-30-0164BH 06N 61W 30 LOT1, LOT2 KEITH D. ALLISON DIAMOND RESOURCES CO. 04/04/2011 04/03/2014 1 Yr Weld Undeveloped 06N 62W 25 E2 NE,NW NE JERRY LUEKING, A/K/A JERRY N. LUEKING AND CAROLYN LUEKING, HUSBAND AND WIFE HOP ENERGIES, LLC 02/21/2010 02/21/2016 3 yr Weld Undeveloped 08N 61W 35 NE,SE NW,SE,E2 SW,SW SW LYDIA DUNBAR, DEALING IN HER SOLE AND SEPARATE PROPERTY DIAMOND OPERATING, INC. 08/03/2002 06/30/2015 N/A Weld Undeveloped 09N 61W 17 E2 J. DIANA MALLEY AND KEITH E. MALLEY, W/H HOP ENERGIES, LLC 12/21/2009 02/21/2014 Opt. Exr. 2 Yr Weld HBP - Marconi 1-1H 07N 62W 01 SW MARGUERITE FREEMAN, VAN FREEMAN, A/K/A PETER V.R. FREEMAN II & PETER VAN RENSELAER FREEMAN II,AND BEVERLY FREEMAN, A/K/A BEVERLY A. FREEMAN, TRUSTEES OF THE MARGUERITE FREEMAN REVOCABLE TRUST HOP ENERGIES, LLC 02/12/2010 02/12/2016 3 yr Weld HBP - Dunn 1-13H 08N 62W 13 NE,NW MARGUERITE FREEMAN, VAN FREEMAN, A/K/A PETER V.R. FREEMAN II & PETER VAN RENSELAER FREEMAN II,AND BEVERLY FREEMAN, A/K/A BEVERLY A. FREEMAN, TRUSTEES OF THE MARGUERITE FREEMAN REVOCABLE TRUST HOP ENERGIES, LLC 02/12/2010 02/11/2016 Opt. Exr. 3 Yr Weld Undeveloped 08N 62W 12 SE,SW Page 42 of 59 Lessor Lessee Effective Date Expiration Date Option Term Royalty County Book/Page /Desc Company Net Lease Status TWN RNG SEC Description MARGUERITE FREEMAN, VAN FREEMAN, A/K/A PETER V.R. FREEMAN II & PETER VAN RENSELAER FREEMAN II,AND BEVERLY FREEMAN, A/K/A BEVERLY A. FREEMAN, TRUSTEES OF THE MARGUERITE FREEMAN REVOCABLE TRUST HOP ENERGIES, LLC 02/12/2010 02/12/2016 3 yr Weld HBP - Washburn GX15-62NH 08N 62W 15 NE,NW MARGUERITE FREEMAN, VAN FREEMAN, A/K/A PETER V.R. FREEMAN II & PETER VAN RENSELAER FREEMAN II,AND BEVERLY FREEMAN, A/K/A BEVERLY A. FREEMAN, TRUSTEES OF THE MARGUERITE FREEMAN REVOCABLE TRUST HOP ENERGIES, LLC 02/12/2010 02/12/2016 3 yr Weld HBP - Planck 1-14H 08N 62W 14 NE,NW MARGUERITE FREEMAN, VAN FREEMAN, A/K/A PETER V.R. FREEMAN II & PETER VAN RENSELAER FREEMAN II,AND BEVERLY FREEMAN, A/K/A BEVERLY A. FREEMAN, TRUSTEES OF THE MARGUERITE FREEMAN REVOCABLE TRUST HOP ENERGIES, LLC 02/12/2010 02/11/2016 Opt. Exr. 3 Yr Weld Undeveloped 08N 62W 11 SE,NE MARILYN A. ZELLE AND HENRY H. ZELLE, W/H BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY 04/26/2010 04/25/2015 N/A Weld Undeveloped 09N 62W 12 THAT PART OF THE E/2 SE/4; BEGINNING AT A POINT /2 SE/4 OF SECTION 12, EAST , WEST 280 FEET, SOUTH /2 SE/4 BEGINNING AT A POINT 20 FEET WEST OF THE NORTHWEST CORNER OF CONNALY RESERVOIR, SOUTH TO SOUTH LINE OF SECTION, EAST TO SOUTHEAST CORNER, NORTH TO A POINT ON THE EAST LINE OF SAID SECTION DUE EAST AND OPPOSITE TO POINT OF BEGINNING. WEST TO POINT OF BEGINNING , ALL IN SECTION 12, TOWNSHIP 9 NORTH, RANGE 62 WEST. MCCULLISS RESOURCES, CO., INC. HOP ENERGIES, LLC 03/31/2010 03/31/2013 N/A Weld HBP - Dunn 1-13H 08N 62W 13 N2 MCCULLISS RESOURCES, CO., INC. HOP ENERGIES, LLC 03/31/2010 03/31/2013 N/A Weld HBP - Undeveloped 08N 62W 12 S2 CINDY MARKER HEGY AND JAMES P. HEGY, W/H HOP ENERGIES, LLC 04/30/2010 04/29/2015 Opt. Exr. 2 Yr Weld Undeveloped 09N 61W 17 NW PHILLIP E. MCKINLEY,A/K/A PHIL MCKINLEY AND DIANE L. MCKINLEY, HUSBAND AND WIFE HOP ENERGIES, LLC 07/29/2010 07/28/2015 Opt. Exr. 2 Yr Weld Undeveloped 09N 61W 18 SE,S2 NE PHILLIP E. MCKINLEY,A/K/A PHIL MCKINLEY AND DIANE L. MCKINLEY, HUSBAND AND WIFE HOP ENERGIES, LLC 07/29/2010 07/28/2015 Opt. Exr. 2 Yr Weld Undeveloped 09N 61W 18 W2 NW,NW SW PHILLIP E. MCKINLEY,A/K/A PHIL MCKINLEY AND DIANE L. MCKINLEY, HUSBAND AND WIFE HOP ENERGIES, LLC 07/29/2010 07/28/2015 Opt. Exr. 2 Yr Weld Undeveloped 09N 61W 18 E2 SW PHILLIP E. MCKINLEY,A/K/A PHIL MCKINLEY AND DIANE L. MCKINLEY, HUSBAND AND WIFE HOP ENERGIES, LLC 07/29/2010 07/28/2015 Opt. Exr. 2 Yr Weld Undeveloped 09N 61W 19 S2 NW,S2 PHILLIP E. MCKINLEY,A/K/A PHIL MCKINLEY AND DIANE L. MCKINLEY, HUSBAND AND WIFE HOP ENERGIES, LLC 07/29/2010 07/28/2015 Opt. Exr. 2 Yr Weld Undeveloped 09N 62W 24 SE NE,NE SE Page 43 of 59 Lessor Lessee Effective Date Expiration Date Option Term Royalty County Book/Page /Desc Company Net Lease Status TWN RNG SEC Description PHILLIP E. MCKINLEY,A/K/A PHIL MCKINLEY AND DIANE L. MCKINLEY, HUSBAND AND WIFE HOP ENERGIES, LLC 07/29/2010 07/28/2015 Opt. Exr. 2 Yr Weld Undeveloped 09N 62W 25 NE PHILLIP E. MCKINLEY,A/K/A PHIL MCKINLEY AND DIANE L. MCKINLEY, HUSBAND AND WIFE HOP ENERGIES, LLC 07/29/2010 07/28/2015 Opt. Exr. 2 Yr Weld Undeveloped 09N 61W 18 E2 NW PHILLIP E. MCKINLEY,A/K/A PHIL MCKINLEY AND DIANE L. MCKINLEY, HUSBAND AND WIFE HOP ENERGIES, LLC 07/29/2010 07/28/2015 Opt. Exr. 2 Yr Weld Undeveloped 09N 61W 18 N2 NE NEIL STEWART WEST AND JOAN M. WEST, H/W JAMES C. KARO ASSOCIATES 03/30/2010 03/29/2015 N/A Weld Undeveloped 07N 60W 06 W2 BECKY J. NYGARD, A MARRIED WOMAN DEALING IN HER SOLE AND SEPARATE PROPERTY DIAMOND OPERATING, INC. 07/07/2010 07/06/2015 N/A Weld Undeveloped 09N 61W 04 S2 NE, LOT1, LOT2 BECKY J. NYGARD, A MARRIED WOMAN DEALING IN HER SOLE AND SEPARATE PROPERTY BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY 06/02/2010 06/01/2015 N/A Weld Undeveloped 07N 61W 12 N2 NW,W2 NE BECKY J. NYGARD, A MARRIED WOMAN DEALING IN HER SOLE AND SEPARATE PROPERTY BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY 06/02/2010 06/01/2015 N/A Weld Undeveloped 07N 61W 24 NE MARCIA G. PETERSON, A MARRIED PERSON DEALING IN HER SOLE AND SEPARATE PROPERTY HOP ENERGIES, LLC 04/15/2010 04/15/2014 Opt. Exr. 1 Yr Weld HBP - Staudinger 1-31H 07N 61W 06 NE MARCIA G. PETERSON, A MARRIED PERSON DEALING IN HER SOLE AND SEPARATE PROPERTY HOP ENERGIES, LLC 04/15/2010 04/14/2014 Opt. Exr. 1 Yr Weld Undeveloped 07N 61W 05 SW MARCIA G. PETERSON, A MARRIED PERSON DEALING IN HER SOLE AND SEPARATE PROPERTY HOP ENERGIES, LLC 04/15/2010 04/15/2014 Opt. Exr. 1 Yr Weld HBP - Staudinger 1-31H 07N 61W 06 W2 NW MARCIA G. PETERSON, A MARRIED PERSON DEALING IN HER SOLE AND SEPARATE PROPERTY HOP ENERGIES, LLC 04/15/2010 04/15/2014 Opt. Exr. 1 Yr Weld HBP - Staudinger 1-31H 07N 61W 06 E2 NW MARCIA G. PETERSON, A MARRIED PERSON DEALING IN HER SOLE AND SEPARATE PROPERTY HOP ENERGIES, LLC 04/15/2010 04/15/2014 Opt. Exr. 1 Yr Weld HBP - Marconi 1-1H 07N 62W 01 N2 MARCIA G. PETERSON, A MARRIED PERSON DEALING IN HER SOLE AND SEPARATE PROPERTY HOP ENERGIES, LLC 04/15/2010 04/14/2014 Opt. Exr. 1 Yr Weld Undeveloped 07N 62W 02 N2 MARCIA G. PETERSON, A MARRIED PERSON DEALING IN HER SOLE AND SEPARATE PROPERTY HOP ENERGIES, LLC 04/15/2010 04/14/2014 Opt. Exr. 1 Yr Weld Undeveloped 08N 62W 26 S2 DEAN M. POUSH, A/K/A DEAN MARQUIS POUSH, A MARRIED MAN DEALING IN HIS SOLE AND SEPARATE PROPERTY BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY 03/26/2010 03/25/2016 Opt. Exr. 3 Yr Weld Undeveloped 07N 60W 10 E2 DORIS L. POUSH, A SINGLE WOMAN DEALING IN HER SOLE AND SEPARATE PROPERTY BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY 03/26/2010 03/25/2016 Opt. Exr. 3 Yr Weld Undeveloped 07N 60W 10 E2 Page 44 of 59 Lessor Lessee Effective Date Expiration Date Option Term Royalty County Book/Page /Desc Company Net Lease Status TWN RNG SEC Description LESTER J. POUSH, A/K/A LESTER JAMES POUSH, JR., A MARRIED MAN DEALING IN HIS SOLE AND SEPARATE PROPERTY BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY 03/26/2010 03/25/2016 Opt. Exr. 3 Yr Weld Undeveloped 07N 60W 10 E2 RONALD L. POUSH , A/K/A RONALD LEE POUSH, A MARRIED MAN DEALING IN HIS SOLE AND SEPARATE PROPERTY BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY 03/26/2010 03/25/2016 Opt. Exr. 3 Yr Weld Undeveloped 07N 60W 10 E2 CHARLES ROLLIN POWELL, DEALING IN HIS SOLE AND SEPARATE PROPERTY BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY 05/06/2010 05/05/2015 N/A Weld Undeveloped 09N 62W 12 THAT PART OF THE E/2 SE/4; BEGINNING AT A POINT /2 SE/4 OF SECTION 12, EAST , WEST 280 FEET, SOUTH /2 SE/4 BEGINNING AT A POINT 20 FEET WEST OF THE NORTHWEST CORNER OF CONNALY RESERVOIR, SOUTH TO SOUTH LINE OF SECTION, EAST TO SOUTHEAST CORNER, NORTH TO A POINT ON THE EAST LINE OF SAID SECTION DUE EAST AND OPPOSITE TO POINT OF BEGINNING, WEST TO POINT OF BEGINNING, ALL IN SECTION 12, TOWNSHIP 9 NORTH, RANGE 62 WEST., NORMAN H. REED, A SINGLE MAN HOP ENERGIES, LLC 01/11/2010 01/10/2013 3 yr Weld HBP - Marconi 1-1H 07N 62W 01 SW JOHN G. REID II, A MARRIED MAN DEALING IN HIS SOLE AND SEPARATE PROPERTY DIAMOND OPERATING, INC. 06/24/2010 06/23/2015 Opt. Exr. 3 Yr Weld Undeveloped 09N 61W 04 S2 NE, LOT1, LOT2 CLARENCE WILLIAM ROBINSON, JR. AND JOSEPHINE C. ROBINSON, HUSBAND AND WIFE DIAMOND OPERATING, INC. 07/26/2010 07/25/2015 Opt. Exr. 2 Yr Weld Undeveloped 09N 61W 04 S2 NE, LOT1, LOT2 WILDA ALLAN ROKOS, A MARRIED WOMAN DEALING IN HER SOLE AND SEPARATE PROPERTY HOP ENERGIES, LLC 03/30/2010 03/29/2014 4 Yr Weld HBP - Wallach 1-8H 07N 61W 08 NW,SW RUTH R. MANY AND FLOYD B. MANY, WIFE AND HUSBAND JAMES C. KARO ASSOCIATES 09/21/2007 09/20/2012 N/A Weld HBP - Planck 1-14H 08N 62W 23 NW,S2 SE MYRON SHOWERS AND KATHLEEN L. SHOWERS, H/W BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY 01/29/2010 01/28/2013 3 yr Weld HBP - Pergamos 1-4-34-7-60 07N 60W 04 S2 NW,SW, LOT3, LOT4 MYRON SHOWERS AND KATHLEEN L. SHOWERS, H/W BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY 01/29/2010 01/28/2013 3 yr Weld HBP - Leggett 1-5H 07N 60W 05 S2 JOAN SIMS, A MARRIED WOMAN DEALING IN HER SOLE AND SEPARATE PROPERTY BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY 01/22/2010 12/10/2013 3 yr Weld HBP - Buchner 1-2H 07N 60W 02 S2 NE,SE,S2 NW,SW, LOT1, LOT2, LOT3, LOT4 BARRY LEE SONGER AND AUDRE P. SONGER, H/W HOP ENERGIES, LLC 04/15/2010 04/14/2013 Opt. Exr. 1 Yr Weld HBP - Marconi 1-1H 07N 62W 01 N2 BARRY LEE SONGER AND AUDRE P. SONGER, H/W HOP ENERGIES, LLC 04/15/2010 04/14/2013 Opt. Exr. 1 Yr Weld HBP - Staudinger 1-31H 07N 61W 06 E2 NW BARRY LEE SONGER AND AUDRE P. SONGER, H/W HOP ENERGIES, LLC 04/15/2010 04/14/2013 Opt. Exr. 1 Yr Weld HBP - Staudinger 1-31H 07N 61W 06 W2 NW BARRY LEE SONGER AND AUDRE P. SONGER, H/W HOP ENERGIES, LLC 04/15/2010 04/14/2014 Opt. Exr. 1 Yr Weld Undeveloped 07N 62W 02 N2 BARRY LEE SONGER AND AUDRE P. SONGER, H/W HOP ENERGIES, LLC 04/15/2010 04/14/2014 Opt. Exr. 1 Yr Weld Undeveloped 08N 62W 26 S2 BARRY LEE SONGER AND AUDRE P. SONGER, H/W HOP ENERGIES, LLC 04/15/2010 04/14/2014 Opt. Exr. 1 Yr Weld Undeveloped 07N 61W 05 SW Page 45 of 59 Lessor Lessee Effective Date Expiration Date Option Term Royalty County Book/Page /Desc Company Net Lease Status TWN RNG SEC Description BARRY LEE SONGER AND AUDRE P. SONGER, H/W HOP ENERGIES, LLC 04/15/2010 04/14/2013 Opt. Exr. 1 Yr Weld HBP - Staudinger 1-31H 07N 61W 06 NE DONALD JAMES WEST AND PATRICIA D. WEST, H/W JAMES C. KARO ASSOCIATES 09/26/2007 09/25/2011 Opt. Exr. 5 Yr Weld HBP - Dunn 1-13H 08N 62W 13 S2 DONALD JAMES WEST AND PATRICIA D. WEST, H/W JAMES C. KARO ASSOCIATES 09/26/2007 09/25/2011 Opt. Exr. 5 Yr Weld HBP - Dunn 1-13H 08N 62W 24 N2 PATSY J. SONGER, A WIDOW HOP ENERGIES, LLC 04/15/2010 04/14/2013 Opt. Exr. 1 Yr Weld HBP - Marconi 1-1H 07N 62W 01 N2 PATSY J. SONGER, A WIDOW HOP ENERGIES, LLC 04/15/2010 04/14/2013 Opt. Exr. 1 Yr Weld HBP - Staudinger 1-31H 07N 61W 06 E2 NW PATSY J. SONGER, A WIDOW HOP ENERGIES, LLC 04/15/2010 04/14/2013 Opt. Exr. 1 Yr Weld HBP - Staudinger 1-31H 07N 61W 06 W2 NW PATSY J. SONGER, A WIDOW HOP ENERGIES, LLC 04/15/2010 04/14/2014 Opt. Exr. 1 Yr Weld Undeveloped 07N 62W 02 N2 PATSY J. SONGER, A WIDOW HOP ENERGIES, LLC 04/15/2010 04/14/2014 Opt. Exr. 1 Yr Weld Undeveloped 08N 62W 26 S2 PATSY J. SONGER, A WIDOW HOP ENERGIES, LLC 04/15/2010 04/14/2014 Opt. Exr. 1 Yr Weld Undeveloped 07N 61W 05 SW PATSY J. SONGER, A WIDOW HOP ENERGIES, LLC 04/15/2010 04/14/2013 Opt. Exr. 1 Yr Weld HBP - Staudinger 1-31H 07N 61W 06 NE JAMES ALAN SONGER AND KELLY SONGER, H/W HOP ENERGIES, LLC 04/15/2010 04/14/2013 Opt. Exr. 1 Yr Weld HBP - Marconi 1-1H 07N 62W 01 N2 JAMES ALAN SONGER AND KELLY SONGER, H/W HOP ENERGIES, LLC 04/15/2010 04/14/2014 Opt. Exr. 1 Yr Weld Undeveloped 07N 62W 02 N2 JAMES ALAN SONGER AND KELLY SONGER, H/W HOP ENERGIES, LLC 04/15/2010 04/14/2014 Opt. Exr. 1 Yr Weld Undeveloped 08N 62W 26 S2 JAMES ALAN SONGER AND KELLY SONGER, H/W HOP ENERGIES, LLC 04/15/2010 04/14/2013 Opt. Exr. 1 Yr Weld HBP - Staudinger 1-31H 07N 61W 06 W2 NW JAMES ALAN SONGER AND KELLY SONGER, H/W HOP ENERGIES, LLC 04/15/2010 04/14/2013 Opt. Exr. 1 Yr Weld HBP - Staudinger 1-31H 07N 61W 06 E2 NW JAMES ALAN SONGER AND KELLY SONGER, H/W HOP ENERGIES, LLC 04/15/2010 04/14/2014 Opt. Exr. 1 Yr Weld Undeveloped 07N 61W 05 SW ANDREW E. WEST AND MERIETTA B. WEST, H/W HOP ENERGIES, LLC 01/09/2010 01/18/2013 3 yr Weld HBP - Perrin 1-10H 07N 62W 10 NW DONALD JAMES WEST AND PATRICIA D. WEST, H/W JAMES C. KARO ASSOCIATES 03/30/2010 03/29/2015 N/A Weld Undeveloped 07N 60W 06 W2 LORI A. WEST, A SINGLE WOMAN JAMES C. KARO ASSOCIATES 09/26/2007 09/25/2011 Opt. Exr. 5 Yr Weld HBP - Dunn 1-13H 08N 62W 13 S2 LORI A. WEST, A SINGLE WOMAN JAMES C. KARO ASSOCIATES 09/26/2007 09/25/2011 Opt. Exr. 5 Yr Weld HBP - Dunn 1-13H 08N 62W 24 N2 NEIL STEWART WEST AND JOAN M. WEST, H/W JAMES C. KARO ASSOCIATES 09/26/2007 09/25/2011 Opt. Exr. 5 Yr Weld HBP - Dunn 1-13H 08N 62W 13 S2 NEIL STEWART WEST AND JOAN M. WEST, H/W JAMES C. KARO ASSOCIATES 09/26/2007 09/25/2011 Opt. Exr. 5 Yr Weld HBP - Dunn 1-13H 08N 62W 24 N2 CHARLES J. WHEELER, A SINGLE MAN BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY 04/26/2010 04/25/2015 N/A Weld Undeveloped 09N 62W 12 THAT PART OF THE E/2 SE/4; BEGINNING AT A POINT /2 SE/4 OF SECTION 12, EAST , WEST 280 FEET, SOUTH , THAT PART OF THE E/2 SE/4 BEGINNING AT A POINT 20 FEET WEST OF THE NORTHWEST CORNER OF CONNALLY RESERVOIR, SOUTH TO SOUTH LINE OF SECTION, EAST TO SOUTHEAST CORNER, NORTH TO A POINT ON THE EAST LINE OF SAID SECTION DUE EAST AND OPPOSITE TO POINT OF BEGINNING, WEST TO POINT OF BEGINNING, ALL IN SECTION 12, TOWNSHIP 9 NORTH, RANGE 62 WEST., Page 46 of 59 Lessor Lessee Effective Date Expiration Date Option Term Royalty County Book/Page /Desc Company Net Lease Status TWN RNG SEC Description JOHN W. WHEELER, A SINGLE MAN BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY 04/26/2010 04/25/2015 N/A Weld Undeveloped 09N 62W 12 THAT PART OF THE E/2 SE/4; BEGINNING AT A POINT /2 SE/4 OF SECTION 12, EAST , WEST 280 FEET, SOUTH /2SE/4 BEGINNING AT A POINT 20 FEET WEST OF THE NORTHWEST CORNER OF CONNALY RESERVOIR, SOUTH TO SOUTH LINE OF SECTION, EAST TO SOUTHEAST CORNER, NORTH TO A POINT ON THE EAST LINE OF SAID SECTION DUE EAST AND OPPOSITE TO A POINT OF BEGINNING, WEST TO POINT OF BEGINNING, ALL IN SECTION 12, TOWNSHIP 9 NORTH, RANGE 6 WEST., BOB E. WHITE AND KEITHA E. WHITE, H/W HOP ENERGIES, LLC 01/13/2010 01/12/2016 Opt. Exr. 3 Yr Weld Undeveloped 08N 62W 33 SE BOB E. WHITE AND KEITHA E. WHITE, H/W HOP ENERGIES, LLC 01/13/2010 01/12/2016 Opt. Exr. 3 Yr Weld Undeveloped 08N 62W 35 SE,SW,NE,NW BOB E. WHITE AND KEITHA E. WHITE, H/W HOP ENERGIES, LLC 01/13/2010 01/12/2013 Opt. Exr. 3 Yr Weld HBP - Staudinger 1-31H 07N 61W 06 SE,SW JERRIE L. WHITE, A SINGLE WOMAN HOP ENERGIES, LLC 01/13/2010 01/12/2015 N/A Weld HBP - Marconi 1-1H 07N 62W 01 SE JERRIE L. WHITE, A SINGLE WOMAN HOP ENERGIES, LLC 01/13/2010 01/12/2015 N/A Weld HBP - Marconi 1-1H 07N 62W 01 NE,NW JERRIE L. WHITE, A SINGLE WOMAN HOP ENERGIES, LLC 01/13/2010 01/12/2015 N/A Weld Undeveloped 07N 62W 02 NE,NW JERRIE L. WHITE, A SINGLE WOMAN HOP ENERGIES, LLC 01/13/2010 01/12/2015 N/A Weld HBP - Staudinger 1-31H 07N 61W 06 NE,E2 NW,W2 NW JERRIE L. WHITE, A SINGLE WOMAN HOP ENERGIES, LLC 01/13/2010 01/12/2015 N/A Weld Undeveloped 08N 61W 29 SW JERRIE L. WHITE, A SINGLE WOMAN HOP ENERGIES, LLC 01/13/2010 01/12/2015 N/A Weld Undeveloped 08N 61W 32 NW DOUGLAS W. WILLIAMSON, AKA D.W. WILLIAMMSON, DEALING IN HIS SOLE AND SEPARATE PROPERTY DIAMOND OPERATING, INC. 11/20/2009 11/19/2014 Opt. Exr. 3 Yr Weld Undeveloped 09N 61W 09 SW CAROL S. WOOD, A MARRIED PERSON DEALING IN HER SOLE AND SEPARATE PROPERTY HOP ENERGIES, LLC 04/15/2010 04/14/2014 N/A Weld HBP - Marconi 1-1H 07N 62W 01 N2 CAROL S. WOOD, A MARRIED PERSON DEALING IN HER SOLE AND SEPARATE PROPERTY HOP ENERGIES, LLC 04/15/2010 04/14/2014 N/A Weld HBP - Staudinger 1-31H 07N 61W 06 E2 NW CAROL S. WOOD, A MARRIED PERSON DEALING IN HER SOLE AND SEPARATE PROPERTY HOP ENERGIES, LLC 04/15/2010 04/14/2014 N/A Weld HBP - Staudinger 1-31H 07N 61W 06 W2 NW CAROL S. WOOD, A MARRIED PERSON DEALING IN HER SOLE AND SEPARATE PROPERTY HOP ENERGIES, LLC 04/15/2010 04/14/2014 N/A Weld Undeveloped 07N 62W 02 N2 CAROL S. WOOD, A MARRIED PERSON DEALING IN HER SOLE AND SEPARATE PROPERTY HOP ENERGIES, LLC 04/15/2010 04/14/2014 N/A Weld Undeveloped 08N 62W 26 S2 CAROL S. WOOD, A MARRIED PERSON DEALING IN HER SOLE AND SEPARATE PROPERTY HOP ENERGIES, LLC 04/15/2010 04/14/2014 N/A Weld Undeveloped 07N 61W 05 SW PHILLIP E. MCKINLEY & DIANE L. MCKINLEY, HUSBAND AND WIFE DIAMOND OPERATING, INC. 08/03/2002 06/30/2015 N/A Weld HBP - TermAssignment 09N 61W 17 E2 JEANNE BOGGS DIAMOND RESOURCES CO. 04/04/2011 04/03/2014 1 Yr Weld HBP - Greasewood 09-19H 06N 61W 19 NE SW,SE SW, LOT3, LOT4 JEANNE BOGGS DIAMOND RESOURCES CO. 04/04/2011 04/03/2014 1 Yr Weld HBP - Rosenberg 6-61-30-0164BH 06N 61W 30 W2 NE,E2 NW, LOT1, LOT2 Page 47 of 59 Lessor Lessee Effective Date Expiration Date Option Term Royalty County Book/Page /Desc Company Net Lease Status TWN RNG SEC Description JEANNE BOGGS DIAMOND RESOURCES CO. 04/04/2011 04/03/2014 1 Yr Weld Undeveloped 06N 62W 25 E2 NE,NW NE RALEIGH WALLACE, F/K/A RALEIGH BERENSON, A MARRIED WOMAN DIAMOND RESOURCES CO. 04/13/2011 04/12/2015 N/A Weld Undeveloped 09N 61W 09 E2 NE,SW NE,NW/4 NE/4 LESS THE "J" SAND FORMATION, RALEIGH WALLACE, F/K/A RALEIGH BERENSON, A MARRIED WOMAN DIAMOND RESOURCES CO. 04/13/2011 04/12/2015 N/A Weld Undeveloped 09N 61W 10 NW CAROL S. WOOD, A MARRIED PERSON DEALING IN HER SOLE AND SEPARATE PROPERTY HOP ENERGIES, LLC 04/15/2010 04/14/2014 1 Yr Weld HBP - Staudinger 1-31H 07N 61W 06 NE JUDY TOURNILLON DIAMOND RESOURCES CO. 04/04/2011 04/03/2014 1 Yr Weld HBP - Greasewood 09-19H 06N 61W 19 NE SW,SE SW, LOT3, LOT4 JUDY TOURNILLON DIAMOND RESOURCES CO. 04/04/2011 04/03/2014 1 Yr Weld HBP - Rosenberg 6-61-30-0164BH 06N 61W 30 W2 NE,E2 NW, LOT1, LOT2 JUDY TOURNILLON DIAMOND RESOURCES CO. 04/04/2011 04/03/2014 1 Yr Weld Undeveloped 06N 62W 25 E2 NE,NW NE LINDA C. WOODWORTH HOP ENERGIES, LLC 04/23/2010 04/22/2015 Opt. Exr. 2 Yr Weld Undeveloped 09N 61W 17 NW RALEIGH WALLACE, F/K/A RALEIGH BERENSON, A MARRIED WOMAN DIAMOND RESOURCES CO. 04/15/2011 04/14/2015 N/A Weld Undeveloped 09N 61W 03 SW RALEIGH WALLACE, F/K/A RALEIGH BERENSON, A MARRIED WOMAN DIAMOND RESOURCES CO. 04/15/2011 04/14/2015 N/A Weld Undeveloped 09N 61W 10 NE NANCY JO WOOLRIDGE AND HAROLD WOOLDRIDGE, HER HUSBAND HOP ENERGIES, LLC 04/09/2010 04/08/2015 N/A Weld Undeveloped 09N 61W 17 NW NANCY JO WOOLRIDGE AND HAROLD WOOLDRIDGE, HER HUSBAND HOP ENERGIES, LLC 04/09/2010 04/08/2015 N/A Weld Undeveloped 09N 61W 18 E2 NW,E2 SW, LOT1, LOT2, LOT3 NANCY JO WOOLRIDGE AND HAROLD WOOLDRIDGE, HER HUSBAND HOP ENERGIES, LLC 04/09/2010 04/08/2015 N/A Weld Undeveloped 09N 61W 17 SW NANCY JO WOOLRIDGE AND HAROLD WOOLDRIDGE, HER HUSBAND HOP ENERGIES, LLC 04/09/2010 04/08/2015 N/A Weld Undeveloped 09N 61W 18 E2 NANCY JO WOOLRIDGE AND HAROLD WOOLDRIDGE, HER HUSBAND HOP ENERGIES, LLC 04/09/2010 04/08/2015 N/A Weld Undeveloped 09N 62W 24 SE NE,NE SE NANCY JO WOOLRIDGE AND HAROLD WOOLDRIDGE, HER HUSBAND HOP ENERGIES, LLC 04/09/2010 04/08/2015 N/A Weld Undeveloped 09N 62W 25 NE MAJORIE A. WORSTER, A SINGLE WOMAN HOP ENERGIES, LLC 02/25/2010 02/24/2013 3 yr Weld HBP - Marconi 1-1H 07N 62W 12 SE NW,SE SW DOROTHY F. TIMM. TRUSTEE OF THE DOROTHY TIMM REVOCABLE LIVING TRUST HOP ENERGIES, LLC 03/24/2010 03/23/2015 N/A Weld Undeveloped 09N 61W 17 NW DOROTHY F. TIMM. TRUSTEE OF THE DOROTHY TIMM REVOCABLE LIVING TRUST HOP ENERGIES, LLC 03/24/2010 03/23/2015 N/A Weld Undeveloped 09N 61W 18 E2 NW,E2 SW, LOT1, LOT2, LOT3 DOROTHY F. TIMM. TRUSTEE OF THE DOROTHY TIMM REVOCABLE LIVING TRUST HOP ENERGIES, LLC 03/24/2010 03/23/2015 N/A Weld Undeveloped 09N 61W 17 SW DOROTHY F. TIMM. TRUSTEE OF THE DOROTHY TIMM REVOCABLE LIVING TRUST HOP ENERGIES, LLC 03/24/2010 03/23/2015 N/A Weld Undeveloped 09N 61W 18 E2 Page 48 of 59 Lessor Lessee Effective Date Expiration Date Option Term Royalty County Book/Page /Desc Company Net Lease Status TWN RNG SEC Description DOROTHY F. TIMM. TRUSTEE OF THE DOROTHY TIMM REVOCABLE LIVING TRUST HOP ENERGIES, LLC 03/24/2010 03/23/2015 N/A Weld Undeveloped 09N 62W 24 SE NE,NE SE DOROTHY F. TIMM. TRUSTEE OF THE DOROTHY TIMM REVOCABLE LIVING TRUST HOP ENERGIES, LLC 03/24/2010 03/23/2015 N/A Weld Undeveloped 09N 62W 25 NE FRED H. CARR & JOAN C. CARR, TRUSTEES UNDER THAT CERTAIN TRUST INDENTURE DATED 6/24/1983 DIAMOND RESOURCES CO. 03/21/2011 03/20/2016 N/A Weld HBP - Dunn 1-13H 08N 62W 13 N2 VIRGINIA ANN CROSS DIAMOND RESOURCES CO. 05/31/2011 05/30/2016 N/A Weld Undeveloped 06N 61W 34 NE NW,NW NE NANCY CATHERINE LEVY-GLOSSIP, F/K/A NANCY CATHERINE LEVY, F/K/A NANCY CATHERING GROSS DIAMOND RESOURCES CO. 05/31/2011 05/30/2016 N/A Weld Undeveloped 06N 61W 34 NE NW,NW NE JOHN M. JOHNSON, ATTORNEY-IN-FACT FOR MARY IMOGENE JOHNSON, A/K/A PEGGY JOHNSON, A WIDOW DIAMOND RESOURCES CO. 01/31/2011 01/30/2014 N/A Weld Undeveloped 09N 61W 09 SW NE,E2 NE,NW NE DORENE E. LOEW, A SINGLE WOMAN DIAMOND RESOURCES CO. 03/15/2011 03/14/2014 2 Yr Weld Undeveloped 07N 61W 18 E2 NW, LOT1, LOT2 LINDA L. MARLIN, A SINGLE WOMAN DIAMOND RESOURCES CO. 03/15/2011 03/14/2014 2 Yr Weld Undeveloped 07N 61W 18 E2 NW, LOT1, LOT2 GREAT NORTHERN PROPERTIES, LLLP DIAMOND RESOURCES CO. 08/24/2011 08/23/2014 2 Yr Weld Undeveloped 07N 60W 18 E2 NE GREAT NORTHERN PROPERTIES, LLLP DIAMOND RESOURCES CO. 08/24/2011 08/23/2014 2 Yr Weld Undeveloped 08N 61W 02 SW JACK DELANEY, A WIDOWER DIAMOND RESOURCES CO. 08/25/2011 08/24/2014 N/A Weld Undeveloped 10N 61W 26 SW DALE WALLS, A WIDOWER DIAMOND RESOURCES CO. 08/29/2011 08/28/2014 N/A Weld Undeveloped 10N 61W 26 SW ROGER CRAFT, ATTORNEY-IN-FACT FOR LUCILLE CRAFT DIAMOND RESOURCES CO. 08/31/2011 08/30/2014 N/A Weld Undeveloped 10N 61W 26 SW BECKY BUTCHER DIAMOND RESOURCES CO. 08/30/2011 08/29/2014 N/A Weld Undeveloped 10N 61W 26 SW TODD J. WALLS DIAMOND RESOURCES CO. 08/31/2011 08/30/2014 N/A Weld Undeveloped 10N 61W 26 SW DEBBIE A. SINGER DIAMOND RESOURCES CO. 08/31/2011 08/30/2014 N/A Weld Undeveloped 10N 61W 26 SW MARIANNE BERENSON, A MARRRIED WOMAN DIAMOND RESOURCES CO. 05/25/2011 05/24/2015 N/A Weld Undeveloped 09N 61W 09 E2 NE,SW NE,NW NE, LESS THE 'J' SAND FORMATION MARIANNE BERENSON, A MARRRIED WOMAN DIAMOND RESOURCES CO. 05/25/2011 05/24/2015 N/A Weld Undeveloped 09N 61W 10 NW MARIANNE BERENSON, A MARRIED WOMAN DIAMOND RESOURCES CO. 05/25/2011 05/24/2015 N/A Weld Undeveloped 09N 61W 03 SW MARIANNE BERENSON, A MARRIED WOMAN DIAMOND RESOURCES CO. 05/25/2011 05/24/2015 N/A Weld Undeveloped 09N 61W 10 NE C. BRUCE SPANGLER AG ENERGY PARTNERS, LP 05/16/2011 05/15/2016 N/A Weld HBP - Planck 1-14H 08N 62W 23 SW PETER V.R. FREEMAN, II, TRUSTEE OF THE MARGUERITE FREEMAN REVOCABLE TRUST DIAMOND RESOURCES CO. 11/22/2011 11/21/2014 N/A Weld Undeveloped 08N 62W 26 S2 CITY OF WRAY, COLORADO, A MUNICIPAL CORPORATION, REPRESENTED HEREIN BY KRIS JONES, MAYOR BASELINE MINERALS, INC. 12/01/2010 11/30/2013 2 Yr Weld HBP - Buchner 1-2H 07N 60W 11 W2 THE UNITED METHODIST CHURCH OF WRAY, A COLORADO NONPROFIT CORPORATION IN TRUST, REPRESENTED HEREIN BY ROBERT L. SCHNEIDER, TRUSTEE BASELINE MINERALS, INC. 12/01/2010 11/30/2013 2 yr Weld HBP - Buchner 1-2H 07N 60W 11 W2 Page 49 of 59 Lessor Lessee Effective Date Expiration Date Option Term Royalty County Book/Page /Desc Company Net Lease Status TWN RNG SEC Description WRAY AREA FOUNDATION, INC., A COLORADO NON-PROFIT CORPORATION, REPRESENTED HEREIN BY LANCE BOHALL BASELINE MINERALS, INC. 12/01/2010 11/30/2013 2 Yr Weld HBP - Buchner 1-2H 07N 60W 11 W2 DONALD W. GILLETTE, A WIDOW HOP ENERGIES, LLC 03/24/2010 03/23/2015 N/A Weld Undeveloped 09N 61W 17 NW DONALD W. GILLETTE, A WIDOW HOP ENERGIES, LLC 03/24/2010 03/23/2015 N/A Weld Undeveloped 09N 61W 18 E2 NW,E2 SW, LOT1, LOT2, LOT3 DONALD W. GILLETTE, A WIDOW HOP ENERGIES, LLC 03/24/2010 03/23/2015 N/A Weld Undeveloped 09N 61W 17 SW DONALD W. GILLETTE, A WIDOW HOP ENERGIES, LLC 03/24/2010 03/23/2015 N/A Weld Undeveloped 09N 61W 18 E2 DONALD W. GILLETTE, A WIDOW HOP ENERGIES, LLC 03/24/2010 03/23/2015 N/A Weld Undeveloped 09N 62W 24 SE NE,NE SE DONALD W. GILLETTE, A WIDOW HOP ENERGIES, LLC 03/24/2010 03/23/2015 N/A Weld Undeveloped 09N 62W 25 NE ROBERT H. HEMPHILL AND BEVERLY SUE HEMPHILL, HUSBAND & WIFE HOP ENERGIES, LLC 01/14/2010 01/13/2013 3 yr Weld HBP - Hahn 1-4H 07N 62W 04 SE,NE,NW,SW ROBERT H. HEMPHILL AND BEVERLY SUE HEMPHILL, HUSBAND & WIFE HOP ENERGIES, LLC 01/14/2010 01/13/2013 3 yr Weld HBP - Perrin 1-10H 07N 62W 10 NW MARILYN E. HARDY, A SINGLE WOMAN HOP ENERGIES, LLC 01/14/2010 01/13/2013 3 yr Weld HBP - Hahn 1-4H 07N 62W 04 SE,NE,NW,SW MARILYN E. HARDY, A SINGLE WOMAN HOP ENERGIES, LLC 01/14/2010 01/13/2013 3 yr Weld HBP - Perrin 1-10H 07N 62W 10 NW MARY ANN MOODY, A WIDOW JAMES C. KARO ASSOCIATES 09/21/2007 09/20/2012 N/A Weld HBP - Planck 1-14H 08N 62W 14 S2 DOUGLAS JUNIOR WATERMAN, A MARRIED MAN DEALING IN HIS SOLE & SEPARATE PROPERTY JAMES C. KARO ASSOCIATES 01/11/2008 01/10/2013 N/A Weld HBP - Planck 1-14H 08N 62W 14 S2 NORMAN L. DUNBAR, DEALING IN HIS SOLE & SEPARATE PROPERTY DIAMOND OPERATING, INC. 08/03/2002 06/30/2015 N/A Weld HBP - TermAssignment 09N 61W 17 E2 JAMES G. MCCUE III NOCO OIL COMPANY, LLC 11/01/1999 06/30/2015 N/A Weld HBP - TermAssignment 09N 61W 03 NW JAMES G. MCCUE III NOCO OIL COMPANY, LLC 11/01/1999 06/30/2015 N/A Weld HBP - TermAssignment 09N 61W 10 N2 LOIS V. GILLETTE, INDIVIDUALLY AND AS TRUSTEE OF THE MILES T. GILLETTE TESTAMENTARY TRUST NOCO OIL COMPANY, LLC 08/21/1999 06/30/2015 N/A Weld HBP - TermAssignment 09N 61W 17 E2 JACK GILLETTE & BARBARA GILETTE, HUSBAND & WIFE NOCO OIL COMPANY, LLC 08/21/1999 06/30/2015 N/A Weld HBP - TermAssignment 09N 61W 17 E2 KATHLEEN M. PEAKE & RICK MOSER, CO-CONSERVATORS OF THE ESTATE OF BRUCE WAYNE MOSER DIAMOND RESOURCES CO. 10/25/2011 10/24/2014 N/A Weld HBP - Staudinger 1-31H 08N 61W 31 SE RICK MOSER, A SINGLE MAN DIAMOND RESOURCES CO. 10/25/2011 10/24/2014 N/A Weld HBP - Staudinger 1-31H 08N 61W 31 SE ARTINA E. CAMPBELL, A MARRIED WOMAN DIAMOND RESOURCES CO. 10/25/2011 10/24/2014 N/A Weld HBP - Staudinger 1-31H 08N 61W 31 SE KATHLEEN M. PEAKE, A MARRIED WOMAN DIAMOND RESOURCES CO. 10/25/2011 10/24/2014 N/A Weld HBP - Staudinger 1-31H 08N 61W 31 SE MABEL L. BAXTER, A WIDOW DIAMOND RESOURCES CO. 12/06/2011 12/05/2014 N/A Weld HBP - Perrin 1-10H 07N 62W 10 A 5.00 ACRE TRACT IN NE/4 DESCRIBED AS: LOT A OF RECORDED EXEMPTION NO. 0715-10-1-RE2365, BEING A PART OF THE W/2 NE/4 ACCORDING TO THE MAP RECORDED 1/27/1, NANCY JO WOOLRIDGE AND HAROLD WOOLDRIDGE, WIFE AND HUSBAND NOCO OIL COMPANY, LLC 08/21/1999 06/30/2015 N/A Weld HBP - TermAssignment 09N 61W 17 E2 Page 50 of 59 Lessor Lessee Effective Date Expiration Date Option Term Royalty County Book/Page /Desc Company Net Lease Status TWN RNG SEC Description BETTY J. WARE, INDIVIDUALLY AND AS SUCCESSOR TRUSTEE OF THE VERA W. JENNINGS TRUST NOCO OIL COMPANY, LLC 08/21/1999 06/30/2015 N/A Weld HBP - TermAssignment 09N 61W 17 E2 RHEA KALLSEN, A WIDOW NOCO OIL COMPANY, LLC 08/21/1999 06/30/2015 N/A Weld HBP - TermAssignment 09N 61W 17 E2 MARILYN N. MIHM IRREVOCABLE TRUST AGREEMENT ESTABLISHED BY THE FRANCES I. KIRK TRUST AGREEMENT, DATED MARCH 2, 1982, AND AMENDED AUGUST 21, 1987, CITIZENS NATION BANK OF CONCORDIA, KS TRUSTEE HOP ENERGIES, LLC 05/14/2010 05/13/2013 N/A Weld HBP - Undeveloped 07N 62W 11 SE NE MARILYN N. MIHM IRREVOCABLE TRUST AGREEMENT ESTABLISHED BY THE FRANCES I. KIRK TRUST AGREEMENT, DATED MARCH 2, 1982, AND AMENDED AUGUST 21, 1987, CITIZENS NATION BANK OF CONCORDIA, KS TRUSTEE HOP ENERGIES, LLC 05/14/2010 05/13/2013 N/A Weld HBP - Marconi 1-1H 07N 62W 12 SE NW,SE SW MARILYN N. MIHM IRREVOCABLE TRUST AGREEMENT ESTABLISHED BY THE FRANCES I. KIRK TRUST AGREEMENT, DATED MARCH 2, 1982, AND AMENDED AUGUST 21, 1987, CITIZENS NATION BANK OF CONCORDIA, KS TRUSTEE HOP ENERGIES, LLC 05/14/2010 05/13/2013 N/A Weld HBP - Undeveloped 07N 63W 25 SE DONALD E. GREEN, AS TRUSTEE OF THE DONALD E. GREEN FAMILY TRUST, DATED MAY 16, 2003 BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY 07/24/2010 07/23/2013 2 yr Weld HBP - Reines 1-1H 07N 60W 01 S2 NW,S2 NE,S2, LOT3, LOT4 ORVILLE JOHN BRUNMEIER, A MARRIED MAN DEALING IN HIS SOLE AND SEPARATE PROPERTY BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY 07/07/2010 07/06/2015 Opt. Exr. 2 Yr Weld Undeveloped 07N 61W 12 S2 SW PAUL F. BARNHART, JR., AS TRUSTEE OF THE BARNHART GRANDCHILDREN'S DECEMBER 1992 TRUST BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY 04/08/2010 04/07/2015 Opt. Exr. 3 Yr Weld Undeveloped 07N 61W 24 NE BARBARA PATTERSON CHAPMAN, DEALING IN HER SOLE SEPARATE PROPERTY BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY 04/23/2010 04/22/2016 Opt. Exr. 3 Yr Weld Undeveloped 07N 61W 24 NE ROSCOE EARL COX III AND KAY COX, HUSBAND AND WIFE BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY 05/03/2010 05/02/2015 Opt. Exr. 3 Yr Weld Undeveloped 07N 61W 24 NE FULTON FAMILY 1, CAROL E. FULTON & SHIRLEY D. FULTON, TRUSTEES BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY 10/15/2010 10/14/2013 2 Yr Weld HBP - Reines 1-1H 07N 60W 01 S2 NW, LOT3, LOT4 RECECA R. VANLITH, AS ATTORNEY-IN-FACT FOR BARBARA D. ROGERS BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY 09/29/2010 09/28/2013 2 Yr Weld HBP - Reines 1-1H 07N 60W 01 S2 NW, LOT3, LOT4 THE SKEETERS COMPANY BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY 08/27/2010 08/26/2013 2 Yr Weld HBP - Reines 1-1H 07N 60W 01 S2 NW, LOT3, LOT4 Page 51 of 59 Lessor Lessee Effective Date Expiration Date Option Term Royalty County Book/Page /Desc Company Net Lease Status TWN RNG SEC Description SHARON R. JONES, A SINGLE WOMAN DEALING IN HER SOLE AND SEPARATE PROPERTY BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY 09/22/2010 09/21/2015 Opt. Exr. 2 Yr Weld Undeveloped 07N 61W 12 N2 NW,W2 NE SHARON R. JONES, A SINGLE WOMAN DEALING IN HER SOLE AND SEPARATE PROPERTY BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY 09/22/2010 09/21/2015 Opt. Exr. 2 Yr Weld Undeveloped 07N 61W 23 NE SHARON R. JONES, A SINGLE WOMAN DEALING IN HER SOLE AND SEPARATE PROPERTY BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY 09/22/2010 09/21/2015 Opt. Exr. 2 Yr Weld Undeveloped 07N 61W 23 W2 SHARON R. JONES, A SINGLE WOMAN DEALING IN HER SOLE AND SEPARATE PROPERTY BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY 09/22/2010 09/21/2015 Opt. Exr. 2 Yr Weld Undeveloped 07N 61W 24 NW SHARON R. JONES, A SINGLE WOMAN DEALING IN HER SOLE AND SEPARATE PROPERTY BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY 09/22/2010 09/21/2015 Opt. Exr. 2 Yr Weld Undeveloped 07N 61W 24 NE HOBE MINERALS LIMITED LIABILITY COMPANY, A WYOMING LIMITED LIABILITY COMPANY BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY 08/12/2010 08/11/2015 Opt. Exr. 2 Yr Weld Undeveloped 07N 61W 12 N2 NW, W2 NE HOBE MINERALS LIMITED LIABILITY COMPANY, A WYOMING LIMITED LIABILITY COMPANY BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY 08/12/2010 08/11/2015 Opt. Exr. 2 Yr Weld Undeveloped 07N 61W 23 NE HOBE MINERALS LIMITED LIABILITY COMPANY, A WYOMING LIMITED LIABILITY COMPANY BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY 08/12/2010 08/11/2015 Opt. Exr. 2 Yr Weld Undeveloped 07N 61W 23 W2 HOBE MINERALS LIMITED LIABILITY COMPANY, A WYOMING LIMITED LIABILITY COMPANY BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY 08/12/2010 08/11/2015 Opt. Exr. 2 Yr Weld Undeveloped 07N 61W 24 NE HOBE MINERALS LIMITED LIABILITY COMPANY, A WYOMING LIMITED LIABILITY COMPANY BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY 08/12/2010 08/11/2015 Opt. Exr. 2 Yr Weld Undeveloped 07N 61W 24 NW RONALD J. SCHULTZ, A MARRIED MAN DEALING IN HIS SOLE AND SEPARATE PROPERTY BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY 09/30/2010 09/29/2015 Opt. Exr. 2 Yr Weld Undeveloped 07N 61W 12 N2 NW,W2 NE RONALD J. SCHULTZ, A MARRIED MAN DEALING IN HIS SOLE AND SEPARATE PROPERTY BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY 09/30/2010 09/29/2015 Opt. Exr. 2 Yr Weld Undeveloped 07N 61W 23 NE,W2 RONALD J. SCHULTZ, A MARRIED MAN DEALING IN HIS SOLE AND SEPARATE PROPERTY BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY 09/30/2010 09/29/2015 Opt. Exr. 2 Yr Weld Undeveloped 07N 61W 24 NE,NW FREDERICK M. LOECHNER, A SINGLE MAN BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY 08/06/2010 08/05/2015 Opt. Exr. 2 Yr Weld Undeveloped 07N 61W 10 S2 FREDERICK M. LOECHNER, A SINGLE MAN BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY 08/06/2010 08/05/2015 Opt. Exr. 2 Yr Weld Undeveloped 07N 61W 13 W2 FREDERICK M. LOECHNER, A SINGLE MAN BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY 08/06/2010 08/05/2015 Opt. Exr. 2 Yr Weld Undeveloped 07N 61W 14 SE FREDERICK M. LOECHNER, A SINGLE MAN BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY 08/06/2010 08/05/2015 Opt. Exr. 2 Yr Weld Undeveloped 07N 61W 24 NE Page 52 of 59 Lessor Lessee Effective Date Expiration Date Option Term Royalty County Book/Page /Desc Company Net Lease Status TWN RNG SEC Description WALTER S. CENSOR, A MARRIED MAN DEALING IN HIS SOLE AND SEPARATE PROPERTY BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY 08/20/2010 08/19/2015 Opt. Exr. 2 Yr Weld Undeveloped 07N 61W 24 NE MONIQUE C. KATZ, A MARRIED WOMAN DEALING IN HER SOLE AND SEPARATE PROPERTY BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY 08/20/2010 08/19/2015 Opt. Exr. 2 Yr Weld Undeveloped 07N 61W 24 NE YOUNGBLOOD, LTD. BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY 09/22/2010 09/21/2015 Opt. Exr. 2 Yr Weld Undeveloped 07N 61W 24 NE SNOWFLAKE TRUST DATED DECEMBER 29, 2006, CHARLOTTE I. RAMSEY, TRUSTEE, C/O INTEGRITY FIRST BANK DIAMOND OPERATING, INC. 06/07/2010 06/06/2015 Opt. Exr. 2 Yr Weld Undeveloped 09N 61W 04 S2 NE, LOT1, LOT2 PAUL KING JONES, DEALING IN HIS SOLE AND SEPARATE PROPERTY DIAMOND OPERATING, INC. 05/25/2010 05/24/2015 Opt. Exr. 2 Yr Weld Undeveloped 09N 61W 04 S2 NE, LOT1, LOT2 WILSON H. SCOTT, DEALING IN HIS SOLE AND SEPARATE PROPERTY DIAMOND OPERATING, INC. 05/25/2010 05/24/2015 Opt. Exr. 2 Yr Weld Undeveloped 09N 61W 04 S2 NE, LOT1, LOT2 GLORIA A. MCINTOSH, A MARRIED WOMAN DEALING IN HER SOLE AND SEPARATE PROPERTY DIAMOND OPERATING, INC. 06/11/2010 06/10/2015 Opt. Exr. 2 Yr Weld Undeveloped 09N 61W 04 S2 NE, LOT1, LOT2 JOHN TUMA, A MARRIED MAN DEALING IN HIS SOLE AND SEPARATE PROPERTY DIAMOND OPERATING, INC. 06/11/2010 06/10/2015 Opt. Exr. 2 Yr Weld Undeveloped 09N 61W 04 S2 NE, LOT1, LOT2 PRISCILLA TUMA RIDGELL, A SINGLE WOMAN DIAMOND OPERATING, INC. 06/11/2010 06/10/2015 Opt. Exr. 2 Yr Weld Undeveloped 09N 61W 04 S2 NE, LOT1, LOT2 HAYDEN HITCHCOCK AND KAREN HITCHCOCK, HUSBAND AND WIFE DIAMOND OPERATING, INC. 04/09/2010 04/08/2015 Opt. Exr. 2 Yr Weld Undeveloped 09N 61W 04 S2 NE, LOT1, LOT2 HOLLY HITCHCOCK GOURLEY, DEALING IN HER SOLE AND SEPARATE PROPERTY DIAMOND OPERATING, INC. 06/15/2006 06/14/2016 Opt. Exr. 2 Yr Weld Undeveloped 09N 61W 04 NE LOIS I. SCOTT, A WIDOW DIAMOND OPERATING, INC. 05/25/2010 05/24/2015 Opt. Exr. 2 Yr Weld Undeveloped 09N 61W 04 S2 NE, LOT1, LOT2 LINDA SANTORA Linda Santora, a single woman BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY 10/20/2010 10/19/2015 N/A Weld HBP - Buchner 1-2H 07N 59W 07 W2 W2,E2 SW,W2 SE LINDA SANTORA Linda Santora, a single woman BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY 10/20/2010 10/19/2015 N/A Weld HBP - Buchner 1-2H 07N 59W 17 S2 LINDA SANTORA Linda Santora, a single woman BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY 10/20/2010 10/19/2015 N/A Weld HBP - Buchner 1-2H 07N 59W 18 S2,S2 NW,NW NW LINDA SANTORA Linda Santora, a single woman BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY 10/20/2010 10/19/2015 N/A Weld HBP - Buchner 1-2H 07N 60W 11 W2 LINDA SANTORA Linda Santora, a single woman BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY 10/20/2010 10/19/2015 N/A Weld HBP - Buchner 1-2H 07N 60W 12 E2 E2,W2 LINDA SANTORA Linda Santora, a single woman BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY 10/20/2010 10/19/2015 N/A Weld HBP - Buchner 1-2H 07N 60W 13 N2 NE, SE NE LINDA SANTORA Linda Santora, a single woman BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY 10/20/2010 10/19/2015 N/A Weld HBP - Buchner 1-2H 07N 60W 14 E2 W2,SW SW,SE/4 LESS THE EAST 24 ACRES Page 53 of 59 Lessor Lessee Effective Date Expiration Date Option Term Royalty County Book/Page /Desc Company Net Lease Status TWN RNG SEC Description AUDREY DOWDY, A MARRIED WOMAN DIAMOND RESOURCES CO. 10/25/2011 10/24/2014 N/A Weld HBP - Staudinger 1-31H 08N 61W 31 SE HAT CREEK ROYALTY, LTD. DIAMOND RESOURCES CO. 01/12/2012 01/11/2015 N/A Weld HBP - Buchner 1-2H 07N 60W 11 W2 KAREN NITSCHKE, ATTORNEY-IN-FACT FOR BARBARA NITSCHKE, A WIDOW CONTINENTAL RESOURCES, INC. 11/08/2011 11/07/2014 N/A Weld HBP - Planck 1-14H 08N 62W 23 SW ROBERT SALMON, A WIDOWER DIAMOND RESOURCES CO. 12/09/2011 12/08/2016 N/A Weld HBP - Dunn 1-13H 08N 62W 13 N2 ROBERT SALMON, A WIDOWER DIAMOND RESOURCES CO. 12/09/2011 12/08/2016 N/A Weld HBP - Washburn GX15-62NH 08N 62W 15 N2 ROBERT SALMON, A WIDOWER DIAMOND RESOURCES CO. 12/23/2011 12/22/2014 N/A Weld HBP - Planck 1-14H 08N 62W 14 N2 WELD COUNTY, COLORADO, A POLITICAL SUBDIVISION OF THE STATE OF COLORADO ACTING BY & THROUGH THE BOARD OF COUNTY COMMISSIONERS OF THE COUNTY OF WELD DIAMOND RESOURCES CO. 01/23/2012 01/22/2015 N/A Weld HBP - Planck 1-14H 08N 62W 23 A TRACT OF LAND TAKEN UNDER FINAL RULING OF COURT RECORDED SEPTEMBER 17, 1935, BOOK 983, , DESCRIBED AS FOLLOWS; A STRIP OF LAND 20 FEET WIDE ADJACENT & NORTH OF PRESENT HIGHWAY RIGHT OF WAY, EXTENDING WESTWARD APPROXIMATELY 2, TO THE NORTH & SOUTH CENTER LINE OF SAID SECTION, CONTAINING 1.21 ACRES, MORE OR LESS A TRACT OF LAND TAKEN UNDER FINAL RULING OF COURT RECORDED SEPTEMBER 17, 1935, BOOK 983, , DESCRIBED AS FOLLOWS: A STRIP OF LAND 20 FEET WIDE ADJACENT & NORTH OF THE PRESENT HIGHWAY RIGHT-OF-WAY, EXTENDING WESTWARD APPROXIMATELY 2& SOUTH CENTER LINE OF SECTION 23 TO THE WEST BOUNDARY LINE OF SAID SECTION, CONTAINING 1.21 ACRES, MORE OR LESS DAVID DEISON, A/K/A DAVE DIESON DIAMOND RESOURCES CO. 12/12/2011 12/11/2014 N/A Weld Undeveloped 07N 61W 18 E2 NW, LOT1, LOT2 DAVID DEISON, A/K/A DAVE DIESON DIAMOND RESOURCES CO. 12/12/2011 12/11/2014 N/A Weld Undeveloped 07N 62W 13 NE DAVID DEISON, A/K/A DAVE DIESON DIAMOND RESOURCES CO. 12/12/2011 12/11/2014 N/A Weld Undeveloped 07N 62W 11 SE NE DAVID DEISON, A/K/A DAVE DIESON DIAMOND RESOURCES CO. 12/12/2011 12/11/2014 N/A Weld HBP - Marconi 1-1H 07N 62W 12 E2,SE NW,SE SW DAVID DEISON, A/K/A DAVE DIESON DIAMOND RESOURCES CO. 12/12/2011 12/11/2014 N/A Weld Undeveloped 07N 62W 13 NW DAVID DEISON, A/K/A DAVE DIESON DIAMOND RESOURCES CO. 12/12/2011 12/11/2014 N/A Weld Undeveloped 07N 62W 14 SW DAVID DEISON, A/K/A DAVE DIESON DIAMOND RESOURCES CO. 12/12/2011 12/11/2014 N/A Weld Undeveloped 07N 62W 23 NW DAVID DEISON, A/K/A DAVE DIESON DIAMOND RESOURCES CO. 12/12/2011 12/11/2014 N/A Weld Undeveloped 07N 62W 13 S2 DAVID DEISON, A/K/A DAVE DIESON DIAMOND RESOURCES CO. 12/12/2011 12/11/2014 N/A Weld Undeveloped 07N 62W 14 SE BARBARA SIMMONS, A WIDOW DIAMOND RESOURCES CO. 12/12/2011 12/11/2014 N/A Weld HBP - Dunn 1-13H 08N 62W 13 N2 BARBARA SIMMONS, A WIDOW DIAMOND RESOURCES CO. 12/12/2011 12/11/2014 N/A Weld HBP - Washburn GX15-62NH 08N 62W 15 N2 VERONICA R. FULLER, A/K/A VERONICA RENEE FULLER, A SINGLE WOMAN CONTINENTAL RESOURCES, INC. 12/20/2011 12/19/2014 N/A Weld Undeveloped 08N 61W 35 LOT A OF RECORDED EXEMPTION NO. 0543-35-4-RE1/4 NW/4, NE/4 SW/4, S/2 SW/4, E/2, CALF CREEK ROYALTY, LTD DIAMOND RESOURCES CO. 01/12/2012 01/11/2015 N/A Weld HBP - Dunn 1-13H 08N 62W 24 SW HERMAN PETERSON & DOROTHY PETERSON, HUSBAND & WIFE DIAMOND RESOURCES CO. 12/23/2011 12/22/2014 N/A Weld HBP - Wallach 1-8H 07N 61W 08 NE Page 54 of 59 Lessor Lessee Effective Date Expiration Date Option Term Royalty County Book/Page /Desc Company Net Lease Status TWN RNG SEC Description GREGORY J. GOLGART, A SINGLE MAN DIAMOND RESOURCES CO. 11/15/2011 11/14/2016 N/A Weld Undeveloped 08N 62W 29 SE SW SUSAN I. MCCLELLAN & JAMES L. MCCLELLAN, HER HUSBAND DIAMOND RESOURCES CO. 12/21/2011 12/20/2014 N/A Weld HBP - Planck 1-14H 08N 62W 14 N2 SUSAN I. MCCLELLAN & JAMES L. MCCLELLAN, HER HUSBAND DIAMOND RESOURCES CO. 12/13/2011 12/12/2014 N/A Weld HBP - Dunn 1-13H 08N 62W 13 N2 SUSAN I. MCCLELLAN & JAMES L. MCCLELLAN, HER HUSBAND DIAMOND RESOURCES CO. 12/13/2011 12/12/2014 N/A Weld HBP - Washburn GX15-62NH 08N 62W 15 N2 BARBARA SIMMONS, A WIDOW DIAMOND RESOURCES CO. 12/21/2011 12/20/2014 N/A Weld HBP - Planck 1-14H 08N 62W 14 N2 STUART L. GOLGART & CINDY R. GOLGART, HUSBAND & WIFE DIAMOND RESOURCES CO. 11/15/2011 11/14/2016 N/A Weld Undeveloped 08N 62W 29 SE SW DIANE R. KLIEWER & VERNON L. KLIEWER, HER HUSBAND DIAMOND RESOURCES CO. 01/10/2012 01/09/2017 N/A Weld HBP - Marconi 1-1H 07N 62W 12 NE NW,W2 W2,NE SW DEREK COLLINS JANSEN, F/K/A DEREK COLLINS & COLLEEN J. JANSEN, HUSBAND & WIFE DIAMOND RESOURCES CO. 01/05/2012 01/04/2017 N/A Weld HBP - Planck 1-14H 08N 62W 23 SW LEO EVERETT OSBURNSEN AND DARLAINE I. DAWSON, AKA DARLAINE DAWSON, HUSBAND AND WIFE DIAMOND RESOURCES CO. 01/10/2012 01/09/2015 N/A Weld Undeveloped 02N 64W 24 A TRACT OF LAND IN THE NW/4 MORE PARTICULARLY DESCRIBED AS: LOT A IN CORREFCTED RECORDED EXEMPTION NO. 1305-24-2 RE-4785, BEING A PORTION OF THE NW/4 NW/4 NW/4 OF SECTION 24, TOWNSHIP 2 NORTH RANGE 64 WEST OF THE 6TH P.M. RECORDED IN THE REAL PROPERTY RECORDS OF WELD COUNTY, COLORADO ON 7/28/2#3568831, SPALDING & CO. DIAMOND RESOURCES CO. 01/11/2012 01/10/2015 N/A Weld HBP - Dunn 1-13H 08N 62W 13 N2 DARYL L. ARNOLD & MARY M. ARNOLD, HUSBAND & WIFE DIAMOND RESOURCES CO. 01/09/2012 01/08/2015 N/A Weld Undeveloped 02N 64W 24 A TRACT OF LAND LOCATED IN THE NW/4 MORE PARTICULARLY DESCRIBED AS: LOT B IN RECORDED EXEMPTION NO. 1305-24-2 RE-3278, BEING A PORTION OF THE SW/4 NW/4 NW/4 RECORDED IN THE REAL PROPERTY RECORDS OF WELD COUNTY COLORADO ON 11/5/2#3002255, FREDA B. LAMM. A WIDOW DIAMOND RESOURCES CO. 01/13/2012 01/12/2015 N/A Weld HBP - Dunn 1-13H 08N 62W 24 SE,SW ROBERT VAN OSTRAND, A SINGLE MAN DIAMOND RESOURCES CO. 01/19/2012 01/18/2017 N/A Weld Undeveloped 07N 61W 21 S2 SW STANTON E. VAN OSTRAND & JACQUELINE B. VAN OSTRAND, HUSBAND & WIFE DIAMOND RESOURCES CO. 01/19/2012 01/18/2017 N/A Weld Undeveloped 07N 61W 21 S2 SW LINDA B. CHILDERS & WILLIAM D. CHILDERS, HER HUSBAND DIAMOND RESOURCES CO. 01/13/2012 01/12/2015 N/A Weld Undeveloped 07N 62W 11 N2 NE,SW NE LINDA B. CHILDERS & WILLIAM D. CHILDERS, HER HUSBAND DIAMOND RESOURCES CO. 01/13/2012 01/12/2015 N/A Weld HBP - Marconi 1-1H 07N 62W 12 NE NW,W2 W2,NE SW JAMES J. SIMMONS, A/K/A JAMES JACKSON SIMMONS, A MARRIED MAN DIAMOND RESOURCES CO. 12/21/2011 12/20/2014 N/A Weld HBP - Planck 1-14H 08N 62W 14 N2 JAMES J. SIMMONS, A MARRIED MAN DIAMOND RESOURCES CO. 12/12/2011 12/11/2014 N/A Weld HBP - Dunn 1-13H 08N 62W 13 N2 JAMES J. SIMMONS, A MARRIED MAN DIAMOND RESOURCES CO. 12/12/2011 12/11/2014 N/A Weld HBP - Washburn GX15-62NH 08N 62W 15 N2 Page 55 of 59 Lessor Lessee Effective Date Expiration Date Option Term Royalty County Book/Page /Desc Company Net Lease Status TWN RNG SEC Description WELD COUNTY, COLORADO, A POLITICAL SUBDIVISION OF THE STATE OF COLORADO ACTING BY & THROUGH THE BOARD OF COUNTY COMMISSIONERS OF THE COUNTY OF WELD DIAMOND RESOURCES CO. 03/05/2012 03/04/2015 N/A Weld Undeveloped 02N 64W 13 PART OF NW/4: BEGINNING AT NW CORNER, THENCE N 89 DEGREES 9 MINUTES 11 SECONDS E 5.58 FT., THENCE ALONG A CURVE TO THE LEFT HAVING A RADIUS OF 2,834.79 FT., AN ARC LENGTH OF 374.78 FT. AND A CHORD WHICH BEARS S 4 DEGREES 44 MINUTES 23 SECONDS E, THENCE S 6 DEGREES 30 MINUTES 21 SECONDS E 768.76 FT., THENCE ALONG A CURVE TO THE RIGHT HAVING A RADIUS OF 4,531.26 FT., AN ARC LENGTH OF 460.36 FT. AND A CHORD WHICH BEARS S 3 DEGREES 35 MINUTES 43 SECONDS E, THENCE S 89 DEGREES 18 MINUTES 55 SECONDS W 60FT., THENCE ALONG A CURVE TO THE LEFT HAVING A RADIUS OF 4,471.26 FT., AN ARC OF 454.27 FT. AND A CHORD WHICH BEARS N 3 DEGREES 35 MINUTES 43 SECONDS W, THENCE N 6 DEGREES 80 MINUTES 21 SECONDS W 239.16 FT., THENCE N 1 DEGREE 39 MINUTES 12 SECONDS W 707.35 FT TO POINT OF BEGINNING. (TRACT #13-3) JANIS M. NAKUTIN, A MARRIED WOMAN DIAMOND RESOURCES CO. 01/19/2012 01/18/2017 N/A Weld Undeveloped 07N 61W 21 S2 SW SALLY LYNN STERKEL & GARY D. STERKEL, HER HUSBAND DIAMOND RESOURCES CO. 01/19/2012 01/18/2017 N/A Weld Undeveloped 07N 61W 21 S2 SW CATHIE E. NIX, A SINGLE WOMAN DIAMOND RESOURCES CO. 01/18/2012 01/18/2017 N/A Weld Undeveloped 04N 61W 27 LOT A OF NIX EXEMPTION PLAT NO. 047-27-2-RE-2#2639098, BEING A PART OF THE NW/4 OF SECTION 27 ELEANOR E. BARKER, A WIDOW DIAMOND RESOURCES CO. 01/20/2012 01/19/2017 N/A Weld HBP - Perrin 1-10H 07N 62W 10 NE JUDY BRANNBERG, A MARRIED WOMAN DIAMOND RESOURCES CO. 02/01/2012 01/31/2017 N/A Weld HBP - Marconi 1-1H 07N 62W 12 E2 CLYDE A. NELSON, A/K/A CLYDE NELSON, A MARRIED MAN DIAMOND RESOURCES CO. 01/26/2012 01/25/2017 N/A Weld HBP - Marconi 1-1H 07N 62W 12 E2 NANCY ADELAIDE PENNEY & JAMES FREDRICK PENNEY, HER HUSBAND DIAMOND RESOURCES CO. 01/11/2012 01/10/2017 N/A Weld Undeveloped 07N 61W 01 S2 NE,SE, LOT1, LOT2 NANCY ADELAIDE PENNEY & JAMES FREDRICK PENNEY, HER HUSBAND DIAMOND RESOURCES CO. 01/11/2012 01/10/2017 N/A Weld HBP - Dunn 1-13H 08N 62W 24 SE,SW BARBARA NAY RACICH, F/K/A BARBARA LOUISE NAY & RICHARD NICHOLAS RACICH, HER HUSBAND DIAMOND RESOURCES CO. 01/11/2012 01/10/2017 N/A Weld Undeveloped 07N 61W 01 S2 NE,SE, LOT1, LOT2 BARBARA NAY RACICH, F/K/A BARBARA LOUISE NAY & RICHARD NICHOLAS RACICH, HER HUSBAND DIAMOND RESOURCES CO. 01/11/2012 01/10/2017 N/A Weld HBP - Dunn 1-13H 08N 62W 24 SE,SW DIANE HARRIS HANSON, A MARRIED WOMAN DIAMOND RESOURCES CO. 02/21/2012 02/22/2017 N/A Weld Undeveloped 06N 61W 31 LOT1 BERNICE M. HENNINGER, A WIDOW DIAMOND RESOURCES CO. 02/09/2012 02/08/2017 N/A Weld Undeveloped 11N 58W 19 E2 W2,E2, LOT1, LOT2, LOT3, LOT4 BETTY LOUISE HORTON, A WIDOW DIAMOND RESOURCES CO. 12/28/2011 12/27/2014 N/A Weld HBP - Staudinger 1-31H 08N 61W 31 NE JENNIFER S. JONES, A MARRIED WOMAN DIAMOND RESOURCES CO. 01/26/2012 01/25/2015 N/A Weld Undeveloped 07N 62W 11 N2 NE,SW NE JENNIFER S. JONES, A MARRIED WOMAN DIAMOND RESOURCES CO. 01/26/2012 01/25/2015 N/A Weld HBP - Marconi 1-1H 07N 62W 12 NE NW,W2 W2,NE SW JENNIFER S. JONES, A MARRIED WOMAN DIAMOND RESOURCES CO. 01/26/2012 01/25/2015 N/A Weld Undeveloped 07N 62W 13 S2 ROBERT H. GREEN, A SINGLE MAN DIAMOND RESOURCES CO. 01/12/2012 01/11/2015 N/A Weld Undeveloped 02N 64W 13 LOT A OF RECORDED EXEMPTION NO. 1305-13-3-RE91, RECORDED 11/23/1#1625288, BEING A PART OF THE SW/4 OF SECTION 13, LLOYD L. HARRIS, A MARRIED MAN DIAMOND RESOURCES CO. 02/13/2012 02/12/2017 N/A Weld Undeveloped 06N 61W 31 LOT1 Page 56 of 59 Lessor Lessee Effective Date Expiration Date Option Term Royalty County Book/Page /Desc Company Net Lease Status TWN RNG SEC Description MAUDE HENNINGER, A WIDOW, INDIVIDUALLY & AS THE FIFTY PERCENT HEIR OF G. STEWART HENNINGER DIAMOND RESOURCES CO. 02/17/2012 02/16/2017 N/A Weld Undeveloped 11N 58W 19 E2 W2,E2, LOT1, LOT2, LOT3, LOT4 JAMES VAN OSTRAND, A MARRIED MAN DIAMOND RESOURCES CO. 01/20/2012 01/19/2017 N/A Weld Undeveloped 07N 61W 21 S2 SW JAMES VAN OSTRAND, TRUSTEE OF THE GARY VAN OSTRAND LIFETIME BENEFIT TRUST DIAMOND RESOURCES CO. 01/20/2012 01/19/2017 N/A Weld Undeveloped 07N 61W 21 S2 SW SAMMY G. ARCHER, A MARRIED MAN DIAMOND RESOURCES CO. 02/24/2012 02/23/2017 N/A Weld Undeveloped 04N 61W 24 LOTS A & B OF RECORDED EXEMPTION I047-24-3-RE4807, RECEPTION #3583360; LOTS A & B OF RECORDED EXEMPTION I047-24-3-RE2474, RECEPTION #2727499; A 29.48 ACRE PARCEL OF LAND IN THE SW/4 MORE FULLY DESCRIBED AS FOLLOW: COMMENCING AT THE NORTHEAST CORNER OF THE SW/4 OF SECTION 24, THENCE SOUTH 89 DEGREES 48' WEST ALONG THE NORTH LINE OF THE SW/4 2/4, THENCE SOUTH 0 DEGREES 02' EAST ALONG THE WEST LINE OF THE SW/4 -OF-WAY LINE OF COUNTY ROAD, THENCE FOLLOWING THE NORTH RIGHT-OF-WAY LINE OF THE COUNTY ROAD, SOUTH 83 DEGREES 30' EAST 685 FEET, THENCE NORTH 83 DEGREES 684 FEET, THENCE NORTH 86 DEGREES EAST 1/4, THENCE NORTH 1 DEGREE 22' WEST ALONG THE EAST LINE OF THE SW/4 HERBERT DUELL & ELAINE DUELL, HUSBAND & WIFE DIAMOND RESOURCES CO. 03/05/2012 03/04/2017 N/A Weld Undeveloped 09N 61W 03 LOT1, LOT2, LOT3, LOT4 HERBERT DUELL & ELAINE DUELL, HUSBAND & WIFE DIAMOND RESOURCES CO. 03/05/2012 03/04/2017 N/A Weld Undeveloped 09N 61W 03 S2 N2 RAY DUELL, A MARRIED MAN DIAMOND RESOURCES CO. 02/10/2012 02/09/2017 N/A Weld Undeveloped 09N 61W 03 S2 N2, LOT1, LOT2, LOT3, LOT4 LUCILLE DUELL, TRUSTEE OF THE JOHN DUELL FAMILY TRUST DIAMOND RESOURCES CO. 03/22/2012 03/21/2017 N/A Weld Undeveloped 09N 61W 03 S2 N2, LOT1, LOT2, LOT3, LOT4 DELLCONN OIL CORPORATION DIAMOND RESOURCES CO. 02/02/2012 02/01/2015 N/A Weld HBP - Reines 1-1H 07N 60W 01 S2 NW, LOT3, LOT4 DONALD R. HARRIS, II, A MARRIED MAN DIAMOND RESOURCES CO. 02/21/2012 02/20/2017 N/A Weld Undeveloped 06N 61W 31 LOT1 DONNA CRAFT, A WIDOW DIAMOND RESOURCES CO. 12/27/2011 12/26/2015 N/A Weld Undeveloped 10N 61W 26 SW CLYDE A. NELSON, A MARRIED MAN DIAMOND RESOURCES CO. 03/14/2012 03/13/2017 N/A Weld Undeveloped 09N 61W 03 S2 N2, LOT1, LOT2, LOT3, LOT4 DAVE DUELL & BONNIE DUELL, HUSBAND & WIFE DIAMOND RESOURCES CO. 03/05/2012 03/04/2017 N/A Weld Undeveloped 09N 61W 03 S2 N2, LOT1, LOT2, LOT3, LOT4 JUDY BRANNBERG, A MARRIED WOMAN DIAMOND RESOURCES CO. 03/05/2012 03/04/2017 N/A Weld Undeveloped 09N 61W 03 S2 N2, LOT1, LOT2, LOT3, LOT4 JOHN T. GREGG & REBECCA B. GREGG, HUSBAND & WIFE DIAMOND RESOURCES CO. 03/05/2012 03/04/2017 N/A Weld Undeveloped 04N 61W 25 NE SE,N2 JOHN T. GREGG & REBECCA B. GREGG, HUSBAND & WIFE DIAMOND RESOURCES CO. 03/05/2012 03/04/2017 N/A Weld Undeveloped 04N 61W 27 E2 NE,W/2 NE/4 EAST OF DITCH, JOHN T. GREGG & REBECCA B. GREGG, HUSBAND & WIFE DIAMOND RESOURCES CO. 03/05/2012 03/04/2017 N/A Weld Undeveloped 04N 61W 33 NE JOHN T. GREGG & REBECCA B. GREGG, HUSBAND & WIFE DIAMOND RESOURCES CO. 03/05/2012 03/04/2017 N/A Weld Undeveloped 04N 61W 28 SE KENNETH D. JACOBS, A WIDOWER DIAMOND RESOURCES CO. 03/20/2012 03/19/2017 N/A Weld Undeveloped 09N 61W 03 S2 N2, LOT1, LOT2, LOT3, LOT4 BETTIE KAYE MILLER, A WIDOW DIAMOND RESOURCES CO. 03/29/2012 03/28/2017 N/A Weld Undeveloped 09N 61W 03 S2 N2, LOT1, LOT2, LOT3, LOT4 HELEN CREWS, A MARRIED WOMAN DIAMOND RESOURCES CO. 03/14/2012 03/13/2017 N/A Weld Undeveloped 09N 61W 03 S2 N2, LOT1, LOT2, LOT3, LOT4 TERRI HARRIS KAWAKAMI, A SINGLE WOMAN DIAMOND RESOURCES CO. 02/21/2012 02/20/2017 N/A Weld Undeveloped 06N 61W 31 LOT1 KATHY DORN WALKER, A MARRIED WOMAN DIAMOND RESOURCES CO. 03/02/2012 03/01/2017 N/A Weld Undeveloped 06N 61W 31 LOT1 Page 57 of 59 Lessor Lessee Effective Date Expiration Date Option Term Royalty County Book/Page /Desc Company Net Lease Status TWN RNG SEC Description LARRY D. DUELL, A MARRIED MAN DIAMOND RESOURCES CO. 03/27/2012 03/26/2017 N/A Weld Undeveloped 09N 61W 03 S2 N2, LOT1, LOT2, LOT3, LOT4 CLARA JANE WATERWORTH, A/K/A JANE WATERWORTH, A MARRIED WOMAN DIAMOND RESOURCES CO. 03/29/2012 03/28/2017 N/A Weld Undeveloped 11N 58W 19 E2 W2,E2, LOT1, LOT2, LOT3, LOT4 HERSCHEL ANTHONY POTTS, ATTORNEY-IN-FACT FOR ETHEL W. POTTS DIAMOND RESOURCES CO. 03/26/2012 03/25/2017 N/A Weld Undeveloped 04N 61W 27 E2 SW LYDIA PATTERSON INSTITUTE DIAMOND RESOURCES CO. 03/05/2012 03/04/2017 N/A Weld Undeveloped 07N 61W 01 S2 NE,SE, LOT1, LOT2 LYDIA PATTERSON INSTITUTE DIAMOND RESOURCES CO. 03/05/2012 03/04/2017 N/A Weld Undeveloped 07N 61W 24 E2 SW,W2 SW FRED E. COZZENS, PEARL H. COZZENS & ELMER DEAN COZZENS, TRUSTEES OF THE COZZENS LIVING TRUST DATED AUGUST 25, 2010 DIAMOND RESOURCES CO. 03/20/2012 03/19/2017 N/A Weld Undeveloped 09N 61W 03 S2 N2, LOT1, LOT2, LOT3, LOT4 CYNTHIA M. SPURLOCK, A MARRIED WOMAN DIAMOND RESOURCES CO. 03/20/2012 03/19/2017 N/A Weld Undeveloped 09N 61W 03 S2 N2, LOT1, LOT2, LOT3, LOT4 MARLYS K. ALLISON, A WIDOW DIAMOND RESOURCES CO. 03/27/2012 03/26/2017 N/A Weld Undeveloped 09N 61W 03 S2 N2, LOT1, LOT2, LOT3, LOT4 BRUCE G. DUELL, A MARRIED MAN DIAMOND RESOURCES CO. 03/27/2012 03/26/2017 N/A Weld Undeveloped 09N 61W 03 S2 N2, LOT1, LOT2, LOT3, LOT4 CAROL S. FOWLER, A MARRIED WOMAN DIAMOND RESOURCES CO. 03/20/2012 03/19/2017 N/A Weld Undeveloped 09N 61W 03 S2 N2, LOT1, LOT2, LOT3, LOT4 IRENE DUELL, A WIDOW DIAMOND RESOURCES CO. 03/27/2012 03/26/2017 N/A Weld Undeveloped 09N 61W 03 S2 N2, LOT1, LOT2, LOT3, LOT4 ARDIS L. KERNS, A/K/A ARDIS KERNS, A MARRIED WOMAN DIAMOND RESOURCES CO. 03/14/2012 03/13/2017 N/A Weld Undeveloped 09N 61W 03 S2 N2, LOT1, LOT2, LOT3, LOT4 LOIS E. KNITTLE & TONY D. KNITTLE, HER HUSBAND DIAMOND RESOURCES CO. 03/23/2012 03/22/2017 N/A Weld Undeveloped 09N 61W 03 S2 N2, LOT1, LOT2, LOT3, LOT4 MARK STERLING RIDER, A SINGLE MAN DIAMOND RESOURCES CO. 03/27/2012 03/26/2015 N/A Weld HBP - Reines 1-1H 07N 60W 01 S2 NW, LOT3, LOT4 MIRIAM R. KEY AND WALLACE E. KEY, HER HUSBAND DIAMOND RESOURCES CO. 03/22/2012 03/21/2017 N/A Weld Undeveloped 09N 61W 03 S2 N2, LOT1, LOT2, LOT3, LOT4 MARTHA H. SALSER, A MARRIED WOMAN DIAMOND RESOURCES CO. 03/23/2012 03/22/2017 N/A Weld Undeveloped 09N 61W 03 S2 N2, LOT1, LOT2, LOT3, LOT4 WELD COUNTY, COLORADO, A POLITICAL SUBDIVISION OF THE STATE OF COLORADO ACTING BY AND THROUGH THE BOARD OF COUNTY COMMISSIONERS OF THE COUNTY OF WELD CONTINENTAL RESOURCES, INC. 09/17/2012 09/16/2015 N/A Weld HBP - Dunn 1-13H 08N 62W 24 TRACT 5: "A STRIP OF LAND 20 FEET WIDE ADJACENT AND NORTH OF THE PRESENT HIGHWAY RIGHT-OF-WAY, EXTENDING WESTWARD APPROXIMATELY 5, TO THE WEST BOUNDARY LINE OF SAID SECTION, TOWNSHIP 8 NORTH, RANGE 62, WEST OF THE 6TH, P.M., CONTAINING 2.42 ACRES." EDWARD M. ROBINSON, A SINGLE MAN DIAMOND OPERATING, INC. 07/29/2010 07/28/2015 Opt. Exr. 2 Yr Weld Undeveloped 09N 61W 04 S2 NE, LOT1, LOT2 C. WAYNE SMITH, A WIDOWER DIAMOND OPERATING, INC. 07/28/2010 07/27/2015 Opt. Exr. 2 Yr Weld Undeveloped 09N 61W 04 S2 NE, LOT1, LOT2 WILLIAM EARL SMITH AND MERILYNNE R. SMITH, HUSBAND AND WIFE DIAMOND OPERATING, INC. 07/29/2010 07/28/2015 Opt. Exr. 2 Yr Weld Undeveloped 09N 61W 04 S2 NE, LOT1, LOT2 EARL J. ROBINSON AND MARY M. ROBINSON, HUSBAND AND WIFE DIAMOND OPERATING, INC. 07/29/2010 07/28/2015 Opt. Exr. 2 Yr Weld Undeveloped 09N 61W 04 S2 NE, LOT1, LOT2 FRANKLIN R. GRAY, A MARRIED MAN DEALING IN HIS SOLE AND SEPARATE PROPERTY DIAMOND OPERATING, INC. 08/27/2010 08/26/2015 Opt. Exr. 2 Yr Weld Undeveloped 09N 61W 4 S2 NE, LOT1, LOT2 B. THOMAS GRAY, A/K/A BRETT T. GRAY, A MARRIED MAN DIAMOND OPERATING, INC. 08/27/2010 08/26/2015 Opt. Exr. 2 Yr Weld Undeveloped 09N 61W 4 S2 NE, LOT1, LOT2 SHARON R. JONES, A SINGLE WOMAN DEALING IN HER SOLE AND SEPARATE PROPERTY DIAMOND OPERATING, INC. 09/22/2010 09/21/2015 Opt. Exr. 2 Yr Weld Undeveloped 09N 61W 4 S2 NE, LOT1, LOT2 Page 58 of 59 Lessor Lessee Effective Date Expiration Date Option Term Royalty County Book/Page /Desc Company Net Lease Status TWN RNG SEC Description RONALD J. SCHULTZ, A MARRIED MAN DEALING IN HIS SOLE AND SEPARATE PROPERTY DIAMOND OPERATING, INC. 09/30/2010 09/29/2015 Opt. Exr. 2 Yr Weld Undeveloped 09N 61W 4 S2 NE, LOT1, LOT2 DIANA LEE MARTINEZ, A WIDOW DIAMOND RESOURCES CO. 09/20/2013 09/19/2016 New lease Purchased in lieu of Ext. Weld Undeveloped 10N 61W 32 SE Page 59 of 59
